Approval of the Minutes of the previous sitting
The Minutes of yesterday' s sitting have been distributed.
Are there any comments?
The President wishes to communicate that the Bureau has a comment. The Spanish version of the Folias resolution on granting discharge for the other institutions has not been corrected, as was requested during voting time. The services will therefore now correct the text of paragraph 19 of the resolution to bring it into line with the original Greek text.
(The Minutes were approved)
Animal feedingstuffs/Vegetable proteins
The next item is the joint debate on the following reports:
Recommendation for second reading (A5-0079/2001), on behalf of the Committee on Agriculture and Rural Development, on the common position adopted by the Council with a view to the adoption of a directive of the European Parliament and of the Council amending Council Directive 79/373/EEC on the circulation of compound feedingstuffs and repealing Commission Directive 91/357/EEC [13292/1/2000 - C5-0002/2001 - 2000/0015(COD)] (Rapporteur: Mr Graefe zu Baringdorf) and
Commission statement on incentives for vegetable protein production.
Mr Graefe zu Baringdorf has the floor.
Mr President, Commissioners, ladies and gentlemen, this is a lesson in political evolution. An open declaration - I do not need to go into the details - means in the eyes of Parliament that the contents of the declaration must be laid out clearly and unambiguously on the table, so to speak. In 1979 it was turned into a disguised declaration and, since that time, the argument has run and run. It is running in Member States and has long been running here in Parliament and in the Commission.
Right up to the time the Commission presented its proposal, the Commission services tried to make it clear to us that this was an open declaration. This assessment was finally reaffirmed in its own proposal. Parliament then approved this fine proposal after making a few improvements, calling for a positive list for example. Then it went to the Council, where a bit of wheeling and dealing went on, which resulted in a half-open declaration. That was only to be expected from the Council. What disappointed us was the fact that the Commission adapted its proposal, which was reasonable and urgently called for an open declaration, to suit the Council.
In the meantime, I had been in contact with all the associations which were involved in this area: the cooperatives, especially the Association of the Compound Feedingstuffs Industry and the Rural Credit Association of Germany. All of them tried their hardest to explain that this open declaration would not in fact be permissible or implementable. This continued in the Council when the associations were unsuccessful in Parliament. The Council and, as has already been said, the Commission reacted to this.
Now we have a situation where we have a disguised half-open declaration. Interestingly, the then Federal Minister of the Federal Republic of Germany worked on this. He did not, however, issue a protocol stating that he, in fact, wanted the open declaration. When the BSE crisis hit, this Minister wrote to me saying that, as rapporteur and chairman of the Committee on Agriculture and Rural Development, I should make sure the open declaration was implemented with no ifs or buts. And that was the very Minister who had been in favour of the half-open declaration. A real lesson in political culture.
Now we are faced with a different situation in Member States, especially in Germany, and once again we have a wave of excitement over BSE. Now, all those who before had their foot on the brakes are coming and telling us to implement the open declaration. This is now our task. My suggestion is that we stick with the original Commission proposal and our amendments. We, in this Parliament, will implement the open declaration. We will enter into negotiations with the Council and, if necessary, we will frustrate them in Parliament and put the blame on the Council if political groups do not get what they want.
Commissioners - those of you who are involved in this - I guess you will just have to get used to the fact that this Parliament will endorse my recommendation. I hope we have you on our side and that, in your role as mediator, which you have to assume, you will support our position in the negotiations which must get under way with the Council, as we are now at the codecision procedure stage. We are on the right track. We want the open declaration with no ifs or buts and we also want the positive list. Mr Byrne, in our proposal for an amendment, we are giving the Commission a goal to aim for. Not immediately, we know this is not possible, but by the end of the year, we want at least a Commission proposal which will signal to us what direction it could go in. You see, we are prepared to make compromises here too.
Commission. (DE) Mr President, ladies and gentlemen, I do not want to go into what Mr Graefe zu Baringdorf has just said as David Byrne will make a statement on this at the end of the debate. I would like to clarify the issue of so-called protein deficits. On 4 December last year, the Commission was invited by the Agriculture Council to analyse the situation of the market for protein-rich plants and to draw the appropriate conclusions from this analysis. At the time the invitation was extended, it was made clear that all Commission proposals had to move within the framework of the financial forecast agreed in Berlin.
A few days later, the European Council in Nice defined the Commission obligation more precisely and called for a detailed analysis of supply and demand for oleaginous and protein crops to be carried out under strict compliance with the financial parameters agreed in Berlin. The Commission was happy to accept this invitation. It made a detailed investigation of the issues that had been raised and summarised its findings in a working document and in a Council communication to Parliament. What were these findings?
In 2000, approximately 3 million tonnes of animal meal were produced in the European Union. Some 2 million tonnes were exported to third countries and a further half a million tonnes were used in the production of pet food. The remaining 2 million tonnes or so were used as pig swill and poultry feed. With the Council Decision of 4 December last year, the use of such feedingstuffs and such animal protein was banned for all agricultural livestock. As you know, until then they had only been banned for ruminants.
The key issue here is to determine whether replacing the shortfall in animal meal by vegetable crops is a problem and, if not, how this should best be brought about. To be able to assess the changed demand for feedingstuffs we must first take a look at the development of meat consumption and meat production. The analysis contained in the working document is based on the assumption that the per-capita consumption of beef in the wake of the BSE crisis of 1996 will start to recover in the coming three to five years. This should mean an increase in both the consumption and production of pork and poultry meat. There are also two factors which determine the demand for feedingstuffs in pig and poultry production, firstly, the lack of animal meal and, secondly, the expected rise in production.
To replace animal meal in feedingstuffs for pigs and poultry, primary consideration will be given to soya meal, then rapeseed and sunflower meal, peas, beans and sweet lupins. Cereals are also taken into account even though the protein content of cereals is relatively low. In practice the composition of feedingstuffs will be determined by the price and availability of raw materials and technical constraints.
The combined effect of all these variables is difficult to predict and it is even more difficult to isolate the changes brought about by the ban from normal market adjustments or the consequences of political measures. The current price ratio between cereals and soya will trigger three main reactions in the feedingstuffs industry and among farmers. Firstly, as prices for oilseed meal are relatively high in comparison with cereals, the proportion of protein-rich feedingstuff ingredients will be reduced to the physiologically requisite minimum. As a result, in comparison with previous years, especially 1998 and 1999 when soya prices were extremely low, the total quantity of raw protein in animal feed has fallen.
Secondly, the proportion of cereals in animal feed should increase. Cereals are admittedly suppliers of energy rather than protein, but with an average protein content of 10% to 12%, the 5 million extra tonnes of cereals which will be fed to animals this year will supply half a million tonnes of raw protein.
Thirdly, the remaining gaps will be filled by additional imports of soya meal. In view of the slight drop in the total quantity used and the additional quantity resulting from cereals, there is expected to be a soya requirement in the order of one to one and a half million tonnes.
What options have we examined to close these expected gaps? Firstly, we have looked into the possibility of increasing the aid quotient to EUR 74 per tonne, rather then keeping it at the same level as cereals, namely at a level of EUR 63 per tonne, as was decided in Agenda 2000. The disadvantage of this option is that it would re-introduce crop-specific aid for oilseeds and production would be subject to the upper ceiling set out in the Blair House agreement. Furthermore, if this option were chosen, around EUR 1 270 per tonne of soya meal equivalent more would have to be spent on additional subsidies, which is 6 times more in additional subsidies than soya currently costs. The budget costs for this option would amount to some EUR 475 million a year.
The second option we have examined is to increase the aid quotient for peas, beans and sweet lupins by EUR 6. We opted for EUR 6 because such an increase would be covered by the peace clause in the WTO. Simulations have shown that, with the current price ratio between protein crops and cereals, this increase would only lead to a very small increase in cultivated areas. This would lead to extra expenditure, which would be higher than the price of any additionally imported soya, since the entire crop has to be paid for out of this increased subsidy.
Thirdly, we have assessed the consequences the planting of protein-rich crops would have on set-aside land. If crops are sown on set-aside land which are then in competition on the market with cereals and oilseeds, this would result in the blue-box eligibility of land premiums in cereal production being called into question, quite apart from the fact that such a step would trigger severe international criticism.
Finally, we have examined the possibility of increasing the guaranteed maximum quantity for green meal and dried feedingstuffs together with a reduction in per-tonne guaranteed aid. As you all know, dried feedingstuffs are primarily used for ruminants and not for pigs and poultry, and our problem is primarily the keeping of pigs and poultry. Furthermore, it is doubtful whether increasing the guaranteed maximum quantity by 10% would in fact lead to an increase in produced quantities, if we already have an estimated dried feedingstuffs surplus of 12% in the 2000/2001 financial year. The increase in guaranteed maximum quantities would most likely be used to cover existing surpluses.
Against this backdrop, from an economic standpoint, there are no convincing reasons for introducing new support measures for protein production or for extending the scope of existing support measures. The availability of soya meal on the world market is not a problem. Quite the opposite, the extra quantities needed will increase current imports by just 3% to 5%. The expansion of soya production in South America and the USA will bring more soya meal onto the market than the European Union can use. What is more, the current budgetary plan does not allow for any leeway to implement the options we have assessed.
Mr President, Commissioners, ladies and gentlemen, regarding protein deficits Commissioner Fischler mentioned a few options which are available in the European Union. But, Commissioner, I think, and I am sure you know, that the Committee on Agriculture and Rural Development wanted to give a clear signal with the Auroi report that promoting the planting of protein crops on set-aside lands would be given more support. I am convinced that Parliament will take this line.
Back, however, to the first issue. The chairman of the Committee on Agriculture and Rural Development, Herr Graefe zu Baringdorf, said that how the production of mixed feedingstuffs had evolved over the years had been an eye-opener. How different positions have been put forward at different times here in Parliament has also been an eye-opener. The path has not always been smooth, it has had its rough edges and there has been a lot of to-ing and fro-ing. I think, however, we are now on the right path towards showing even greater transparency and not only promoting it but implementing it as well. There have been hostilities and demands from industry against which Parliament and representatives in Parliament, with a clear majority, have always stood their ground. From the outset, Parliament has followed a clear line for more transparency.
Cards are being shuffled in the production of compound feedingstuffs and wherever cards are shuffled we need to be especially careful about whether we are actually dealing with a game of cards or the production of feedingstuffs. We have been careful to implement transparency more visibly than in the past, which is only right and proper. You are smiling, Commissioner Fischler. Mr Graefe zu Baringdorf talked about a half-open declaration, which has been something special in recent years. I would like to say that it would have been more correct not to talk of a disguised but a half-disguised declaration. That may have brought about more movement in the direction we now want to go in.
Transparency and the positive list are necessary and would be a further improvement to the Commission proposal. Ladies and gentlemen, I would like to take an example from another area of the food industry, and that is the purity regulations for beer. The purity regulations were introduced and became law in Bavaria in 1516, which was right and proper. A positive list was introduced then and a positive list should be introduced now.
Mr President, Commissioner Fischler, ladies and gentlemen, in its common position, the Council did not adopt a complete and open statement but simply a meagre compromise which merely calls for a declaration according to brackets of percentages by weight. This does not tally with the notion of comprehensive transparency in the production of feedingstuffs, which we have called for on numerous occasions.
Farmers do not yet know what and how many primary products are contained in feedingstuffs. That is why the Group of the Party of European Socialists supports the recommendation of the rapporteur, who systematically integrated the open declaration of feed materials in the text of the draft directive. He also repeated the demand for a legally binding positive list of permissible feed materials for feedingstuffs. The Commission has been requested to put forward a legislative proposal by the end of 2001. This too has our full support. Surely it cannot be so very difficult to draw up a list of permissible feed materials for feedingstuffs. At least we know what the various feedingstuffs should as a rule contain, or perhaps, after what has been said, we do not.
The eight months proposed by the rapporteur seem to me to be a reasonable and adequate time within which to draw up such a list. This list is urgent, since we cannot do without industrially produced feedingstuffs in the future. Just like people, animals need balanced nutrition. If they are only fed water, hay and cereals, which was called for in the past, this would not satisfy current conditions for agricultural production and is, in my opinion, a far cry from reality. Given that feedingstuffs are the most important part of meat production we must ensure that these feedingstuffs are safe. How else can we restore consumer confidence in meat.
All in all, the Council would be well advised to accept Parliament' s proposals without amending them and to demonstrate that it has learnt from past mistakes. We cannot wait until it is too late and then tinker about with the symptoms.
Mr President, Commissioner, ladies and gentlemen, in the general debate I often hear that it was the farmers who fed their cows other, dead cows. It was unfortunate that they did that but, at that time and with the system we have in place, farmers were in no position to know exactly what they were giving their animals.
Now that we are discussing the food and feedingstuffs chain, we must ensure that the whole chain, from A to Z, is imbued with a number of concepts - transparency, information and public access to documents. We have inherited a chain with many links and with large gaps between each link and the next. That also applies to feedingstuffs. Whether their farms be large or small, ordinary farmers buying feedingstuffs cannot at present be reasonably expected to know what these contain. They have no laboratories available to them and, given the way feedingstuffs look nowadays, they can glean no information about the content from either the appearance, smell or taste. Farmers therefore need significantly more transparency and significantly more precise information. I think that this proposal is too complicated and that, in the long term, we ought to be able to find common principles for food and feedingstuffs which are somewhat simpler and somewhat more comprehensible both to the farmer and the final consumer of the food, for example a declaration of contents in descending order of volume and precise information upon request. As the situation at present stands and in view of the fact that we are now at the beginning of this food safety process, the Group of the European Liberal, Democrat and Reform Party will nonetheless be voting in favour of this report.
Mr President, I would like to congratulate Mr Graefe zu Baringdorf and also express the support of my whole Group for his proposals.
Commissioner, we think that, although recently timid proposals have been made regarding the possibility of developing vegetable proteins, the Commission tends to insist that this is problematic on the basis of two arguments: the cost and agreements with the United States.
It is worth pointing out the close links between cereals and protein crops. The budgetary impact of protein crops is derisory in comparison with that of cereals and, although the United States set out requirements for protein crops, this was in exchange for accepting the high level of support for export refunds on Community cereals. That is to say, protein crops also suffer from the consequences of balances of the CAP, and their cultivation could develop more if support for respective production was balanced out.
Also, there should be due evaluation of the benefits of pulses for biological diversity and reducing the use of nitrogenous fertilisers, and their positive effects on soil preservation.
Finally, ladies and gentlemen, there are important reasons that we need to take into account: we are currently dependent on imports for 75% of our vegetable protein needs. This is an unacceptable strategic weakness and means that we must accept genetically modified organisms in our food.
Ladies and gentlemen, we think that the Commission should begin the work of revising the Blair House agreements.
Mr President, I will say immediately that the Commission's position is unacceptable, from the point of view both of protecting farmers' incomes and of protecting consumers' health. Clearly there is no wish to call into question the Blair House agreements, which reduce the amount of Community land available. We are in an odd situation, on the one hand, the ban on the use of animal meal to feed production animals too has increased the requirement for plant protein; on the other hand, as of the next growing year, there is to be a sharp reduction in the amount of protein crops being grown. We feel that these crop productions must be guaranteed to protect the farmers and oilseed producers. The Commission needs to present a comprehensive report on the effect of the Agenda 2000 decisions on the management of the land dedicated to oilseed crops in the different production areas of the Community, and a proposal regulating the labelling of feedingstuffs containing GMOs.
We feel that sufficient incentives must be provided for the production of plant proteins in the interests of the environment, of the meat consumer, who has to be able to trust the Community production chain, and of the oilseed production chain, which has made specialised investments and which is in danger of a sharp fall in employment. It is worrying that the Commission says it considers that it makes more economic sense to increase imports of soya meal. In this case, the economy is in open conflict with the interests of the Community agricultural sector and, in particular, with safeguarding the health and confidence of the citizen, which is not economically quantifiable. Yesterday, Parliament adopted an amendment which reads: "Health should not be considered as a commodity, which can be the subject of political or financial compromises" . Today, the Commission has told us that this is not so.
Mr President, Commissioners, the European Parliament this week is not a million miles removed from the government of Rameses II, the pharaoh who, in antiquity, refused to let the Jewish people leave Egypt. I can imagine that, in the cabinet of that pharaoh, the plagues affecting the country were discussed on a daily basis, much like here in Strasbourg this week, where first foot-and-mouth disease was discussed, and now the effects of BSE are on this morning' s agenda.
Of course, Europe is not holding a people against its will, but we cannot simply skim over the plagues which are hitting our agriculture. We need to take stock of our agricultural policy and reconsider the standards on which the policy is based. I have stated in the foot-and-mouth debate that animals, as God' s creatures, are more than production units. I repeat this statement in the light of the fact that we have fed herbivores, in other words plant eaters, their own species. We have turned them into cannibals.
Mr Graefe zu Baringdorf was right to comment in his report that farmers are entitled to accurate information on the ingredients in cattle feed. The Council wants to leave the labelling to the feedingstuffs industry. Meanwhile, he suggests that farmers, upon request, are entitled to comprehensive information from the industry. That is completely ambiguous, if the farmer is entitled to comprehensive feedingstuffs information, it is only logical that this information should reach him without any obstacles.
'From stable to table' is translated freely into Dutch as 'from farmer to plate' . In that translation, the liability for the food process is emphatically placed with the farmer. In order to be able to bear that liability, the farmer must be able to avail himself - without any beating about the bush - of information on the cattle feed which he feeds his animals.
The ban on the use of meat meal in cattle feed, which has been in place since December 2000, leads to a shortage in the protein supply in cattle feed. Alternatives for animal protein include soybean and other oilseed crops rich in protein. In the findings of research into alternatives, which Commissioner Fischler outlined here this morning, the recommendation is made that soybean should be imported from the global market. Other alternatives are being described as too expensive and leading to distortion. A real problem with the import of soybean is the fact that we have no insight into the production method. I very much doubt whether we are really better off if we feed our animals genetically modified soybean instead of meat meal.
The BSE crisis poses new dilemmas. The excuse that the European Union should not extend its acreage of oilseed crops due to WTO agreements is untenable. All the more reason for abandoning these WTO rules. I regret the ease with which the Commission rejects the growing of oilseed and protein-rich crops on fallow agricultural land. It is clear that the reason for leaving land untilled is in order to reduce the production of cereals, among other things. Less clear, however, is why the production of protein has to be reduced too in the light of an increase in demand on the European market.
Mr President, the Union' s vegetable protein deficit has been growing over the years, to reach 35 million tonnes in 2000. In the last few months, with the BSE crisis and the ban on animal meal, it has been increasing at 300 000 tonnes a month.
So what does the Commission propose in the face of this? It proposes to take no particular initiative but to go to the great world supermarket for agricultural surpluses and buy the proteins we need as cheaply as possible. Well, I can see at least three reasons for rejecting such a spirit of resignation and surrender. The first is that it puts food safety at risk. It is vital to strive for self-sufficiency in such an important product. The second lies in the environmental advantages of oil- and protein-rich plants: bio-diversity, crop rotation, nitrogen balance. The third is the need to respond to consumer demand for more traceability and visibility. And we have the means: support for bio-fuels, the safety net for oil-rich crops, supplementary aid for protein-rich crops, intensification of the public research effort and agri-environmental aid for farms which include leguminous fodder in their rotation.
Mr President, those are the committed and responsible attitudes I would like to see the Commission taking, instead of restricting itself to recommending imports of cracked soya from America or Argentina on very short term commercial grounds.
Mr President, Commissioners, ladies and gentlemen, European agriculture is in a state of crisis as a result of BSE and foot-and-mouth disease. That we need measures to overcome this crisis as quickly as possible is nothing new. Opinion is divided only on the question of which measures to take.
The starting point is the ban on meat and bone meal in feedingstuffs. This ban is necessary as we have a crisis of confidence on our hands. Mind you, we are not only dealing with a systemic crisis in the sector but with the need for confidence-building measures in favour of consumers. The ban on meat and bone meal in feedingstuffs is a measure which will restore consumer confidence. There must also be a European protein plan to wean Europe off imports from third countries because these imports contain genetically modified soya. We must find a model which enables European farmers to react to these new requirements.
I also feel this complex problem is connected with the WTO. The Commission proposal, however, to allow organic farmers only to plant legumes does not go anywhere near far enough. I therefore support the line taken by the Committee on Agriculture and Rural Development that planting can also be permitted on set-aside land of farmers who adopt environmental measures on the basis of Regulation (EEC) No 1257/00.
If we talk of confidence-building measures, then we must stand up for an open declaration and for a positive list of permissible feed materials for feedingstuffs. I believe that being honest with consumers can get us out of this crisis and take account of the dramatic situation of farmers and the threat to very many livelihoods. I am also hoping for support from the feedingstuffs industry to make an open declaration of feed materials. If such a statement truly reflects what is in feed materials, surely this cannot be a problem for the industry.
Thank you, Mrs Schierhuber.
I am going to give the floor to Mrs Rodríguez Ramos. I am glad to see her back here with us and congratulate her on behalf of Parliament on recently becoming a mother.
Mr President, Commissioner, with regard to the communication on vegetable protein production, I join in what has been said by my colleagues in this House. The Commission' s study is disappointing, as it is not very ambitious and is based on exclusively economic criteria.
The European Union' s situation with regard to its deficit of vegetable proteins, due to the Blair House agreements, in which we agreed to a reduction in our vegetable protein production while in the mean time we were feeding our livestock on meat meal from dead animals, required that the Commission take a more ambitious and broader approach to this study. It does not take into account, as has already been said, the strategic significance for European livestock breeding of being dependent on imports from third countries for the supply of vegetable proteins, and of the fact that those imports consist almost exclusively of genetically modified food. Nor does it take into account what it would mean to increase these crops that are rich in vegetable proteins in order to re-establish the balance and capacity to supply of the whole of the European Union, which would undoubtedly be very beneficial for achieving more extensive and better quality livestock.
In short, the study does not take into account any of the elements on which our agricultural policy should be based: food quality, protection and development of the environment and sustainable development, because neither is there any element in the study that tells us what an increase in these crops would mean in terms of creating another economic activity in agriculture, and in terms of the farmers themselves using them and processing them into food for their livestock, which would also mean a considerable increase in income in the rural economy.
In any event, what the Commission is telling us about it being better to continue importing and depending on third countries because it is cheaper is not correct. We have experience of the cheapest thing not being the best thing.
Mr President, members of the Commission, the European Parliament in the second reading is revising its amendment regarding the declaration of the materials in compound feedingstuffs in terms of percentage by weight, while the common position proposes a declaration within certain brackets.
From the point of view of producers, Parliament' s objective is to be supported. The more precise information there is on the content of feed the better. We must remember that this practice of declaration is not in itself important for the security of feedingstuffs. It is more important that all feed materials in compound feedingstuffs should be named in the declaration and that the feed materials meet with the requirements under the legislation on animal feedingstuffs. I think we should achieve a rational result quickly, as the new legislation is necessary. We must therefore move forward flexibly in the legislative conciliation process, bearing in mind that the second stage will be monitoring the legislation.
It will be expensive and in some ways impossible to start asking feedingstuffs manufacturers to ensure that each sack of feed should exactly correspond to the amount written on the declaration regarding percentages or that this should be monitored by the authorities. The most important aspect of this legislation is that we should invest in monitoring to a greater extent than is the case now. Safety will only be guaranteed if the acts are complied with.
As for the idea in Amendment No 4 of a positive list, there too it has to be borne in mind that it would be a very arduous task of administration if all feed materials used in EU countries had to be compiled in one list. There is already a list of prohibited materials in EC legislation and, in addition, there are general quality requirements for feed products. In my opinion the matter should be discussed, but its benefits and drawbacks must be considered in precise detail.
Mr President, Commissioner, I welcome Mr Graefe zu Baringdorf's report although I personally find it quite difficult to support in full. My view is that the common position by the Commission is excellent. Let me just go back to what Mr Pesälä has just said: what is the real problem facing the food industry today? It is usually fraud. If we look back over the recent food scares, if we look at the problem of foot-and-mouth, it was a misuse of swill feeding; if we look at the problems of dioxin, there are sufficient measures there to prevent it. It was the illegal use of an oil in a mixture. Then there was sewage sludge which we had in one other Member State, and BSE which was all to do with changing temperatures. But the legislation is present. The first and primary position of this House is to guarantee that the Commission does everything it possibly can to ensure that the present legislation and the common position are put in place and enforced. Therefore, I call upon the Commission, first of all, to promise us that the present legislation is enforced.
Turning now to the protein situation, Commissioner Fischler would not be surprised to hear that I would slightly disagree with his position on whether or not we grow our own proteins or import them. But could he actually give me a guarantee: I understand that the European Union has regulations in place at the moment about the volume of GM crops allowed in and the percentage at present is - and I stand to be corrected on this - about 1% maximum of GM crops. Could the Commission now guarantee that none of the soya entering the Union in current and future imports will exceed the 1% maximum?
The US has strict measures and regulations on imports. We in the European Union must follow these regulations and ensure that we follow the same patterns.
. Mr President, Members of Parliament, today we have an opportunity to discuss another important food safety issue which is the labelling of compound feedingstuffs. I appreciate the work which has been done by Mr Graefe zu Baringdorf who is very committed to this issue.
The proposal in question has its origins in the legitimate expectations and demands of both the farming community and consumers. This includes full transparency in giving livestock farmers details of the composition of compound feedingstuffs that they buy for their animals. One of the lessons of the dioxin crisis was that there was often a lack of such information. This is clearly not satisfactory. This information should be available, not only to ensure transparency but also to assist in the traceability of products. The labelling of compound feedingstuffs must be sufficiently accurate to allow the stock farmer to make an informed choice as to which feed to use and many of you have already made that point in your contributions.
I am satisfied that this objective is met in the Council's common position. While it falls short of the Commission's original proposal of full and precise listing of the quantities of all ingredients, it nonetheless strikes an acceptable compromise. In my opinion we have an excellent instrument for improving the existing labelling rules for animal feed. The common position provides for all ingredients to be precisely named and for the quantities to be expressed in five percentage bands. It also requires operators to notify the exact composition of the compound feedingstuff on the request of the stock farmer or any operator.
I would also like to remind you that, from the very beginning, there were difficulties in the Council in reaching an agreement. A majority of Member States were opposed to the obligation to indicate on the label the precise composition of a given compound feedingstuff. For this reason, the Commission accepted the French presidency's compromise which had the unanimous support of all the Member States. I also consider that the common position provides us with a level of safety equivalent to that set out in the Commission's initial proposal. The most important fact is the presence of an ingredient in the compound feedingstuff and not necessarily its exact quantity. These exact quantities have a commercial value but they are not linked to health protection and that is the important issue in this consideration.
I would ask Mr Graefe zu Baringdorf to reconsider seriously what he said earlier in his contribution that if there is not a change in the Council position in relation to this, he will be happy to see his entire proposal fall rather than compromise on this particular issue. I believe I am correct in saying that the issue of public health and food safety is related to the presence rather than the quantity of what is contained in the compound feedingstuff. We should focus on that and not lose the benefit of this important piece of legislation. We risk pursuing a particular point to a degree of accuracy that is unnecessary and thus cutting off one's nose to spite one's face.
I am afraid that if the amendments which the Commission cannot accept are adopted, we will embark on a long and difficult conciliation procedure which will postpone the improvement. I would also underline that the amendments adopted by the European Parliament at first reading have been accepted in the common position except for the proposal that the Commission present a positive list of feed materials that may be used in animal feed. This is inappropriate in the context of the labelling directive. If you want a positive list, the first issue to be discussed is how to establish the criteria by which the positive list will be managed. I therefore intend to launch a feasibility study on the criteria which could be used for managing the positive list and the resources which this would involve. We can then report back to you, possibly with the proposal for legislation. I do not expect this to be possible within the timetable mentioned in the amendment. Unfortunately our resources and other priorities do not allow the Commission to set a more ambitious timetable.
Finally, I would like to take this opportunity to amend slightly an answer I gave to Mr Graefe zu Baringdorf on the question of foot-and-mouth disease the other day and correct the record. The point he made was that the Commission had delayed in its response to the issues arising from the foot-and-mouth disease issue. I responded by saying that the Commission had been notified on 20 February of the outbreak in the United Kingdom and that we had put forward proposals to the Commission the following day and that in my view that indicated a prompt rather than a delayed response.
There is one further piece of information that I should have added to this in fairness to the official working in my Directorate-General who by implication was criticised by Mr Graefe zu Baringdorf. Mr van Goethem was told at 9.30 p.m. on 20 February and by 10.30 p.m. that night he had sent a fax to every single relevant minister in the Member States of the European Union. I want to add that particular piece of information to the answer I gave the other day which included the fact that, on the following day, the issue was brought before the Commission promptly. It may be an opportunity for Mr Graefe zu Baringdorf to correct the suggestion he made about the delay, not for my sake but for the sake of the officials who work hard in my Directorate-General and who did an excellent job in this instance.
Thank you, Commissioner.
Your clarification will be noted in the Minutes.
Do you wish to speak again, Mr Fischler?
Commission. (DE) Mr President, ladies and gentlemen, I am going to make this brief because I said what I had to say at the start of the debate. I would like to thank you all very much for your committed contributions but I must also remind you that the task the Commission took on was to investigate the impact the ban on bone and animal meal in feedingstuffs would have on supply and demand. It was not to examine the policy of oilseed production in the European Union. These are two separate issues. We must therefore separate the current additional protein deficit from the situation we already had in the Community. It is a fact that approximately 30 million tonnes of soya and soya equivalents are imported every year. It is not possible to make up for this deficit, at least using currently available options. There is one thing we must not forget: soya beans cannot be planted throughout the Community, but only in regions with a favourable climate. We cannot compensate for this on the basis of a policy of subsidies.
Secondly, I must remind you that the implementation of this policy is subject to the precondition that no distinction is made between promoting protein crops, cereals or other crops. This is simply not possible, unless we offer appropriate compensation. But what argument can we use to persuade the Americans to renounce the Blair House agreement if we have nothing to offer in return? Please tell me what we can offer to make the Americans agree to our introducing a specific subsidy for protein crops to enable us to produce more proteins.
This brings me back to the current protein deficit. The Commission is criticised for looking at things purely from an economic angle. I must ask Parliament whether it is justifiable to pay six times as much in additional subsidies for a kilo of extra soya production than a kilo of soya would cost on the market. There is no way round this issue, as we also have a responsibility to the taxpayer.
By way of conclusion, I would like to point out that the comments I have made here have nothing to do with the report we discussed yesterday evening. Naturally, the Commission will continue to ensure that organic farmers will still be able to plant clover and clover grass and other protein crops on their set-aside land as we proposed. I only mentioned that this morning because clover and clover grass have only been introduced to a limited extent in pigswill and poultry feed and are used primarily in feedingstuffs for ruminants.
. (DE) Mr President, I could refer to Article 122 but I would rather save time. Mr Byrne, thank you for your comment and your answer. Once again let me make myself clear. It was not my intention to criticise you personally or Mr van Goethem, whom I respect for his good work. What is at issue is whether the Commission worked out a disease plan in consultation with the Member States which made clear what had to happen if the disease broke out. My view is that not enough preparation was made. My comment was not aimed at individuals but rather at the Commission, as an institution, and at the Council, which did not do any preparatory work at all. This mess, which we had to go through in the public gaze, was scandalous.
My criticism was also levelled at the culling strategy, which had not been properly thought out, and the fact that vaccination and vaccination plus assessment had not been incorporated into the strategy. This has now been conceded by the Commission, which is a step in the right direction.
Commissioner Fischler, I would like to put another question to you. Assuming, hypothetically speaking, that we did not have this agreement with the Americans and that you were to calculate the cost of planting beans, peas, lupins and so on on set-aside land, would the economic calculation be entirely different? Am I right in thinking that it would?
Commission. (DE) Mr President, I do not want to prolong the discussion. I would simply like to make the following point clear. If we are dealing exclusively with planting protein crops on set-aside land, then I have to point out that this is not covered by the Blair House agreement but comes under the WTO provisions. Accordingly, for a measure to come under the blue box arrangement, appropriate supply reduction measures would have to be adopted. Our supply reduction measure is set aside. So it has nothing to do with the Blair House agreement.
Thank you very much, Commissioner.
The joint debate is closed.
The vote will take place today at 12 noon.
Deadlock in negotiations on the EU/Morocco Fisheries Agreement
The next item is the Commission statement on the deadlock in negotiations on the fishing agreement between the European Union and the Kingdom of Morocco.
Mr Fischler has the floor.
Commission. (DE) Mr President, ladies and gentlemen, on the issue of the Morocco Fisheries Agreement, I have been very committed from the outset, that is, since I assumed responsibility for the fisheries sector. Before the previous agreement came to an end, I made contact with Morocco with a view to concluding a new fisheries agreement. However, that was roundly rejected by Morocco for many months. Concrete talks of a new agreement only became possible following a meeting with King Mohammed VI in Casablanca in October last year.
Since then, seven political rounds of talks and thirteen technical rounds of talks have taken place. From the very beginning, the European Union was at pains to show the greatest possible flexibility so as to comply with Moroccan wishes and interests.
Following my visit to Rabat in February this year, I had to conclude that the gulf between the two positions could not be bridged, in particular, because of the compensation demands by Morocco for the catch facilities that were being offered. As regards fishing facilities, especially under the technical framework conditions of the fisheries sector, in other words, in which zones, at what times, and in what vessels, fishing could take place in Morocco, there were, in some cases, major differences of opinion.
Following my return in February, I immediately apprised the Council of the situation so as to sound out alternatives with the Fisheries Ministers. The Council requested me to make a final attempt to reach an agreement on the basis of the existing negotiation mandate. On that basis, on 26 March, I met Minister Chbaatou in Brussels. Unfortunately, however, this meeting too was a total failure.
During the course of the negotiations, the Commission put forward a number of proposals to promote the development of the Moroccan fisheries sector, for example, to provide resources to develop the port infrastructure and services sector in Morocco, to promote and develop coastal fisheries, to promote training and research and to develop aquaculture.
We would have accepted very extensive landing obligations in Moroccan ports, which would have meant a radical change in the traditional fishing activities of many Spanish and Portuguese fishermen, but would also have contributed to the development of the Moroccan sector. Moreover, we agreed to increase the proportion of Moroccan crewmembers on board vessels so as to improve the employment situation and the level of training in the Moroccan fishing sector.
In addition, we would have accepted further extensive reductions in catches in order to maintain resources in Moroccan waters. For example, in the first year we would have accepted a drastic reduction in the presence of the European Union in Moroccan waters compared with under the previous agreement. The following two years would have seen a phasing out of cephalopod and shrimp fishing.
We would also have accepted new technical conditions which would have been less advantageous for the Community fleet and would have reduced fishing costs. Despite this raft of concessions and despite the progress the Moroccan side has made following the negotiations, the following basic differences of opinion remain.
Firstly, the fishing conditions proposed by Morocco would have meant that the economic benefit for our fishermen would have been lost as we would have had to fish with considerably fewer ships in fewer fishing zones, and we would have had to accept longer periods in which fishing was banned.
Secondly, the European Union is of the view that financial compensation must be reasonably proportionate to the offered catch facilities. Not only is this our general political guideline, it is also stated in the negotiation mandate of October 1999. In any case, we evaluated the financial part not only in purely economic terms; we also took political considerations into account, such as the need to have good political relations with Morocco.
In return for our proposal for a fisheries agreement we offered Morocco compensation of EUR 70 million for the first year, 60 million for the second year and 40 million for the third year.
This offer was very advantageous to Morocco for a number of reasons. Firstly, we calculated our financial compensation package on the basis of the fishing facilities in the final year of the previous agreement and not on the basis of the average of the last agreement. That alone means a price advantage of 15% for Morocco.
Secondly, in our calculation we made no distinction between types of fish, even though we would have accepted greater reductions in the case of more expensive and, for the European Union, more interesting types of fish such as cephalopods and shrimp. This also gives a price advantage for Morocco.
Thirdly, we did not take the landing obligations in Morocco into account in our calculation. Fourthly, in the end I increased the compensation resulting from the calculation by 20% in order to demonstrate that we understood Morocco' s concerns about the development of its own sector.
On top of all that, at the last meeting with the Moroccan Fisheries Minister, Mr Chbaatou, I once again made it clear that our offer, which I have described above, was a more than fair price for the catch facility. I also told him that we were once again prepared to fork out EUR 5 million a year to prove our good intention for the conclusion of an agreement.
However, the Moroccan Minister stressed that Morocco had no room for manoeuvre. Given the stance taken by Morocco, I do not see any possibility of concluding an agreement on the basis of our mandate. That is the message I will be taking to the Fisheries Council on 25 April. But the question of what will happen to the affected ship owners and fishermen, who have now been condemned to idleness for more than a year, is becoming increasingly pressing.
As you know, since 1 December 1999, we have made compensation payments to ship owners and fishermen out of the Fisheries Fund. We have made all our preparations in line with the conclusions of the Nice Summit. There is currently a Commission proposal with Parliament and also with the Council, whereby compensation payments will be extended to 30 June of this year. We have also proposed leaving the 4% limit out of consideration for compensation payments. We estimate that, so far, a total of approximately EUR 80 million have been paid out to affected fishermen and ship owners, 20 million of which were raised by the Member States themselves. This equates to a Community share of EUR 60 million, some 51 million of which have gone to Spain and 9 million to Portugal.
One thing is clear, however, additional measures and funds are necessary to secure the future of the Spanish and Portuguese fishing sectors. In my view, we must act in three key areas. Firstly, we should try to find alternative fishing facilities in other third countries, at least to a certain extent. Secondly, we must help to develop alternative employment opportunities for the affected populations, perhaps in aquaculture, or in tourism, or in the service sector, or wherever an opportunity arises.
Thirdly, as we do in other cases, we must also support the breaking up of vessels for which no alternative use can be found. To this end we will exploit all the room for negotiation at the disposal of the Commission. However, we will have to approach the budgetary authority in this connection regarding the 2002 budget. The next step must be for us to report back to the Fisheries Council. Finally, I would like to stress that I very much regret the unbending stance adopted by Morocco, which has made an agreement which is advantageous to both sides impossible.
Mr President, ladies and gentlemen, Mr Fischler, we know that you have done everything you can. Others left you a veritable time bomb preventing you from reaching another agreement: the promise and the agreement in the previous one not to renew it.
We all knew that it was difficult for you. Even so, after seventeen months, thirteen technical meetings, your personal involvement on seven occasions and that of the President of the Commission himself on one occasion, which is unprecedented, Morocco was persuaded to sit down and negotiate. It was little more than that, however. Morocco never wanted the agreement and showed it by imposing its intransigence and its unfair and unacceptable conditions, which the sector itself rejected as uneconomical and impossible to take on.
We always said that we would prefer no agreement to a bad agreement; and this is what Morocco is proposing, despite the generous, reasonable offers from the European Union, which are beneficial to both parties. Morocco is within its rights but, having got to this point, should we carry on?
I think that if Morocco wants an agreement with the European Union, it knows perfectly well what it has to offer. However, if it has not been reached in seventeen months, I think it unlikely that it will be reached now.
Therefore, Mr Fischler, you should take note of this and inform the College of Commissioners of Morocco' s intransigence in co-operating with the European Union. We will be watching the development of bilateral relations between the European Union and Morocco very carefully, both in political terms, as you mentioned, and in economic, financial and trade terms.
Why is Morocco rejecting more than EUR 200 million in three years, investment from European ship owners, the possible creation of joint ventures to develop its sector, the wealth that the catches could generate in its ports? Why is it rejecting a gradual reduction of the European fleet over three years, while in private it authorises private Asian companies to use its fishing grounds? This is quite legitimate, but can the European Union not guarantee better than anyone that its resources will be rationally preserved and fished responsibly? Who in Morocco is really going to benefit from the lack of an agreement? These are the key points.
I stress, Mr Fischler, that you should take careful note of all this but, following this upset with Morocco, I think that we must look to the future. The situation is of course difficult, serious, and unprecedented. It is not impossible to solve, however. I therefore ask everyone for generosity and solidarity, employers and fishermen, unions and political parties. And we need to ask the European Union to make a special effort.
The Nice European Council, incidentally at the request of the Spanish Government and José María Aznar, agreed - another unprecedented thing - to support the demands and, if they failed, the negotiations and, if these did not succeed either, asked the Commission for a specific action programme, as set out in No 59 of the Nice conclusions.
I ask you, Mr Fischler, for your commitment and understanding. Fishing in the European Union asks for it now more than ever. I ask for your personal political commitment to get involved in the pending fishing negotiations with third countries, Senegal and Mauritania first of all, and to open up new negotiations and explore new fishing grounds. This is the future for redeploying the fleet, which is the priority aim; and at the same time, with the funds not used for Morocco, I ask you to support a broad social programme for fishermen and for the most affected areas, with alternative economic projects to restart their economies. Your experience with the CAP should be useful to us so that, for the first time, programmes of this type can be adopted in fisheries.
I will conclude by saying that Morocco dealt a hard blow to the European fisheries sector and therefore to the European Union. Now, however, we have to adopt a realistic, constructive and responsible attitude. It has the support of Parliament, which will actively defend the sector.
Mr President, Commissioner, I think that the time bomb is the one that we have here, now, as we are talking about an unprecedented failure of negotiations, which is not your failure, Mr Fischler, but that of many people, which leaves 4 400 Community fishermen and 415 vessels unemployed.
Those affected in my country feel that they have been deceived by their political leaders, who have always denied the problems in the negotiations, and the fact that there were deadlines for concluding them. This is not the case for you, Mr Fischler. How are they are going to believe in relocation to other fishing grounds if we all know that increasing the fishing effort would put resources at risk or would make the activity unprofitable?
Why did the negotiations fail? Despite your efforts as Commissioner, which I recognise, a common strategy was lacking, not on your part, but on the part of the Commission, and above all, the Council. You reminded me of the responsibility of ministers, whom you said were informed at all times and had taken part in the most recent rounds of negotiations. Although the formal responsibility for negotiating lies with the Commission, the governments can and should prepare the way for agreement.
You said that what the European Union was offering was not bad; the attitude of the Moroccan Government was not that of a loyal partner. We think, however, that the framework for negotiation was the association agreement with Morocco. Maybe eleven months ago it was not right to mix fisheries and agriculture, but we have to remember that Morocco is still benefiting from agricultural concessions obtained in parallel with the fishery negotiations in 1992 and 1995, and that the European Union is the main importer of Moroccan fisheries, agricultural and industrial products.
You said to me at the time that no good would come of such a mix and that it was better to trust our partners. We have trusted them and we have seen that on the same day that the negotiations broke down, Morocco was signing a fishing co-operation agreement with Japan, and while it was giving us the reasons of preserving resources, it was granting licences to Community and other vessels and fleets.
The sector and the public want to know what measures the Commission is going to take following the collapse of these negotiations. In your speech you talked again about another mandate. Is another mandate possible? Do you think that we would change anything with another mandate? Do you think that the negotiations have finished for good, or is it possible to restart them with a new mandate?
Mr President, today more than ever, I wish to speak on behalf of the fishermen and ship owners of Andalusia, the Canary Islands, Galicia, Barbanza, Morrazo, of La Guardia, and of the people of Spain and Portugal who need and who continue to call for a fisheries agreement to be signed between the European Union and the Kingdom of Morocco. They are calling for fair agreements which will be of mutual benefit, in line with the whole range of economic, social, political and human relations established in 1995, defining the neighbourly relationship between our countries and the Maghreb State. They are calling for an agreement on appropriate terms, which has been repeatedly approved by this Parliament and they do not accept the negotiations undertaken without faith or conviction by the Commission over the last 16 months to be valid or fitting. Nor do they accept the failure that has been announced.
For the same reason, I cannot accept the dismantling of the European fleet in Canary-Saharan waters and nor is it feasible to relocate or transfer them safely to other fishing banks where, furthermore, it would compete with other European boats. Nor can we leave 4400 fishermen redundant and the coastal communities that live mainly from fishing are not in a position to find new ways of earning a living overnight.
We must not accept that their future lies in early retirement for the older people or in emigration for the younger ones. The communities I represent demand that the Commission returns to the negotiating table to conclude the fishing agreement with Morocco. They demand that the Member States, specifically the Spanish Government, abandon their passive or complicit attitude and bring into play the political and economic resources necessary to conclude new negotiations. Mr President-in-Office of the Council, Mr President of the Commission, ladies and gentlemen, we are facing a European problem that is affecting European citizens and which is undermining the very credibility of the Union' s institutions and their ability to address a critical aspect of international relations for which they have responsibility, such as fisheries. There is no reason to consider the agreement to be in conflict with preserving Morocco' s fish stocks. I am convinced that this will benefit the collective interests of the Moroccan people.
Mr President, Commissioner Fischler, my group would like to thank you for all the efforts that you have made in these negotiations, even more so when we think that what was lacking was not a fishery negotiation strategy, but an overall strategy.
In 1995 my group maintained that the fisheries agreement with Morocco should be included as part of the text of the European association agreement with Morocco. The reason was obvious: between partners facilities need to be established in both directions. Morocco needs access to the Community market, and the Community fisheries sector needs access to fishing grounds that it has traditionally worked in.
Morocco' s reasons cannot be found in preservation of resources. Due to a lack of time, I am not going to give examples. The association agreement took an unambiguous stand on Community concessions to Morocco and today we find ourselves without a fisheries agreement. The consequences of the lack of an agreement are the loss of 4 000 direct jobs and 20 000 on land.
There may be a solution in seeking other fishing grounds for part of the fleet, but it is very difficult for the small-scale and inshore fleets. If Morocco is intending to act as a partner, it should open up its waters to the Community small-scale fleet immediately.
Commissioner, among your measures, you yourself talked about increasing the European Union' s room for manoeuvre. Soon the association agreement will have to be revised and Morocco will surely once again make demands for trade concessions that will even affect the same Community regions that are currently being seriously affected by the lack of a fisheries agreement.
Commissioner, I hope that the European Union finds this room for manoeuvre when the time comes to revise the association agreement.
Mr President, ladies and gentlemen, Commissioner, as you know, this matter is of particular concern to Portugal and to Portuguese fishermen, particularly in the Sesimbra and Algarve regions. We have been, to a certain extent, surprised, after the last debate that we held in this House, in which we were informed that an agreement was possible, at the sudden news that the whole thing has collapsed.
I understand the complexity of the problem and I am shocked at the intransigence of Morocco' s position. Nevertheless, I wish to ask the following questions: with regard to the difference in financial compensation between the European Union' s proposal and Morocco' s and according to the information I have, it has been more than compensated for by the sum of Community aid allocated to Morocco under various headings and also by the trade compensations or advantages it has gained under other agreements.
The question is whether the Commission is able to produce an overall strategy with Morocco. I understand a country deciding to sell its resources to the highest bidder - it has political freedom to do so - but I also consider that any country that does so will have less need for international cooperation aid. I should also like to remind you, on this subject, of what the resolution adopted in this Parliament in 1999 said: ever-closer cooperation between the European Union and Morocco cannot exclude existing relations in the field of fisheries, I should also like to know what support measures for converting the fishing fleet are being put in place.
Mr President, Commissioner, ladies and gentlemen, there are three observations we can make about these negotiations, which have ended in failure: the first concerns Morocco' s great unwillingness to show flexibility in their negotiations. I understand Morocco' s wishing to place a high value on its fish stocks but the lives of communities and of their economic relationships are founded on compromise. The European Union has made concessions to Morocco, by opening up its markets to many of that country' s products, including agricultural produce, and by opening up its doors to several million Moroccan citizens who have adopted the European Union as their homeland. This is why it is so difficult to understand this absence of any reciprocal attitude on the part of Morocco. I hope that the European Union will draw conclusions from this episode, both for its future cooperation with Morocco and for its own common fisheries policy. My second observation is that the effort made by the Commission and especially by Commissioner Fischler, have stood in stark contrast with the passive approach of the Council and of the various presidencies of the European Union, including that of my own country. Can this be because the agreement directly served the interests of only two countries? Or can it be that the governments of those two countries were not sufficiently forceful to protect their own interests? These are questions that require answers. My third observation is that we need to lay the ground for the future, but this cannot be done with financial compensation alone, when fisherman are standing idle and when we are compensated for ships to be scrapped. The failure of these negotiations must give the European Union food for thought with regard to the future of its common fisheries policy.
I see three main routes here. Firstly there is the need to create new political and financial instruments for facilitating new methods of cooperation and business partnership with countries that are rich in fishing resources. Secondly, the next agreements with third countries must demonstrate serious political commitment. Thirdly, there is a need for a genuine revolution in the management of fish stocks.
Lastly, Morocco' s refusal is a mystery to me. Is it possible to find out the real reasons for this refusal? If we can discover the reasons, why can we then not consider a possible new negotiating mandate?
Mr President, Commissioners, ladies and gentlemen, we are neither in a North African bazaar nor in a European marketplace. We are in a political assembly. We are not market traders; we are politicians. This is the viewpoint we should adopt when considering the failure of this agreement with Morocco. It seems that Morocco has behaved arrogantly towards Europe and the Union must really not forget this. I personally shall not. It is also worth asking, however, and in fact it has been asked, whether the Council may have adopted a somewhat aloof or passive attitude. This question remains to be answered. We might also ask whether the fact that this issue only affects two of the Union' s countries may have had some influence. This is undoubtedly true, and the Union has lost credibility in the eyes of the Portuguese people - and of the Spanish people too, I presume - and this is the main political concern that I wish to highlight.
Mr President, the Group of the Greens/European Free Alliance regrets the fact that an agreement could not be reached. Our position has always been that we hoped an agreement would be reached, but with one extremely important proviso, namely that the agreement had to be mutually acceptable and beneficial to both sides. It turns out that such an agreement is not possible. That is unfortunate, but we must respect the right of Morocco to determine how to exploit its resources in its own waters. It has the right to self-determination and it has the right to look for the best deal possible for itself. In its Green Paper, the Commission sets very great store by the legitimate aspirations of developing states to develop their fishing industry, and the Greens very much agree with this principle.
Another issue in the Green Paper is the commitment of the European Community to the precautionary principle and the conservation of stocks. The April 2000 report by the Scientific, Technical Economic Committee for Fisheries reviews the status of the stocks off Morocco, as well as other countries in west Africa. They do not paint a very optimistic picture for anchovy, cuttlefish, demersal fish, black hake and sardinella. The report says that there is no information on the status of these stocks. The report also notes that octopus and hake fisheries are over-exploited and reductions in effort are needed. It was also pointed out that there was a huge ignorance of the amount of fishing actually being conducted by EU vessels and this is a really important and very worrying point. There was also the lack of guarantee for the protection of small-scale coastal fisheries.
Finally, we are pleased that compensation and funds for restructuring of fleets has been made available, but we also have to look at the overall fisheries policy within the European Union. We cannot keep searching around the world for more and more places to transfer our over-capacity to. We have to be realistic and realise that we must solve the problem from within.
Mr President, taking account of the statements made by Commissioner Fischler, we seemed to have reached the end of a process that has been dragging on since November 1999, with damaging socio-economic consequences for the Community fleet operating in that area and for the fishing communities that have traditionally depended on those fishing grounds.
The question I would like to put is whether it is still possible to begin the negotiation of a new fisheries agreement with Morocco, with acceptable conditions. The Moroccan proposals on reformulating the previous agreement were unacceptable and some people in the sector even wondered whether a bad agreement was really better than no agreement. In any event, as a result, Portugal now has around 30 boats and over 600 fishermen without any visible future. In addition to extending aid, it is becoming crucial that the European Union guarantees compensation support for the fleet, to the fishermen and the areas affected, by supporting a programme of converting the boats that fished in Moroccan waters, guaranteeing the relocation to other fishing grounds covered by Community fisheries agreements and, of course, by considering changing the common fisheries policy.
Commission. (DE) Mr President, ladies and gentlemen, I would like to react just briefly to the very enthusiastic debate we are witnessing here today. To begin with, I would like to draw your attention to the fact that the start of a new agreement, or the start of negotiations for a new agreement, was always going to be difficult because no agreement had been reached in the previous agreement that there would be a successor agreement. That naturally meant that, for months, the Moroccan side put forward the argument that, so to speak, there was an agreement that no new agreement would be concluded at all and that the Commission and the negotiators of the previous agreement had promised this.
Secondly, we must be clear about one thing. I do not believe we are sending out the right signal, if we say that there must be an agreement at all costs. I have drawn your attention to the fact that the Moroccan side has said that it is not prepared to grant us more or better fishing facilities than they did last time or to back away from its financial demands.
If we accept, however, the financial demands for the fishing facilities that are being offered, then we will be creating a precedent for all the other third country agreements that we have. We will drive up the cost for all these other agreements to an extent that would simply be irresponsible. Naturally, the Moroccan side is at liberty to send us an improved proposal. I told the Minister as much. It would be a good thing, however, if that were to happen before the Council of Fisheries Ministers is held. Given the current circumstances, I do not believe it makes any sense. You must bear one thing in mind, however. If we conclude this agreement as it stands, there will be no economic benefit for the fishermen of Spain and Portugal, which means we will have to restructure the fleet from scratch. That, however, would take place under conditions whereby very few resources would be available to us because most would be bound up for the next three years in a bad agreement.
I would once again like to stress just how important it is that we set about supporting the sector in question as well as we can. We are all called upon to do that: the Commission, the budgetary authorities, Parliament and the Council.
Thank you very much, Commissioner Fischler.
The debate is closed.
The vote will take place today at 12 noon.
Expenditure on CFP control, inspection and surveillance systems
The next item is the report (A5­0098/2001) by Mr Jové Peres, on behalf of the Committee on Fisheries, on the proposal for a Council decision on a financial contribution by the Community to certain expenditure incurred by the Member States in implementing the control, inspection and surveillance systems applicable to the common fisheries policy [COM(2000) 684 - C5­0583/2000 - 2000/0273(CNS)]
, rapporteur. (ES) Mr President, the proposal for a Council decision represents the continuation of a policy of providing Member States with financial support to fund infrastructure required by this fundamental pillar of the common fisheries policy.
The proposal establishes the priority of implementing new technologies, using IT networks, possibly making satellite monitoring systems standard practice, training officials responsible for policing and the intervention systems which need to be introduced in order to meet the Union' s obligations to regional fisheries organisations.
Although in general the Commission' s proposal is acceptable, there are two aspects that conflict with the line adopted by the Committee on Fisheries and the European Parliament in other matters closely related with the one that we are dealing with.
Parliament has highlighted in recent reports on regional fisheries organisations that responsibility for control and surveillance within them should be solely that of the Community, and that it should be up to the institutions of the European Union, and particularly the Commission, to adopt the necessary measures to meet these obligations. As a result, it is logical that the action should be funded from the Community budget.
Given that the regional fisheries organisations are going to increase in importance in the future of the common fisheries policy, it is appropriate to follow the line defined by previous reports adopted by Parliament.
From the Commission proposal it can be understood that in the future the contribution to the work of the regional fisheries organisations would also be entrusted, at least partly, to the Member States, as would the tasks of inspection and monitoring. While there is a common fisheries policy and the Community has powers in the area of fisheries, it should act as such and equip itself with the human and financial resources to deal with its obligations, as required by the principle of sufficient resources for the common fisheries policy.
Applying this principle has financial implications and requires legal developments and perhaps giving up some sovereignty, but, if a certain model of political construction is accepted, the resources need to be put in place so that the model can be put into practice.
The current situation does not exactly square with this model, as core responsibility for control lies with the Member States, and there is a need for a reasonable period for adapting the structures to the aforementioned model.
It is up to the Member States, on a transitional basis, perhaps for the three years covered by the programme contained in this decision, to continue to exercise these responsibilities as representatives of the Union. However, this is no obstacle to reimbursing the Member States immediately for the full amount of the expenditure arising from these Community obligations, and for that reason, instead of co-funding, 100% of that expenditure should be reimbursed. This is the aim of Amendment No 1 of the draft report.
The reference in the Explanatory Memorandum to the decision to establishing a reduction of EUR 41 to 35 million per year in spending on control operations is surprising, since it is very likely that the establishment of an adequate infrastructure for the control and surveillance programmes will require that today' s financial burden be increased rather than reduced in the future.
Amendment No 2 raises the percentage of Community funding for acquiring and modernising inspection and control equipment from 30% to 35%. The majority of investment has already been made in this respect and the majority of future action will be in terms of modernisation. In any case, as the investment is costly and - we should not forget this - we are talking about control of a common policy, the percentage of Community funding should be slightly increased.
To conclude, I must confess that I was tempted to begin a more detailed discussion about the future of the control system after the reform. However, the experiences of recent reports which, by looking into the future, have lost some of their effectiveness, led me to take a more modest and immediate approach.
Mr President, once again what most stands out to me about the Commission proposal is the imbalance between the importance that it says it attaches to certain issues and the means that it then puts in place in order to resolve them. If we believed solely in the declarations of intent, it would seem that the Commission really does see the fisheries control policy as a top priority.
The Explanatory Memorandum to this proposal commends the importance of this policy as part of the common fisheries policy, which it describes as crucial, a description that with which we all agree.
The Green Paper that was recently presented goes even further, saying that either the system must be improved, or a fatal blow will be dealt to the credibility of the CFP. However, when the moment of truth comes, we are once again seeing that, following great declarations, two of the three essential elements are missing, and neither are the sufficient resources provided to carry out the measures, nor is the essential policy of transparency followed in order to make them credible. It is impossible to understand how, when this policy is such a priority, and it is so essential to reinforce it, the budget allocated to it on this occasion is not only not being increased, but is being decreased from EUR 41 to 35 million per year.
Also, this being the third decision from the Commission going the same way, this time the Commission has not made the report on the results of previous measures public, so that we do not know, aside from whether the choice of the measures to be funded was more or less correct, whether they achieved practical results, including the highly desirable results of linking the sector to this policy, which until now was described as discriminatory and confused in Community waters and weak and lacking credibility outside them.
We therefore support the more than pertinent comments from the rapporteur in this respect, and all of his amendments and, more specifically, those that stress to the Commission that this House believes that, if the Commission has the powers regarding the regional fisheries organisations, it also has the political and financial responsibility for implementing the appropriate measures. This of course includes control measures, in which the European Union is putting the credibility of its supposed commitment to sustainability of resources on the line in the eyes of the world.
Mr President, as we have heard this morning, Morocco is currently eclipsing the EU' s fisheries policy. I can well understand this as the consequences of the failure to conclude a fisheries agreement for the Iberian Peninsula are enormous for all of us. I had the opportunity to convince myself of that just a short time ago. Nevertheless, we must not remain paralysed; we must look at other important aspects of the CFP which were covered by the report tabled by Jové Peres.
Let me get straight to the point. Surveillance of fisheries is not everything, but without surveillance everything else is pointless. We know from our day-to-day experience that, without real and effective controls, the European fisheries policy would be nothing but a bubble of air. We need to make progress and adapt ourselves to modern developments. At a conference organised by the Commission last October in Brussels, reference was made to the international aspects of control. We need a global approach. The proposals tabled to this effect by the Commission are just as important as the provisions in the new Green Paper on the reform of the CFP.
Responsibility for the carrying out of controls is clearly regulated. It lies with the Member States. Financial support from the Community is of course imperative, particularly if we are talking about an equal, across-the-board level of control. We need the support of the Community to bring about efficient modern controls in the future. I am using the word 'modern' quite deliberately and here the Commission has set the right priorities: the introduction of modern technologies, the use of information networks, the use of satellite surveillance systems and better training of surveillance staff. We must, however, think carefully about whether reducing the resources for the implementation of control measures is the right approach.
I think that, in implementing these controls, we should be sending other signals, namely in terms of the priorities of the CFP. So an appropriate budget is of paramount importance.
Commission. (DE) Mr President, ladies and gentlemen, Mr Peres, I am very pleased that you have accepted the Commission proposal so positively and I would like to thank you very warmly for the work you have done. Your report shows that, by and large, we are in agreement. The financial involvement of the Community in the surveillance expenditure of the Member States has so far yielded very positive results. Since, however, there are still many shortcomings to rectify in the area of surveillance, it must continue. Indeed the new measures must be adapted to current circumstances, as you called for in your report.
Now I will come to the amendments. The Commission is able to accept Amendments Nos 1, 2, 5 and 6 as they stand. Amendment No 3 seeks to add an additional recital, Recital 12, on the budgetary mechanism. We agree with you on the merits of the issue. There is no problem with that. But we do not think it is necessary to present the entire budgetary mechanism in the form of a recital. Moreover, it is also superfluous, because there is no equivalent in the procedural part of the decision.
The Commission is unable to accept Amendment No 4, which calls for the reimbursement of up to 100% of the expenditure of Member States by the Community, as this would mean that the Community would not only take on 100% sole financial responsibility but also the accompanying sole political responsibility.
As far as Amendment No 7 is concerned, the Commission is unfortunately unable to keep to the proposed date of 30 June to take a decision on the choice of surveillance expenditure which will be co-financed by the Community. The reason for this is that the Member States are to be given time up to this date to send us their reports on their surveillance expenditure. And we can only take a decision afterwards. But in future years we will be able to take our decision by 30 June. A change to the comitology procedure in this case, as you propose, is unfortunately not impossible.
Thank you very much, Commissioner Fischler.
The debate is closed.
The vote will take place today, at 12 noon.
(The sitting was suspended at 11.55 a.m. until voting time)
Mr President, on a point of order. I have just heard the news that one of the assistants from my office in Brussels has been robbed at knifepoint, at the edge of the woods which are only yards away from the Parliament building. Apart from that incident, I have also had reports from my staff that they have been threatened on previous occasions near the building, both on that side and on the section between the building and the railway station, particularly in the early evening. I would like investigations to take place to improve the security for Members of the European Parliament and their staff in the area around our building in Brussels.
I will certainly pass your request to the security service, Mr Kirkhope. I think the Quaestors should probably get involved too.
Mr President, I do not know whether Mr Wim van Velzen is present in the Chamber. I would like him to hear my speech, but, in any case, I feel it necessary to inform you and all the Members that the comments made by Mr van Velzen about myself were unfounded. Mr van Velzen has criticised me twice in this House, in my absence. According to him, I was not consistent and correct in upholding human rights while I was in Cuba with Mr Wiebenga and Mrs Eriksson for a meeting of the Interparliamentary Union. I would like to say that, at the very moment when Mr van Velzen was making this point in this House - at about 5 p.m. on Monday in Strasbourg, which was 11 a.m. in Cuba - I was talking to Mr Elizardo Sánchez, the director of the Cuban Committee for Human Rights and National Reconciliation, who, in the hall of his house, was showing me the photographs he had taken with José Maria Aznar, Felipe González and our fellow Member, Mário Soares. Moreover, together with Mr Sánchez were all the representatives of the Cuban opposition. Now, this is a fact, not empty words. The delegation of the European Parliament represented this institution correctly, meeting with all the organisations of the Cuban democratic opposition even though we were not bound to do so by duty.
I am not asking Mr van Velzen to apologise because there is no need. I would like to thank all the Members, my group Chairman and Mr Seguro for what they said, but I am sure that there will be no need next time. Should I be criticised over human rights in the future, there will be no need for Mr Barón Crespo or Mr Seguro to take the floor because Mr Wim van Velzen will be the first to rise in this House. I repeat - he does not need to apologise - next time, he will be the one to defend me against any totally unfounded accusations or criticism.
Parliament takes note of your statement, Mr Imbeni, as a personal statement pursuant to Rule 122 of the Rules of Procedure.
Mr President, there will be no debate. Mr Wim van Velzen, who is my deputy and a distinguished colleague, cannot be here today because he has to be in Sofia on behalf of our political group. I would like to say to you Mr Imbeni, as Vice-President of the European Parliament that, despite all our political differences, you are also a distinguished colleague and Vice-President. I suggest that you get together with Mr Imbeni, with my participation if you like, to discuss the background, which I and most of us here know nothing about. We must be united, Mr Imbeni, when we are dealing with defending human rights. All of us in this House must be united.
Thank you for that felicitous proposal, Mr Poettering.
Welcome
Before starting our long voting session, I am delighted to greet Commander Ahmed Shah Massud, Vice-President of the Islamic State of Afghanistan, and members of his delegation, who have taken their seats in the official gallery.
(Sustained applause) We are pleased to welcome them to this House on the occasion of Commander Massud' s first visit to Europe, at the invitation of the European Parliament.
We already had a parliamentary arena here, and now we have a lion in it.
VOTE
(Parliament approved the Commission proposal)
Report (A5-0111/2001) by Mr Piecyk, on behalf of the European Parliament delegation to the Conciliation Committee, on the joint text approved by the Conciliation Committee for a European Parliament and Council decision on amending Decision 1692/96/EC as regards seaports, inland ports and intermodal terminals as well as project No 8 in Annex III (C5­0050/2001 -1997/0358(COD))
(Parliament approved the joint text)Recommendation for second reading (A5-0090/2001) by Mr Lehne, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the common position adopted by the Council on 30 November 2000 with a view to the adoption of a Directive of the European Parliament and of the Council amending Council Directive 91/308/EEC on prevention of the use of the financial system for the purpose of money laundering (12469/1/2000 - C5­0678/2000 - 1999/0152(COD))
Fischler, Commission. Mr President, as the Commission stated yesterday evening, it is regretfully unable to accept the proposed amendments. The reasons in brief, are as follows.
Regarding Amendments Nos 1 and 10 on predicate offences, the Commission cannot accept coverage essentially limited to organised crime. On the treatment of the professions covered by Amendments Nos 2, 3, 4, 5, 6, 8, 12, 13 and 22, the Commission considers that the legal professions are a special case deserving special treatment. It is unwilling, however, to extend that same treatment to all the professions. It also believes that certain types of advice, not covered by legal privilege, should fall within the scope of the directive.
On Amendments Nos 7 and 11 on the competent authorities and Amendment No 9 on the definition of financial institutions, the Commission has a preference for the text of the common position. Amendment No 14 constitutes, in the Commission's view, an excessive extension of the coverage of non-financial activities. Regarding Amendments Nos 15 and 16 on client identification, the Commission is satisfied that the common position offers the necessary flexibility. Amendments Nos 17 and 28 deal with the special case of client identification where there is no face-to-face contact. While sympathetic to the objective of Amendment No 28, the Commission cannot accept these amendments as they stand.
Amendment No 18 calls for a revision of the exemptions from client identification for certain insurance contracts. The Commission believes a detailed study is needed prior to such revision. Amendments Nos 19 and 20 deal with identification in casinos. The Commission has a preference for the common position text dealing with this matter. The Commission believes that Amendments Nos 21 and 24 bridge the basic no tipping-off rule. Amendments Nos 23 and 25 amend provisions of the 1991 directive which, in the Commission's view, do not need to be changed.
Finally, Amendments Nos 26 and 27 refer to the role of OLAF. At the request of the Council, the Commission will table a separate proposal on this issue. The amendments are, therefore, unnecessary.
(The President declared the common position approved as amended)
Recommendation for second reading (A5-0079/2001), by the Committee on Agriculture and Rural Development, on the common position adopted by the Council with a view to the adoption of a directive of the European Parliament and of the Council amending Council Directive 79/373/EEC on the circulation of compound feedingstuffs and repealing Commission Directive 91/357/EEC (13292/1/2000 - C5­0002/2001 - 2000/0015(COD)) (Rapporteur: Mr Graefe zu Baringdorf)
President. Before proceeding to the vote and pursuant to Rule 80(5) of the Rules of Procedure, I give the floor to the Commissioner to let us know the Commission' s position on the amendments.
I would like to confirm that the Commission cannot accept any of the seven amendments proposed.
The current position includes the amendments accepted by the Commission at first reading. The Commission considers that this common position provides a level of safety equivalent to that set out in the Commission's initial proposal. In addition, the Commission cannot accept at this stage the request to establish a positive list of feed materials.
(The President declared the common position approved as amended)
Report (A5-0093/2001) by Mrs Sanders-ten Holte, on behalf of the Committee on Regional Policy, Transport and Tourism on the proposal for a European Parliament and Council regulation amending Regulation (EC) No. 2027/97 on air carrier liability in the event of accidents (COM(2000) 340 - C5­0294/2000- 2000/0145(COD))
(Parliament adopted the legislative resolution)
Report (A5-0096/2001) by Mr Camisón Asensio, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation concerning the granting of aid for the coordination of transport by rail, road and inland waterway (COM(2000) 5 - C5­0402/2000 - 2000/0023(COD))
(Parliament adopted the legislative resolution)
Report (A5-0094/2001) by Mrs Keßler, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the following proposals:
Council decision establishing a second phase of the programme of incentives and exchanges, training and cooperation for legal practitioners (Grotius II - General and Criminal) (COM(2000) 828 - C5­0754/2000 - 2000/0339(CNS))
Council decision establishing a second phase of the programme of incentives, exchanges, training and cooperation for law enforcement authorities (Oisin II) (COM(2000) 828 - C5-0755/2000 - 2000/0340(CNS))
Council decision establishing a second phase of the programme of incentives, exchanges, training and cooperation for persons responsible for combating trade in human beings and the sexual exploitation of children (Stop II) (COM(2000) 828 - C5-0756/2000 - 2000/0341(CNS))
Council decision establishing a programme of incentives and exchanges, training and cooperation for the prevention of crime (Hippocrates) (COM(2000) 0786 - C5­0753/2000 - 2000/0304(CNS))
(Parliament adopted the four legislative resolutions in successive votes)
Report (A5-0091/2001) by Mrs Keßler, on behalf of the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, on the proposal for a Council decision establishing a European Judicial Network in civil and commercial matters (COM(2000) 592 - C5­0561/2000 - 2000/0240(CNS))
(Parliament adopted the legislative resolution)
Report (A5-0098/2001) by Mr Jové Peres, on behalf of the Committee on Fisheries, on the proposal for a Council decision on a financial contribution by the Community to certain expenditure incurred by the Member States in implementing the control, inspection and surveillance systems applicable to the common fisheries policy (COM(2000) 684 - C5­0583/2000 - 2000/0273(CNS))
(Parliament adopted the legislative resolution)
Report A5-0117/2001 by Mrs Auroi, on behalf of the Committee on Agriculture and Rural Development, on the proposal for a Council regulation amending Regulation (EC) 1251/1999 establishing a support system for producers of certain arable crops (COM(2001) 87 - C5­0083/2001 - 2001/0043(CNS))
(Parliament adopted the legislative resolution)
Joint motion for a resolution on the updating of certain legal aspects concerning intra-EU investment
(Parliament adopted the resolution)
Motion for a resolution (B5-0303/2001), by Mr Martinez and others, on behalf of TDI Group, on foot-and-mouth disease in Europe
(Parliament rejected the motion for a resolution)Joint motion for a resolution on the statement of the European Commission on foot-and-mouth disease in the European Union
Before the vote on Amendment No 3
On Amendment No 3 to paragraph 2.2, there are misunderstandings in the case of a number of the translations. Vaccination does not have to lead to culling: vaccination simply means that the animals can be used. That was presented in some of the translations as 'separation' . It simply means that authorisation is given for animals which are vaccinated to be used in the food chain.
(Parliament adopted the resolution)
Stockholm European Council: Economic and social aspects
Joint motion for a resolution on the Stockholm European Council on 23 and 24 March 2001: follow-up to the Lisbon process
(Parliament rejected the motion for a resolution)Motion for a resolution (B5-0237/2001) by Mr Goebbels, on behalf of the PSE Group, on the Stockholm European Council on 23 and 24 March 2001: follow-up to the Lisbon process
(Parliament rejected the motion for a resolution)Joint motion for a resolution on the outcome of the Stockholm European Council in terms of the Lisbon strategy
(Parliament rejected the motion for a resolution)Motion for a resolution (B5-0239/2001) by Mr Gasòliba i Böhm, on behalf of the ELDR Group, on the outcome of the Stockholm European Council of 23 and 24 March 2001
(Parliament rejected the motion for a resolution)Motion for a resolution (B5-0240/2001) by Mr Suominen, on behalf of the PPE-DE Group, on the outcome of the Stockholm European Council of 23 and 24 March 2001
(Parliament rejected the motion for a resolution)Motion for a resolution (B5-0241/2001) by Mr Speroni, on behalf of the TDI Group, on the outcome of the Stockholm European Council of 23 and 24 March 2001
(Parliament rejected the motion for a resolution)Motion for a resolution (B5-0242/2001) by Mrs Hautala and others, on behalf of the Verts/ALE Group, on the Stockholm European Council
(Parliament rejected the motion for a resolution)Motion for a resolution (B5-0243/2001) by Mr Collins and others, on behalf of the UEN Group, on the outcome of the Stockholm European Council of 23 and 24 March 2001
(Parliament rejected the motion for a resolution)Motion for a resolution (B5-0245/2001) by Mr Wurtz and Mr Schmid, on behalf of the GUE/NGL Group, on the economic and social aspects of the Stockholm European Council
(Parliament rejected the motion for a resolution)
Stockholm European Council: Financial markets
Motion for a resolution (B5-0244/2001) by Mr von Wogau, on behalf of the PPE-DE Group, Mr Goebbels and Mrs Randzio-Plath, on behalf of the PSE Group, and Mr Huhne, on behalf of the ELDR Group and Mr Jonckheer, on behalf of the Verts/ALE Group on the Stockholm European Council of 23 and 24 March 2001
(Parliament adopted the resolution)- Stockholm European Council: Foreign Affairs
Motion for a resolution (B5-0248/2001) by Mr Collins and others, on behalf of the UEN Group on the outcome of the Stockholm European Council of 23 and 24 March 2001
(Parliament rejected the motion for a resolution)
Motion for a resolution (B5-0251/2001) by Mr Dupuis and others, on behalf of the TDI Group on the Stockholm summit - external relations (foreign affairs policy, including Macedonia and the Middle East)
(Parliament rejected the motion for a resolution)
Joint motion for a resolution on the outcome of the Stockholm European Council of 23 and 24 March 2001 as regards foreign affairs matters
- (DE) Mr President, I would very much like to ask those who proposed Amendment No 9 to withdraw it. I will explain why. Many of us in this House, probably all of us, want the neighbouring countries of Macedonia and Greece to reach agreement on the name - whether it is going to be FYROM or Macedonia. If a vote on this takes place today, I am afraid that it will not turn out positively, or at least with a very small majority, which would not be in line with what the proposers intended. I would therefore like to ask that this proposed amendment be withdrawn. The proposers' feelings have been expressed, and these are the feelings of many of us in this House, but I believe that the amendment as it stands should not be presented today, especially since Greece and Macedonia/FYROM are on the brink of an agreement.
Mr President, over the past few weeks, we have seen how important a stable Macedonia is which is able to solve its internal disagreements. Moreover, Macedonia has been declaring for the past ten years that it has no desire whatsoever to change its national borders. I therefore see no reason whatsoever why Macedonia could not choose its own name. In all honesty, I do not welcome the fact that the Greek Members of the large groups have, in my view, once again managed to hold their groups hostage. Having said that, it would be even worse if a majority of this Parliament were to declare that Macedonia should be denied this right. That is why I am prepared to withdraw the amendment now, but I would call on the Greek Members finally to face the truth and grant Macedonia the right to choose its own name.
If I have understood you correctly, Mr Lagendijk, you are withdrawing this amendment and appealing to the good sense of Parliament.
Mr President, all I want to say is that state called FYROM exists only because of Greek support at the moment.
(Parliament adopted the resolution)
Motion for a resolution (B5-0246/2001) by Mr Miranda, on behalf of the Committee on Development and Cooperation on the third UN Conference on the Least Developed Countries to be held in Brussels from 14 to 20 May 2001
(Parliament adopted the resolution)
Mr President, could you please check whether Amendment No 2 of the Liberal Group on the resolution on foot-and-mouth disease has actually been voted on? I myself have my doubts. Could you also inform me of what would happen if that appeared not to be the case? I can in any event assure you that this amendment still reflects the liberal group' s position, and perhaps you could record this as such in the declaration of vote. However, I have the strong suspicion that this amendment was not voted on at all.
Piecyk Report (A5-0111/2001)
The Piecyk report from the Committee on Regional Policy, Transport and Tourism approves the conciliation agreement between the European Parliament and the Council on the criteria to be applied to seaports, inland ports and intermodal terminals so that they can become eligible for funding under the heading of the trans-European networks (TEN).
We can support the rapporteur' s determination to pursue the development of the infrastructure needed by port installations at European level. European public finance for the development of public facilities, in order to achieve better land use, balance the means of transport more effectively, and fight pollution, is undoubtedly a priority.
Public funding, however, must be for public facilities and public services. Now the ambiguity facing the European Union, which recurs in this report, revolves specifically around the future status, public or private, of port installations. On the one hand, the Council is promoting the trans-European networks, while on the other, it is planning privatisations in these sectors, as in the directive presented on 14 February on opening up competition for port services, for example. Europe never thinks about the needs of peoples and societies, only about opening up and competition.
Mr President, as I am sure you are aware, for you listen avidly to all my explanations of vote, I was born in Genoa, a coastal city, and I have worked as a sailor in the past. Therefore, there is nothing so important to me as this document, which seeks to help and improve Europe's sea- and inland ports, as Mr Piecyk's report outlines so well. This is why I voted for this document, in the hope that Europe will continue to concern itself with issues relating to sailors, the sea and ports.
Lehne recommendation for second reading (A5-0090/2001)
Mr President, Mr Lehne's highly competent report on this subject includes an amendment proposed by Parliament - Amendment No 18 - which provides for an anti-money laundering check to take effect for premium amounts exceeding EUR 10 000, whereas the Commission proposed to perform checks on these payments when the premiums exceeded just EUR 2 500. I feel that the European Parliament's amendment is timely, and that is what convinced me to vote for the report. Indeed, I feel that we must not exaggerate with our checks on money transfers, although checks are necessary, or we will exacerbate the situation by overburdening these transfers with excessively heavy regulations that can only make things worse.
Unlike what usually happens, with the European Parliament calling for stricter measures than the Council, in the case of Directive 91/308/EC on legalising the proceeds from illegal activities, or money laundering, the European Parliament is basically annulling and retracting the new measures proposed.
Where they apply to new lawyers and the confidentiality which has to govern their activities, the European Parliament is entitled to call for an exemption. However, the same does not apply to professions such as accountants, tax advisers, brokers, notaries, auction houses etc., which must report any suspicion of money laundering to the authorities. That is why these categories should not be approved and why I voted against the amendments in question.
The little war of amendments between Parliament and the Council throws light on the contradictions tying them both up in knots as they claim to be combating money laundering without daring to get to the heart of the matter.
If the laundering of money earned from drugs or illegal trafficking is to be effectively combated, banking confidentiality and business confidentiality have to be eliminated, not just suspended in a restricted way, and not just in court.
That would mean, however, revealing to public opinion the multitude of ways of accumulating capital and using it that are legal but still criminal in terms of the elementary interests of society. That would be unacceptable to those who champion profit and the right of those who benefit from it to make what use of it they like. They should not be surprised at their own powerlessness against those who push the logic of profit to the point of criminality.
We have no intention of endorsing these ineffective measures with our vote, any more than the laundering of capital, which is legal certainly, but acquired at the price of exploitation and used to the detriment of society.
The directive on combating money laundering is a step in the right direction and responds, at least in part, to the aspirations of citizens' movements and the proposals made by the judges most concerned about the issue. Unfortunately, apart from one amendment, Amendment No 2, which extends the obligations of the directive to chartered accountants, and one other, Amendment No 27, which mentions OLAF and a possible European public prosecutor, Mr Lehne' s report does its best to reduce the scope of the directive. As he, himself, puts it: 'the right of clients to confidentiality must not be undermined, even when the aim is to fight money laundering' . Absurd pretexts are then added to that argument (complicated and completely useless obligations), and escape clauses which allow the professional associations to establish the necessary rules themselves.
For our part, we are in favour of total transparency in capital operations. We recognise the absolute need to maintain the right to be defended but in no case should this mean impunity for anyone committing a crime. So we are voting against certain utterly deplorable amendments, which represent so many obstacles to a vigorous fight against money laundering.
I am sure that I speak for all Members of this House when I say that I support greater coordination and cooperation to combat criminality and cross-border crime. In particular I recognise the importance of common standards and rules in helping to overcome the legal obstacles that can be put in place of successful prosecution.
In Ireland, in order to combat the types of crime mentioned in the debate, we established the 'Criminal Assets Bureau' (CAB) which is a multi-agency organisation, headed by a legal officer and a chief superintendent of the police. These have been very successful in seizing the assets of drug dealers and other criminals as well as gathering evidence for further prosecutions. This has worked to bring a lot of criminals to justice and to follow the money trail to seize the proceeds of those criminal activities.
However great our desire may be to prosecute criminals, we must ensure that the normal rules of procedure and justice are not ignored. In the present report, the desire to put accountants and auditors on the same level as lawyers is important to maintain this right of defence. The move within the common position to allow information gathered in a 'money laundering case' to be put to other uses for prosecution goes too far I believe.
Finally I am against the establishment of a European Public Prosecutor's Office as we already have OLAF, the Court of Auditors as well as the national agencies with responsibility for prosecution. .
The issue we are dealing with today is of capital importance for the future of our democracies. The war against money laundering can no longer be waged by an isolated government. For it to be effective, cooperation between the Member States must be organised. It is essential to extend the definition of money laundering, because restricting it to drug-trafficking no longer corresponds to today' s reality. Account must be taken of every type of crime that generates major financial flows, fraud against the financial interests of the Communities, and any kind of corruption.
It has become absolutely necessary to involve the legal professions in the operation against money laundering, otherwise the European system of preventing and combating dirty money will be ineffective. There is no question, however, of lawyers accepting any threat to professional secrecy or the confidentiality of their relationship with their clients. So those amendments are unacceptable.
Indeed, professional secrecy remains the fundamental rule in the exercise of the profession of lawyer. It is incompatible with the expression of suspicion, worse still, the expression of possible suspicion. What is more, restricting professional secrecy amounts to restricting citizens' fundamental rights. Lawyers are officers of the courts, not police officers.
. (PT) The position adopted in this report constitutes a step backwards from the previous position. Attacking organised crime is simply one part of the issue. It is equally important that we adopt practical measures on crime against the economy, which results, specifically, from money laundering.
It is also significant that no practical measures have been proposed on the 'offshore' issue, the breaking of banking confidentiality during a judicial inquiry or even on the situation of assets acquired through money laundering, which is a criminal act, to prevent the use of financial funds created by such activity, at the inquiry stage.
Finally, it is important to note that the report contains some confusion about the concepts of consultancy and accountancy, by creating get-out clauses and opportunities to escape providing information.
Unfortunately, the Council of Ministers has presented us with a text which will lead to a further delay in amending the Directive of 1991. We had hoped that this new version would be pushed through in first reading. It now seems likely we will have to go through a mediation process, because we simply cannot accept the academic and impractical position adopted by the Finance Ministers, which Ministers for Justice and Home Affairs do not agree with either.
It is impossible to impose the transfer of existing money laundering rules for financial service providers lock, stock and barrel to all other professional groups such as lawyers and tax consultants and then insinuate that we simply wanted to protect the guild of lawyers. This is just not the case. It makes no sense that lawyers cannot settle an insurance claim or that brokers cannot draw up a plan until they have established their credentials.
It makes just as little sense to demand that cash only be handed over from person to person. Such a demand would mean that bank night safe-deposit boxes would have to be set up immediately. This would cause problems, however, for business people, especially from small and medium-sized businesses, who, for obvious reasons of security, deposit their day' s takings in the safe-deposit box of their bank after the banks have closed. That, however, has absolutely nothing to do with the laundering of money from criminal activity.
I fully endorse the reasonable position adopted by the rapporteur, which the Finance Ministers could also live with. They at least should know that any further delay in amending the money-laundering Directive is irresponsible, especially since the money-laundering mafia is becoming increasingly adept.
As a Member of the European Parliament who comes from Luxembourg, the effectiveness of the fight against the laundering of money from criminal activity lies very close to my heart, as the Grand Duchy has some of the strictest laws on money laundering. These laws and their application as well as the cooperation resulting from the 1991 Directive must not be undermined by a too broadly interpreted definition of 'criminal activity' , which is what is called for under the common position adopted by the Council. For reasons of efficiency, the directive should essentially be limited to combating the laundering of money from organised crime, which was its original objective.
Money flows which remain invisible to taxation and government statistics are still what many in business aim for. Their view is that the government should not interfere in their profits and possessions. Attempts are once again being made, rightly so, to get a tighter grip on money-laundering practices. On the one hand, that requires the proposed measures to be as fool proof as possible, without escape routes for profiteers who refuse to meet the legal requirements. I have the impression that the Council' s proposals are still too weak in this respect, and even the adjustments proposed by the rapporteur at second reading still leave something to be desired. On the other hand, there is the fear that lawyers have been required to act as investigation officials at the expense of their clients. In this case, this may be justified. Nonetheless, this sets an undesired precedent. Lawyers should not be required to act against those whom they have to protect. By, however, drawing a distinction in recital 16a between the actual role of lawyers and this profession' s other activities, it might be possible to avoid this precedent. I will therefore give the proposal the benefit of the doubt.
I support measures to tighten controls in the fight against money laundering by obliging banks and professionals to report clients under suspicion to the authorities. Billions of pounds are lost every year across the European Union due to money laundering and fraud.
When we think of crime, an image of burglaries, violent muggings and knife attacks by gangs of youths on our streets often springs to mind. Money laundering is an unseen crime, but it costs the taxpayer dearly and those found guilty should pay the price. Those misusing the financial system should be caught and punished. Moreover, money laundering is responsible for financing the evil trade in drugs, trafficking in humans and other horrific crimes. We should not turn a blind eye to crimes of this kind.
We must crack down on banks and professionals, encouraging them to report clients under suspicion to the authorities. We should even extend the scope of this proposal to include high-spending gamblers and auctioneers at the top end of the market.
Madam President, this issue is an important one at a European level. Money laundering is not simply restricted to Manchester or to Madrid. It knows no borders, and tainted money changes hands across regions and countries. It is not enough to enforce purely British legislation, but measures must be taken across the EU. We must work together to tackle this challenge. Therefore, I applaud the efforts of this House to curb the use of the financial system for money laundering.
Graefe zu Baringdorf Report (A5-0079/2001)
We have voted for the recommendation for the sole reason that it advocates some sensible measures, like, for example, 'the positive definition of permissible feed materials' .
Even if the Council and the Commission were to end up accepting the amendments tabled, however, and at the moment they are rejecting them and dithering, that would not acquit the leaders of the European institutions of the massive responsibility for the propagation of BSE they incurred by refusing to take precautionary measures as soon as the threat represented by that endemic disease became tangible. That was not even mere negligence or carelessness, it was a deliberate choice, under pressure from the agrifood lobbies.
It is yet another tragic demonstration that the vocation of protecting the profits of capitalist groups is incompatible with effective defence of the interests of the majority of the population.
Mr President, I voted for the report presented so well by Mr Graefe zu Baringdorf. 'Why is that?' you may ask, Mr President. I listened very carefully to both Commissioner Fischler's words and Mr Graefe zu Baringdorf's report. This report tells us that the maximum quantity for guaranteed dried feedingstuffs is being increased and that the rate of yield for peas is being increased by EUR 6. Well then, the fact that these amendments have been included makes me particularly happy to have voted for the report, for I feel that they will be very useful for the progress of European common agriculture.
As the rapporteur states, it is important that the manufacturer of compound feedingstuffs, or whoever is responsible for labelling, provides a detailed list of all the raw materials used. The compulsory definition of acceptable raw materials in compound feedingstuffs for animals is also crucial, bearing the BSE and dioxin crises in mind. We must also ensure that all materials that put human and animal health at risk are banned.
Nevertheless, this report was framed during a broader discussion of animal feedingstuffs, on which the Commission made a statement regarding the options for encouraging the planting of protein crops in the EU, taking account of the Agricultural Council of December 2000, which bans the use of animal meal in feedingstuffs for breeding animals, and insists on the need to replace animal protein with vegetable protein.
The Commission' s proposal is based mainly on budgetary consequences, forgetting the basic principle of the sovereignty of food, when it states that the best and cheapest solution is to increase Community soya imports by 5%. This will make the EU more dependent for its vegetable protein, particularly soya meal, which could threaten food safety, on imports of genetically modified soya from the USA.
Using the pretext of WTO rules and costs, the Commission is refusing to increase aid for growing oilseed crops because they contravene the Blair House agreement. Similarly it refuses to support the use of fallow land under the set-aside system, because this would be in conflict with the WTO' s blue box that requires agricultural aid to be conditional upon production-limiting measures.
In this way, the Commission is refusing to encourage production within the EU. This is an unacceptable position, which we should reject, although we support the report, for which we have voted.
Politics is like drilling through thick planks of wood and, far too often, the only way forward is bit by bit. We all know that, in times like these, it is a political imperative that we give people a feeling of security. We need openness, labelling and transparency. Politically mature citizens want to decide for themselves what to eat.
It is clear that this demand cannot relate solely to the end product. So we have a fundamental interest in documenting the history of our food and making it transparent. Farmers on the ground are responsible for animal protection and food safety. They must be held accountable for what they feed to their animals, not only to secure their own economic success (though this is a factor we should not lose sight of) but also to satisfy consumers.
When I look at individual actions, I sometimes get the impression that time is running away from us. My own land in Germany, Rheinland-Pfalz, has introduced a seal of approval for beef which aims to guarantee not only the origin of the animal but its history and what it has been fed.
The feedingstuffs industry has come on board of its own free will and offers an open declaration of feed materials and stronger controls. Farmers would otherwise buy their feed elsewhere: only with this information can they get the seal of approval. I hope in future there will be more such self-imposed obligations. This would set the wheel in motion and feedingstuff manufacturers would be practically forced to make an open declaration out of economic necessity.
In the here and now, however, it is a question of taking a political decision and establishing the legal bases, which must be the same for everybody. That is why we need the open declaration. We need traceability and we also need controls. I hope that the report by Mr Graefe zu Baringdorf will set the wheel turning. I do not understand the Commission' s position in opposing a positive list at all.
Sanders-ten Holte Report (A5-0093/2001)
Mr President, like many of the Members, including yourself, I am sure, in two hours' time I will be on a plane. I have read Mrs Sanders-ten Holte's report, which is rightly concerned that compensation should be provided in the unfortunate event - excuse me a moment while I touch wood - of a plane crash. However, I call upon Mrs Sanders-Ten Holte to ensure, in the future, the application of more effective control measures to avoid aeroplane accidents, so that, whenever I take a plane, I can think of Mrs Sanders-Ten Holte, whose photo I will stick to the seat in front of me, not just as the rapporteur of a document providing for our compensation in the case of an accident, but, above all, as the rapporteur of a document which will reduce the number of aeroplane accidents.
Mr President, ladies and gentlemen, I would like to point out how important it is that the Regulation is implemented in conformity with the provisions of the Montreal Convention. A uniform Regulation on liability in air transport creates transparency. It protects the interests not only of passengers but also of carriers which can maintain the generally recognised standards in international air transport. The competitiveness of European air carriers must not be impaired through liability rules which are not covered by the Montreal Convention.
In order to create a uniform Regulation in conformity with the provisions of the Montreal Convention, I call on the Member States to ratify this Convention as soon as possible.
Camisón Asensio Report (A5-0096/2001)
Mr President, this document coordinates rail, road and inland waterway transport. How delightful, Mr President, for me, the representative of the Pensioners' Party in Italy, to be able to vote for this document. You might think, Mr President, that it has nothing to do with pensions and pensioners, but that is not the case. It does concern pensioners. If these measures are implemented, then, indeed, transport will be heavier on railways, inland waterways and roads, freight will be moved more quickly and the level of toxic emissions emanating from congested motorways and badly organised communications, toxins which, when inhaled by our citizens, cause serious diseases, will be reduced. In actual fact, there are many pensioners who have been made ill by this bad road circulation, and that increases social security costs in our States, which is not a good thing for pensioners. That is the connection, Mr President.
Mr President, ladies and gentlemen, the report aims to divert goods transport from the road to rail, inland waterways and combined transport with the aid of subsidies. I find this fundamentally questionable. For one thing, Article 87 of the EC Treaty quite clearly states that subsidies in this form are not permissible. For another, we have guaranteed a situation whereby subsidies will have a diverting function. I find this fundamentally questionable. I also wonder why, ten years after liberalising the transport markets, we are now starting to use taxes and subsidies to divert and control. In principle, this cannot be positive for the future of the transport market.
Kessler Report (A5-0094/2001)
I concur with the gist of Mr Costa' s opinion. However, there is one element which I am struggling with.
Recital 14 and Article 4 provide for the possibility of government aid being deployed for the use of infrastructure. This is also possible pursuant to the amendments. In my opinion, this exemption from the ban of government aid is undesirable.
First of all because the starting premise is wrong, for transport by road already pays the lion' s share of the external costs. Secondly, it is not judicious to grant extra support for the use of infrastructure. Take rail, for example: the costs are not the most important reason why transporters do not opt for rail. We need an increase in quality and reliability, and market discipline is then the best incentive. I fear that this incentive for a modal shift, of which we are of course in favour, is counterproductive, brings about distortion of competition and undermines the work that has been done in the framework of the rail liberalisation package.
I will therefore be voting against recital 14 and Article 4. They do not belong in this Regulation.
The first part of the report by Mrs Kessler - a name that, in the minds of us Italians, invokes two beautiful, excellent, very famous German ballerinas and which therefore lifts my spirits, despite the fact that the subject of the document is somewhat tedious - states, with regard to Grotius II, that there are funds for training, work experience placement exchanges, studies, research, meetings and seminars in the field of judicial cooperation, money which will go to judges, public prosecutors, lawyers, law officials, experts and interpreters. I hope that the next document will stipulate that these funds are also to go to pensioners from these professions, who will certainly be able to give expert opinions on judicial cooperation.
. Given the seriousness of problems concerning crime, no one can doubt the need for greater cross-border cooperation, networking and mutual recognition in criminal matters. However, I had a certain reservation in supporting the report because at present there is an alarmingly one-sided quality in our approach. Too little attention is given in our debates or in the instruments upon which we vote to vital issues of civil liberty. These concern the rights of persons accused of crimes who are entitled in all our systems to the presumption of innocence until guilt is proved.
These rights are guaranteed under Articles 5 and 6 of the European Convention of Human Rights. Experience shows, however, that interpretation of the rights in question is variable throughout the Union. Sometimes prosecuting authorities ignore them with apparent impunity. I call for greater and better attention to these points. For example, when are we to see proposals for a EuroBail system? Mutual recognition should facilitate common provision for conditional release pending trial. It is a scandal that in many Member States people awaiting trial may spend many months needlessly in detention prior to trial. This requires the most urgent attention of everyone in this Parliament.
Kessler Report (A5-0091/2001)
Mr President, I supported this document on the establishment of a European Judicial Network in civil and commercial matters, particularly because it lays down that information sheets - vade-mecum - are to be issued so that those who are involved in this European Judicial Network know how to apply it practically. I therefore hope that this vade-mecum, this instruction sheet, will also include the procedures that European citizens who have pension issues to resolve can follow in order to contact the European judicial authorities established in a network in civil and commercial matters, for civil matters include pension issues as well.
I wish to state briefly the reasons why I am supporting the Kessler report.
With the expansion of the single market and with the introduction of the euro currency, there are now greater opportunities for cross-border trade and commerce in Europe. Also, with the wider globalisation of the marketplace, there is a necessity for a greater co-operation and understanding of different legal systems. In any democratic system, the arm of justice must not only operate effectively but must be seen to do so and it must command the respect of the people. The quicker and easier it is for the resolution of legal conflicts, then the better it is for the protection of legal rights and also to guarantee the conditions concerning the certainty of trade. Therefore, the setting up of the EUROJUST programme with the co-operation of the judiciaries within the various EU Member States is a very important movement towards building a greater understanding of justice.
However, this should not be seen as an attempt to subvert or subjugate the systems operating within the various Member States of the EU. Rather, it should be seen as an enhancement to implementing a speedy resolution of disputes by introducing a greater clarity in legal judgements.
I particularly recommend the point in relation to the establishment of a centralised electronic European Union judgment registry, which has been initiated by an Irish lawyer Twinkle Egan. This will make it easier to understand differing judgements and to help build a greater consistency in how precedents operate.
May I congratulate my Socialist colleague Margot Kessler on her report which extends the existing European judicial network in criminal matters to civil and commercial law.
I fully support this common-sense strategy which broadens the system of cooperation between national authorities. This will not only simplify judicial cooperation between the Member States, but it will also facilitate cross-border legal procedures.
Increased judicial cooperation is an important step forward for my constituents in the North-West who are sometimes desperate for help with a case in another EU country. For example, a young parent whose children have been abducted by the other parent from the UK to France, will certainly be assisted by greater understanding between the British and French legal services. So would the elderly couple who have exchanged their hard-earned cash for a holiday home in the south of Spain and have faced legal battles with the purchase.
It is significant that this network becomes part of the existing trans-European network for the electronic exchange of data. In light of enlargement, the applicant countries should also be allowed to participate in the contact meetings. Data will therefore be exchanged on the European judicial network from England to Estonia, making life remarkably easier for the authorities.
Madam President, I very much welcome increased judicial cooperation which will be of tremendous benefit to all our citizens seeking legal advice or bringing forward cases across the European Union.
Jové Peres Report (A5-0098/2001)
Auroi Report (A5-0117/2001)
. (PT) I welcome the rapporteur' s proposals amending the proposal for a Council decision on a financial contribution by the Community to certain expenditure incurred by the Member States in implementing the control, inspection and surveillance systems applicable to the common fisheries policy.
Control is important in guaranteeing a form of fishing that is responsible, sustainable and fair and the Community must therefore finance its costs and the necessary investment, bearing in mind that each Member State is responsible for implementing the system in its own economic area.
The Council' s proposal maintains the continuity of the cofinancing system, but limits the time framework, the financial participation and the type of actions funded.
The rapporteur proposes increasing Community cofinancing from 30% to 35% in training and investment actions, with 100% financing of eligible expenditure disbursed by the Member States for control and surveillance activities under EU participation in regional fishing organisations.
Furthermore, I think it is unacceptable that here too, the proposal for a decision is attempting to make budgetary savings, by reducing the budget for these actions from EUR 41 million per year to EUR 35 million per year, which is in conflict with the need to create an appropriate infrastructure to cover control and surveillance programmes that may involve an increase in the actual financial burden.
Mr President, on behalf of the Group of the Greens/European Free Alliance, I just want to thank all the members of the Committee on Agriculture and Rural Development. They voted unanimously for the six amendments that allow this report to go beyond the Commission' s proposal, which only sought to unfreeze land for organic farmers and primarily to remain within the context of the COM agreements.
The whole of Parliament wanted to go further and send a positive signal to breeders generally and also, at least initially, to farmers doing environmental work. I venture to hope, on behalf of my group, and no doubt on behalf of many others, that the Council will understand and follow our lead in the matter.
As I said yesterday, Mrs Auroi' s report points in the right direction although, of course, the context is such that the proposals cannot measure up to our vegetable protein needs.
Reading the Commission' s report on vegetable proteins in the context of the ban on meat and bone meal, I was deeply shocked by the authors' apparent contempt for their fellow citizens.
First, contempt for consumers: the Commission' s position takes no account of the clear, strong and growing demand on the part of consumers for traceability and visibility in product origin. Here the proposal is simply to go on buying the proteins we lack as cheaply as possible in the great world supermarket for agricultural surpluses. So what if they contain GMOs?
Then, contempt for farmers: the Commission' s resignation is an insult to European farmers, suggesting they are incapable of producing the vegetable proteins we need on our own soil. The measures proposed in the Commission' s seven- point plan (authorising the production of fodder legumes on land set aside on organic farms) is sympathetic but in no way commensurate with the challenge. Between organic production and massive imports of genetically modified soya, there is a margin for the creativity of European farmers.
In fact one could say the Commission is trying to find technical, regulatory and budgetary arguments for refusing to act. It is presenting us with a 'non-plan' for proteins.
The Commission is demonstrating an accountant' s logic which is not even economically relevant: the fact that soya is cheap at the moment does not mean it will always be cheap. A price rise is bound to come.
(The President cut the speaker off pursuant to Rule 137 of the Rules of Procedure)
The rapporteur has improved on the Commission' s initial proposal as far as she can and bearing in mind the emergency procedure, which was laid down in the package of seven measures to combat the crisis in the beef and veal market. The Commission' s proposal was one-sided and limited and sought to make it possible, only for organic farms, to grow fodder on land set aside under the COM in cereals.
Given the Community deficit in vegetable protein production, the limitations of the Blair House agreement and the ban on the use of animal meal in feedingstuffs for breeding animals, it has become necessary to create a genuine internal system of support for the production of fodder legumes and protein crops.
The rapporteur' s proposal, which I support, seeks to open up the same opportunity for conventional livestock farms and for farms covered by any agro-environmental programme in order to achieve a broad concept of fodder legumes, bearing in mind the importance, as we proposed for Portugal, of beans, sweet lupin and yellow lupin.
Nevertheless, the proposal lacks a real system of incentives for fodder legume and oilseed production, which might require the use of aid under the set-aside scheme or tying this partially to the production of fodder legumes, or through a change to set-aside assistance when fodder legumes are grown there.
The Commission would need to present specific proposals to this effect and not remain bound by budgetary constraints and by the World Trade Organisation.
Following the recent discoveries of the dangers inherent in feedingstuffs, especially in the economically advanced countries of the EU and, in particular, the problem of BSE caused by using animal proteins as feedingstuffs, meat and bonemeal should have been completely banned as a feedingstuff and replaced with vegetable proteins produced in the Community, so that Community farmers would not be dependent on soya from the United States. In other words, the CAP should have been reviewed in its entirety, encompassing both the feedingstuffs sector and the farming sector which produces feedingstuffs.
In our view, the quota system should have been reviewed, especially in the Mediterranean countries, and in Greece in particular, where quotas are far below self-sufficiency and potential production levels and where the method of producing animal proteins is far healthier than the method used in the economically advanced countries of the EU, where quotas far exceed requirements, with the result that they export the dangers inherent in their feedingstuffs to all the countries with shortfalls, including Greece.
We should also examine the system for pricing and subsidising fodder crops, so as to support fodder legumes, with a view to guaranteeing cheap, top quality vegetable proteins and protecting the environment, given that legumes restore the soil and are ideally suited to crop rotation programmes, especially with the soil and climate in the Mediterranean.
Instead of which, the Committee on Agriculture and Rural Development has used various tricks, believing that the problem of BSE will be forgotten in time, in an endeavour to restore animal protein in animal feedingstuffs in six months' time. In other words, it is endeavouring to restore meat and bonemeal which, it has now been proven, is responsible for BSE, disregarding public health in order to serve the interests of the Community feedingstuffs industry. These endeavours are confirmed by decisions on the matter so far and discussions taking place in official circles.
The alibi which the Committee is using for these endeavours takes the form of the proposal to cultivate certain land set aside from arable crops with fodder legumes, allegedly in order to increase the production of vegetable proteins; at the same time, however, it bans the production of seed on this land and restricts it solely to hay production, and unsubsidised hay production at that.
Under this proposal, little or no vegetable proteins will be produced, even in countries with extensive set aside. For Greece, however, and perhaps for other Mediterranean countries, the proposal is meaningless because they have little or no set aside.
The Commission proposal does absolutely nothing to resolve the problem of protein in Community fodder, and, as a result, it deliberately and consciously finds a 'solution' either in the Community meat and bonemeal responsible for BSE or in modified soya from the United States, which may well be equally dangerous to public health, as well as making Community livestock farmers dependent on the multinationals which market soya and soya products.
Because the Commission proposal does not make use of the productive potential in the Member States in order to resolve the problem of proteins, and feedingstuffs in general, once and for all and in a way which safeguards public health, because the purpose of the proposal is to mislead farmers and consumers, so that the dangerous method of producing proteins for animal feed can continue, and because I have no desire to help, even indirectly, in perpetuating this serious public health problem and deceiving arable and livestock farmers, I shall not vote in favour of the Commission proposal. I believe that my vote will act as an incentive and that the production of healthy and suitable feedingstuffs will become the subject of an objective fight on the part of the people of the Community.
Mr President, ladies and gentlemen, among the package of seven measures proposed by the Commission in order to deal with the BSE crisis is the modification of the basic regulation on herbaceous crops in order to permit, in the context of organic farming, the use of set-aside land for growing some leguminous fodder crops for feeding livestock.
As a background we have the ban of the use of meat and bone meal - a temporary ban that many of us trust will become permanent - and the now long-term EU deficit of vegetable proteins.
The Commission proposal is going in the right direction but it limits itself to proposing a symbolic modification, the impact of which, limited solely to organic farming, is not going to give visible results.
Mrs Auroi' s report, with the amendments adopted by the Committee on Agriculture and Rural Development, correct this timid proposal by extending it to farms that operate in accordance with Regulation 1257/99 on rural development, and by including, from 2002, the growing of leguminous fodder crops on land left fallow in conventional livestock farms.
In this way we may be able to effectively counteract the EU' s dependence on supplies of proteins that are in many cases genetically modified and, as they are used to feed livestock, are introduced into the food chain without any opportunity for control on the part of consumers.
The Group of the Party of European Socialists therefore supported the amendments adopted in the Committee responsible and there is nothing more for us to do than hope that the Commission will take them into account along with the successive requests from members of this House for effective progress to be made towards a visible correction of the European deficit of vegetable proteins.
Foot-and-mouth disease (RC B5-0303/2001)
Mr President, I wanted to justify our vote straight away, but unfortunately you did not notice in this confusion.
This Chamber knows that I have asked for a serious debate since the start. As Members of Parliament of the Austrian People' s Party in the European Parliament, we have spoken out against this resolution because we believe and we are convinced that it does not reflect what we imagine European agricultural policy to be. It is clear that, with such resolutions, the real existential anxiety and need of European farmers cannot be addressed, given that there are 80 different types of virus and 300 million animals in Europe.
I would like to point out that in Austria more than 60% of land consists of mountains and disadvantaged regions. We rely on exports and we must do our utmost to ensure that these regions remain inhabited. I actually find it frivolous to make policy on a day-to-day basis at the expense of farmers. I cannot imagine how animals that have been vaccinated can be labelled. Mr President, consumer protection is a matter of great concern to all of us in this House. I do not believe that consumers would pay tribute to us for that, as it would only lead to further loss of confidence.
The European Parliament' s resolution on foot-and-mouth disease deserves to be approved, notably because it steps back from the policy of slaughter, which can be useful selectively, but scarcely seems effective in a case like that of Great Britain. Public opinion is doubtful, and it is right. So the resolution we have just voted on is rightly geared towards authorisation of urgent vaccination, either in a particular region affected by foot-and-mouth disease, or in a 'buffer' region, or in the case of rare breeds.
Beyond these urgent measures, we might wonder why foot-and-mouth, once common in the countryside of Europe, and not usually fatal to animals (let alone humans), should now be producing a national crisis. The answer is two-fold.
First, the disease spreads faster than before because agriculture has become massively geared towards production, and is therefore highly specialised and fragmented. One animal can spend different stages of its life in several parts of a country, or even of Europe. It is transported many times, the link with the original breeder is broken and traceability becomes unreliable. So we think it is important to re-establish more stable rearing, where everyone knows who is responsible and where animals are not treated like inert merchandise. That is part of the agricultural reform we are proposing for the years ahead.
Secondly, the massive slaughter seems to be motivated by economic reasons which are not always transparent. One of these appears to be a determination to maintain exports at any price, because some purchaser countries regard meat from vaccinated animals as indistinguishable from meat from sick animals. Under those circumstances vaccination would be useless from the economic point of view, because in both cases the meat is worth less. I find this financial reasoning absurd. Surely exports could be accompanied by a vaccination certificate? And why must absolutely everything be subordinated to exports? That just contributes to productivity-driven farming and necessitates subsidies which cost the taxpayer dear, all to achieve, ultimately, the destabilisation of farming in less developed countries. The system is verging on insanity, and things will have to be put back on an even keel in the near future.
With 'mad cows' agri-industry created a new disease fatal to humans, and we still do not know how to cure it. Foot-and-mouth, though, is an ancient disease. It does not affect humans and the majority of animals recover from it. With the development of the world market in cattle and meat, however, agri-industry has given it an international epidemic dimension it did not have before. The market imposes its own health requirements too, with tragic consequences.
The use of vaccine has been banned on purely economic grounds, 'economic' here being reduced to commercial regulations and an estimate of the financial costs which is in some respects questionable. Hundreds of thousands of healthy (or curable) animals are being slaughtered purely in the name of an accountant' s calculation of profitability. The decision-makers have only the market rules they have invented themselves to set against the despair of the farmers whose herds are being destroyed. Elementary respect for life, protection of local economies, maintenance of a thriving social fabric in the rural environment, and the living and working conditions of country people have all been ignored in the definition of health policies in response to the foot-and-mouth epidemic. All that remains is the power of the market and its laws of bronze. It is definitely high time we freed ourselves from that power.
. (DE) In view of the fact that foot-and-mouth has broken out in at least four Member States, the foot-and-mouth vaccine which was adopted throughout Europe in 1991 must be screened and even abandoned. Politicians such as the German Agriculture Minister, Renate Künast, who reject foot-and-mouth vaccination must reconsider. The reasons for a ban that were valid then do not apply today, since improved foot-and-mouth vaccines have been introduced. Nonetheless, research into the development and manufacture of foot-and-mouth vaccines must continue.
In particular, the following vaccinations should be authorised by the European Commission: emergency vaccinations (ring vaccinations) in regions hit by foot-and-mouth and in zones which are contiguous to regions hit by foot-and-mouth and for zoo animals.
The outbreak of foot-and-mouth disease, which has followed on from 'mad cow disease' , has made the crisis in the livestock industry worse. It has penalised farmers and has increased people' s lack of confidence in the safety of agricultural produce. The liberalisation of agriculture and the free movement of goods have increased the risk and the spread of animal diseases with a CAP that, in the name of competitiveness and constant price reduction has promoted the concentration, intensification and centralisation of production.
In the current context, those who have been penalised most heavily are the producers, although we have not seen the necessary aid for compensation or sufficient contingency measures, in this case for foot-and-mouth disease. I have therefore proposed the creation of a specific budget line within the EU budget, to support farmers and measures for eradicating animal diseases, given the food, health and veterinary crisis.
Given the spread of the disease, it makes sense to temporarily suspend the movement of animals between Member States and to increase controls on meat that is sold, and it is regrettable that the recent Agricultural Council did not take a decision on this matter.
In addition to short-term measures, however, we also need a new type of agricultural policy, which protects production and supports changes in production methods. We need a policy that promotes the quality and safety of food in line with the precautionary principle. We need a form of farming that is sustainable and which promotes the specific characteristics of each region and a greater variety of aid for agricultural produce, bearing in mind the varying levels of agricultural development. We need a form of farming that contributes to economic and social cohesion and which is based firmly on family farming and on small and medium-sized holdings.
While I am not happy with every aspect of the compromise resolution, it does reflect the determination of the European Parliament to urgently address the serious threat of foot-and-mouth disease.
I have voted against sections of the resolution which deal with general vaccination and supported amendments which allow protective emergency vaccination, at the request of Member States.
Given that the source of Britain's first outbreak originated outside the EU, I have called for an urgent review of cross-border controls to prevent a similar occurrence in the future.
From an Irish perspective, we strongly favour a non-vaccination policy, and have made every effort to contain the country's single outbreak - so far with success.
As an island nation, exporting 90% of the country's beef production, our animal health status is a priority.
This resolution makes clear that any resort to protective vaccination during the present outbreak of foot-and-mouth disease would be at the request of a Member State. In view of the confinement of FMD to one corner of Scotland, in Dumfries and Galloway and nearby, the Scottish National Party has taken and will continue to take a strong line in favour of maintaining the policy of culling and destroying to restore disease-free status in Scotland according to present international standards. This is vital to Scotland's capacity to maintain its worldwide reputation for high-quality meat. We have condemned dodges by Mr Blair's government that appear more calculated to secure electoral convenience than to serve the public interest and I repeat this condemnation here.
My willingness to support the resolution was entirely conditional on incorporation of an oral amendment extending a commitment to financial help to trade and tourism where these have been adversely affected. I am delighted that my amendment was unanimously accepted, and that the resolution with this amendment was carried.
Commerce and centralism are the backbone of the European Union' s current policy. Based on the notion that this will strengthen Europe' s position on the global market, silly measures are being imposed on all Member States. The course of affairs with regard to foot-and-mouth is the latest illustration of this failing. Between 1956 and 1992, we had managed to control this animal disease effectively thanks to a massive preventive vaccination campaign. Due to the one-sided consideration of export interests, we are back where we were half a century ago. Instead of introducing preventive vaccination and banning the transport of live animals over long distances, a choice is now being made in favour of pointless mass slaughter in order to destroy healthy animals. In the absence of the possibility of vaccination, this primitive approach is considered to be the only means of curbing the further spread of the disease. Even rare animals in nature reserves and zoos are now being sacrificed to the mad ban on vaccination. Farmers are bewildered and at their wits' end. Restricted emergency vaccination and taking time out for further research are not solving the problem. In my opinion, the Member States can no longer adhere to the vaccination ban and must carry out vaccination immediately, even if this should lead to an even further setback in exports.
I find myself with some difficulty in supporting this proposal as it stands. While I have changed my mind about vaccination in an emergency, I have some problem with the view that it can be used without the eventual slaughter of those animals vaccinated.
It is clear to me that to adopt such a policy would not be in the best long-term interest of the European export industry. The Standing Veterinary Committee makes it clear that no vaccine has yet been developed that would differentiate between vaccinated and non-vaccinated animals.
I agree that we should encourage the development of new vaccines that would give us more flexibility, better tracing and would ensure that we could continue to export to other countries, and we should develop improved controls on imports into anywhere in the EU, for it is clear we imported foot-and-mouth in the UK illegally.
Stockholm European Council: Economic and social aspects (RC B5-0237/2001)
Mr President, before explaining why I voted against this document of the Stockholm European Council, I must explain why I am speaking in English. It is to make a present to the Italian interpreters, the Italian workers who, every day, have to work much more than the others to translate and put in writing my explanations of votes. I am doing this in recognition of their hard work.
I voted against all Stockholm resolutions because there is no mention of the fact that European workers want to work less and have more time as pensioners.
We cannot accept the conclusions of the Stockholm European Council because, as I said during the debate, they amount to a ragbag of all the issues in no order of priority. They give the impression of a Europe with its tentacles in everything, which does not distinguish big issues from small, or the national level from the European.
That is damaging to the whole Union. The European Council, which is taking on increasing weight in the institutional balance, ought to present especially clear conclusions. To make the necessary improvements the preparation for Councils must be reformed, but also, more profoundly, European powers must be clarified and lightened, and those issues should be on the agenda for the next Intergovernmental Conference.
In our view, rational and well-ordered conclusions ought to consist of three parts:
the first part should be devoted to certain vital issues of strategy, which the Council would have discussed thoroughly, and on which it would have taken some real decisions.
The second part would give instructions for implementation to the various Councils of Ministers.
Finally, the third part, which should be the most substantial, could set out certain guidelines that the Heads of State and Government intend to follow in their respective countries, particularly as regards managing the economy and social affairs - which was on the Stockholm agenda.
These guidelines would not be restrictive, and the expression of contrary opinions would be tolerated. They would thus demonstrate a determination to develop free, informal and open coordination, respectful of national democratic choices.
Reading the Stockholm conclusions, we can see how far away we are from that. In fact our motion for a resolution calls for thorough reform of the Treaty, involving the restoration of numerous powers to the Member States.
Every summit goes one step further in damaging the workers' interests and the Stockholm Summit was no exception. Yet again, the summit' s sights were set on pension and social rights, with workers being called on to work more and receive less.
It is clear from their joint declaration that the Heads of State or Government of the ÅU are anxious about the increase in the number of pensioners, which they feel "will create substantial pressure on social welfare systems, in particular pensions, health care systems and care of the elderly";. In other words 'prosperity' is being jeopardised by the increase in longevity. And the solution is to increase employment in the 55-64 age group by 50% by 2010, at a time when workers, especially young people and women, are suffering from the scourge of unemployment and under-employment.
On the subject of the Balkans, they are continuing their policy of controlled destabilisation and, alongside their supposedly friendly stance towards the FYROM, they are endeavouring to promote the KLA as an equal negotiating partner with the government of the country. It is perfectly obvious that the imperialist plans for the region have not yet been completed and that the people will be unable to live in peace until ÍÁÔÏ withdraws. As far as Palestine is concerned, they are continuing their policy of maintaining the same distance from the state terrorism being applied by Israel and the just fight of the Palestinian people for a homeland.
On the economic front, they have limited state aid and subsidies, taken further steps to liberalise telecommunications, postal services, the railways and energy and have prepared to complete the sell-off of the public sector to the multinationals.
The joint motions for resolutions not only accept the summit conclusions, they also welcome the arrest of former President of Yugoslavia, Mr Milosevic, and call for him to be handed over to the 'International Criminal Tribunal for the former Yugoslavia' in The Hague, which is why the MEPs of the Communist Party of Greece voted against them.
The Stockholm European Council is happy with the European Union' s achievements and has announced that its 'strategic goal' remains "to become the most competitive and dynamic knowledge-based economy in the world" .
The working classes certainly have nothing to be happy about. To say that 'unemployment has fallen to its lowest level since 1991' is an involuntary way of recognising that it is still as high as it was ten years ago, when it was already catastrophic. In addition, the balance sheet for these ten years includes the widespread introduction, throughout Europe, of poorly paid casual work and the decline of wages as a proportion of national income.
Only big companies and their proprietors and shareholders, can be happy about the exceptional level of profits, because that result has been obtained at the expense of working people, as well as public services and social provision.
As to the future, we are promised a continuation of current policies. Some points even threaten a worse situation, particularly in terms of longer working hours and attacks on retirement age.
We refuse to give an endorsement for the future to European institutions entirely at the service of industrial and financial groups.
For public opinion and the media, Stockholm had all the hallmarks of a routine summit. In fact, had it not been for the announcement of the joint Franco-German decision to postpone setting a deadline for the full liberalisation of the energy market until there is greater mastery of all the consequences and all the effects, the summit would certainly have been overlooked by the newspapers and TV. It was an important summit in economic and social terms, however, and entirely in line with the Lisbon Summit, with the reaffirmation of the need to take action to secure full employment and skilled jobs in Europe.
As it turns out, those guidelines have immediately run up against the brutal announcement of redundancy plans at Danone and Marks and Spencer, with no consultation and without even having any genuine economic reasons. Veritable 'dictatorship' by the stock exchange and frenzied profit-seeking to the detriment of employees, when they are in fact the prime wealth creators, has demonstrated - to anyone who did not already know - what a vast gap there is between the soothing speeches of politicians and the reality experienced by employees on the ground.
So unless we want to acknowledge the death of the European social model, we cannot stand by and do nothing, and personally, since 31 March, I have been lobbying the highest European and French authorities to propose measures to end this diabolical spiral. I am now waiting, like many in this Chamber, for precise and relevant responses. If these are not forthcoming, there will be no point in organising any summits on employment and social policy in the future.
In the meantime, I support Francis Wurtz' s proposal to create an ad hoc structure within the European Parliament, a sub-committee or observatory to monitor and analyse the adjustment strategies that powerful economic groups base entirely on staff reductions. There should be a European summit on this vital issue for the equilibrium and future of Europe, in the course of 2001. That is the spirit in which I have voted today for the joint resolution tabled by the left.
Yet another summit serving private interests. In Stockholm, the fate of Macedonia would appear to have been dealt with in a few minutes. Farmers must make do with European 'solidarity' to cope with foot-and-mouth disease and rule out a return to the vaccination programme, cancelled a few years ago to save money. This time financial services emerge as the great victors. Between now and 2003 a single market in securities will be established to allow a few profiteers to speculate in shares and bonds. So, in the utmost opacity, financial dealings are encouraged and will revolve even more rapidly in the hands of a few industrialists, playing with the fate of millions of employees in passing.
We demand, at European level, suspension of banking confidentiality, opening of account books, and transparency in all operations. That would be an effective means of combating money laundering and controlling the financial enterprises of companies, like Danone and Marks and Spencer, which persist in sacking people while making record profits.
Finally, the private operators have obtained confirmation of the liberalisation of juicy public services - the post office, electricity and gas. Current social mobilisation calls for another type of summit, to bring together the efforts to ensure the establishment of a high quality European public service that responds to the fundamental needs of the peoples.
Stockholm European Council: Financial Markets (B5-0244/2001)
Stockholm European Council: Foreign affairs (B5-0248/2001)
Despite the belittling of the results of the Stockholm Summit by most of the media, progress was made, responding to the objectives of the economic and financial groups that dominate the European economy, as the Commission' s proposal made very clear. The path has therefore already been mapped out. As in the story about the half-cup of water, some will see it as half full and some as half empty.
The Lisbon strategy to speed up liberalisation, particularly through privatising transport, postal services, electricity, gas and telecommunications, was, despite everything, consolidated at the Stockholm Council. Furthermore, the process of integrating the financial markets was also speeded up.
With regard to recovering 'full employment' , this does not necessarily mean an increase in the number of quality jobs, particularly if this increase takes place at the expense of greater job insecurity.
With regard to the so-called 'modernisation of the European Social Model' , new attacks were made on the pensions system and changes to social security, with the method of open coordination in this area being started up and with this objective being included in the EU' s annual economic guidelines. It is worth highlighting, however, that the tiny echoes from the social part of the Lisbon strategy are due to the efforts of the workers and all progressives who want to see an economy that pays more attention to people' s problems and sustainable development. This is what I too hope for.
Although many of the items here do actually move the agenda towards our vision of Europe, we simply cannot accept that there should be any enhancement of the role of the political institutions of the EU, especially the Commission, and development of what is termed 'The Community method' .
Third UN Conference (B5-0246/2001)
The EPLP has voted for the motion for a resolution on the Stockholm European Council. However, we have reservations about paragraph 13.
The EPLP continues to have reservations, as was expressed at first reading of the framework directive on informing and consulting employees.
The EPLP supports the view of the UK Minister for Trade and Industry, Stephen Byers, that it may be inappropriate to have European-wide legislation in the area of information and consultation.
Mr Byers stated that for the UK, "our whole system of corporate structures is quite different from that on the continent. However, in many respects, the directive reflects the continental system of corporate governance, not that in the United Kingdom. The directive is not appropriate for several reasons, but the issue is important and we should deal with it in our domestic setting." (Commons Hansard Debates 18 January 2001)
The Stockholm Summit will not be remembered for its successes, the endeavours of the Swedish Presidency notwithstanding. It did not manage to set up a European Food Safety Agency, despite the spread of foot-and-mouth and BSE. It did not manage to agree on a common European patent system. It continues to rely on the USA for a satellite location system, now that the Galileo programme has come to a standstill, and questions relating to the electricity market are no further forward than they were at the Lisbon Summit.
However, the main problem lies in the guidelines issued by the European Council on dismantling social protection mechanisms. By obsessing on notions such as the 'ageing population' , the need to 'modernise the European social model' and the priority of 'the sustainability of public finances' in relation to social systems, they are covering, strengthening and legalising the attempt being made by numerous governments in the European Union - such as Greece - to dismantle social protection systems and hand the workers over to private insurance companies without so much as a guarantee.
I believe that the labour movement should react decisively to these negative guidelines from the European Council in Stockholm.
The June Movement will not vote in favour of rules which mean that officials are enabled to legislate instead of elected representatives in open assemblies whose work can be monitored.
With regard to the resolution that has been adopted today on the 'external relations' of the Stockholm Summit, against which I voted, I must mention some aspects in a explanation of vote that I am obliged to keep short.
First of all, where the Balkans are concerned, I must criticise an unacceptable and flagrant example of interference and blackmail towards the Federal Republic of Yugoslavia by the USA, which is trying to whitewash and cover up the responsibilities of NATO and all those who waged a war against Yugoslavia, in blatant breach of the UN Charter and from within the Security Council itself. This was a war in which arms containing depleted uranium were used, the chemical and radiological effects of which on the population and on the environment have still not been fully assessed.
The causes of the current situation in the Balkans are complex and deep-seated, but I must highlight the interfering role of the USA and the EU, which have significantly and, at times decisively, contributed to undermining a process whose consequences for the situation throughout the region are far from resolved. A strategy of selectively and arbitrarily criminalising certain political leaders is therefore unacceptable.
Secondly, and bearing in mind the extremely serious situation in the Palestinian territories, I consider the resolution' s provisions to be quite inadequate. The resolution does not clearly and explicitly condemn the escalation of aggression by Israel, the bombings and the repression by the Israeli army against the Palestinian population or the intensification of the blockade imposed on the Palestinian territories.
Thirdly, we must be extremely concerned about the absence of criticism of the current militarisation of the EU, which has the instrument of the common defence policy, as the European pillar of NATO, and the absence of criticism of the North-American anti-missile shield project (AMS) whose completion would contribute to relaunching the arms race and to greater insecurity throughout the world.
Although the decision announced recently by the United States to reject the Kyoto Protocol has not come as a surprise, it is nonetheless extremely serious.
It comes as no surprise because despite the fact that the United States signed the Kyoto Protocol in 1997, at successive United Nations Conferences designed to finalise the rules for implementing the Protocol, it has presented various excuses to block negotiations.
This is serious because national self-interest has won the day. It is unacceptable that, given the increasingly dramatic predictions of the effects of global warming, the country mainly responsible for greenhouse gas emissions has refused to participate in the only international instrument designed to limit these effects.
As serious as this decision is, however, we cannot waver or hesitate over the need to implement the Kyoto Protocol, with or without the United States. It is crucial that we put a brake on climate change and the Kyoto Protocol - and no other type of agreement - is the most appropriate political instrument to achieve this objective. The non-participation of the United States does make the Protocol less comprehensive, but does not detract from its raison d' être. This may make application of the protocol more difficult, but it does not make it impossible.
The statement by the United States and the fact that COP6 part II, a conference designed to adopt the rules for implementing the Kyoto Protocol, forces the European Union to redouble its efforts and demonstrate effective leadership in this political dossier. Both internally, by countering the very harmful developments in greenhouse gas emissions in most Member States and externally, by negotiating the rules for implementing the Protocol with as many countries as possible to ensure that it is ratified and implemented by 2002.
The European also has the task of fighting to ensure that the rules of fair trade are implemented so that the United States cannot gain any illegal economic advantages from not ratifying the Protocol.
At the moment therefore, rather than insisting on a dialogue of the deaf with the United States, the European Union must implement an action plan that will enable us to implement Kyoto across the board, in other words, with as many countries as possible, and as a matter of urgency, by 2002. This action plan must enable us to achieve the following set of timetabled goals:
I) To negotiate, even before COP6 part II, the rules for implementing the Kyoto Protocol with Russia, Japan, Australia, Canada and the countries of Central and Eastern Europe, in order to reach an agreement that can be ratified by more than 55 countries, corresponding to more than 55% of emissions, which is the minimum level required for the Kyoto Protocol to come into force;
II) For the EU to ratify the Kyoto Protocol by the end of 2001;
III) To adopt National Reduction Plans for greenhouse gases by the end of 2001;
IV) To present the directive on the implementation of the European Emissions-Trading System by the end of 2001;
V) To present, under the European Programme for Climate Change, a raft of copper-bottomed directives on policies and measures to reduce greenhouse gas emissions in the industry, energy, services, agriculture and mainly, transport sectors, in which emissions are increasing most rapidly.
VI) For the European Commission to draft an economic study on the competitive advantages that American products, particularly in the field of energy, will gain illegally over European products as a result of the European Union not implementing the Kyoto Convention;
VII) For the European Commission to draft a legal study to determine the way in which, within supranational institutions, particularly the World Trade Organisation and the Transatlantic Economic Partnership, these illegal advantages, to which I referred in my previous point, can be minimised.
Ladies and gentlemen, that concludes this morning' s agenda.
(The sitting was suspended at 1.25 p.m. and resumed at 3.00 p.m.)
TOPICAL AND URGENT DEBATE
The next item is the debate on topical and urgent subjects of major importance.
UN Human Rights Commission and the People's Republic of China
The first item is the joint debate on the following motions for resolutions:
B5-0268/2001 by Mr Dupuis and others, on behalf of the TDI Group;
B5-0269/2001 by Mrs Frassoni and others, on behalf of the Verts/ALE Group;
B5-0277/2001 by Mrs Frahm and others, on behalf of the GUE/NGL Group;
B5-0285/2001 by Mr McMillan-Scott, on behalf of the PPE-DE Group;
B5-0294/2001 by Mr Haarder, on behalf of the ELDR Group,
on the United Nations Human Rights Commission and the People's Republic of China.
Mr President, I am rather disappointed. I can greet the Commission but I cannot greet the Council whose absence I deplore when this resolution on human rights in China is primarily addressed to the Council.
I would like to tell the Council, or whoever is reporting to the absent Council, what a failure, not to say disaster, the EU' s China policy has been. We all know there are growing social and political contradictions in that country. The risk of explosion is imminent and we can all imagine the disaster that will represent in a country the size of China, not only in regional terms, but also in world terms.
Our duty as elected representatives and citizens is to make the Chinese leaders, legal, yes, but certainly not legitimate, understand that only democracy and the rule of law can guarantee stability not just in China itself but also in the whole of the Asian continent.
I think it is our duty to remind the Council, and the Commission where it is appropriate - that the right way to bring the Chinese Government round to the basic principles of democracy and the state of law, is this resolution tabled by the United States due to be voted on in the next few days by the Human Rights Commission in Geneva. It is our duty to remind the Council that the European Union cannot continue to take a hypocritical stance and that it must support this resolution, sponsor it and work actively in the Human Rights Commission for its adoption.
Without intending to be either anti-Chinese or pro-Chinese, I repeat that China is a fundamental country in a regional and continental context where Indonesia, the Philippines, Malaysia and many other countries are experiencing enormous problems, and where Vietnam and Laos too are still ruled by a one-party regime. China can play a fundamental role providing it finally adopts a democratic system based on the rule of law.
That is what we must make clear to the Chinese leaders. We have two goals: democracy for the Chinese, the Tibetans, the Uigurs and the Mongols, and the stability of the entire continent of Asia.
Mr President, it is often said that Europe is not capable of producing a foreign policy, just as it is not capable of adopting a unified position on international affairs. I feel that if the countries of the European Union stick by their decision not to sign the resolution on human rights in China, that would only be confirmation of that inability. There is absolutely no reason, other than hypocrisy and defeatism, why we should not sign this resolution, for in not doing so we are not achieving anything at all that could justify taking this standpoint on a subject upon which there is such wide consensus from our public.
Therefore, our resolution - which is not the first and, I believe and fear, will not be the last - seeks to make the Council change its mind, thereby ensuring that, at least at the level of condemnation from the civilised world, this time, China gets what it deserves.
Mr President, China is very much in our minds at the moment following the incident involving the American EP-3 reconnaissance aircraft. This is a matter which should be resolved with great urgency by the Chinese authorities before its consequences spiral out of control. The US Administration has expressed its regret, which we share, particularly over the loss of a Chinese fighter pilot, but now is the moment to bring this matter to an end by releasing the American aircrew and enabling recovery of the American aircraft. Otherwise this matter will become a running sore, poisoning international relations at a very sensitive time.
The Chinese Government seems anxious to play a fuller part in the international community, particularly in terms of economic development and eventual membership of the WTO. But it has not yet realised the need to adjust attitudes in other areas or recognise that political confrontation needs to be replaced by a more conciliatory approach. This applies not just in the field of international relations, but in terms of domestic policy as well.
It will be an enormous leap forward when we no longer have to table resolutions on human rights abuses in China but we see very little progress being made and the catalogue of abuses continues to expand. The Falun Gong movement is violently suppressed and some 80 of its members are reported to have died in custody in China in the past 18 months. The sustained violence and intimidation against Tibetan Buddhists is little short of a programme of ethnic cleansing. A great country like China is surely sufficiently robust and forward-looking that it can give real freedom to all the peoples living under its authority. It must show that it recognises the individual humanity of its citizens and will exercise the duty of good government by providing protection for all under the rule of law. We urge the Council and the Member States to take strong note of the likely resolution of this Parliament and to support the resolution of the United States at the UN Commission in Geneva deploring the state of human rights in China.
Mr President, we are looking just now towards China in the hope that the incident involving the American aircraft will be resolved without too much rhetoric and political point-scoring. Even setting aside this event, reports from China are, nevertheless, pouring in thick and fast. They almost always concern acts of cruelty against its own citizens. Commentators the world over are agreed that the human rights situation in China is becoming worse and worse. We are talking here about the situation in Tibet and Sinkiang and about the widespread increase in the torture and persecution of dissidents, active trade unionists and representatives of democracy. We are talking about the frequent use of the death penalty and the opposition mounted against freedom of expression on the Internet. We are talking, in particular, about the arrest, torture and persecution of Falun Gong practitioners. The Chinese régime' s objective of breaking this movement will not succeed. The persecutions must therefore be halted immediately and a dialogue entered into.
Parliament agrees about the situation in China. I know that the Commission shares this view, and Commissioner Patten has defended human rights in China several times in this Chamber. The world' s most populous country is systematically violating its citizens' rights. Europe cannot remain silent and watch this happen. The signals coming from the Council are, however, conflicting and hypocritical and help weaken the international struggle to get the Chinese régime to change its policy. This lack of unity benefits none other than the Chinese régime, and at the expense of the Chinese people. The Council must therefore get its act together and show that all the talk about unity is not just idle chatter but can also be expressed in action. It must also support the resolution against China in Geneva in a couple of weeks' time.
Mr President, the Group of the Party of European Socialists would have liked to have seen the Council, in other words all the Member States together, submit a motion during the 57th sitting of the UN Human Rights Commission. We had also asked for this earlier in the European Parliament. But we did not get that far. We are not too keen ourselves on co-sponsoring with the United States, and would have preferred to have our own European position. We will be voting in favour of the resolution because, ultimately, we are naturally all agreed on the human rights situation in China. That is why we are delighted about the fact that the European Member States have decided in the Council to vote jointly for a resolution after all, if it is submitted. Apparently, it is not up to us to submit this resolution, but if the United States submits one, then we can support it. That is an advance on last year, when the Member States were still divided. Although he cannot speak on behalf of the Council, maybe Mr Lamy can give us this information here.
The exciting thing for both Europe and China is, of course, that we have an incredibly strong financial market. We need a sound human rights policy to match. Foreign policy and the economy must be consistent and, in a completely different way, this also applies to China. China is extremely generous when it comes to giving free rein to economic processes. At the same time, the country is incredibly oppressive and dictatorial in its political policy. This will, of course, generate impossible tensions, fundamental also in terms of human rights. They sign international conventions, which they struggle to implement and then contravene. It would be extremely positive if we could encourage all those powers in China which inject more consistency into the fabric. Any partnership which we as Europe can enter into with China in this respect is very welcome. At the same time, we must continue to speak in clear terms on human rights and condemn as and when appropriate. That is why this resolution is so pertinent.
Mr President, I realise that the questions on this point are addressed more to the Council than the Commission and that we are a poor substitute. Nonetheless, the Commission is examining the problem in depth and we share many of the concerns which have just been voiced. Broadly speaking, our position can be summarised as follows.
The living conditions of the bulk of the Chinese population have improved over the last twenty years as economic reform and liberalisation have given citizens a certain degree of economic and social freedom.
Unfortunately - and I do stress unfortunately - the same cannot be said of civil and political rights, and the human rights situation still falls considerably short of the commitments that China has entered into internationally.
As you know, back in 1996 we set up a bilateral dialogue with China, which provides a suitable forum for frank exchanges of views which I can bear witness to, having attended the last summit meeting between China and the European Union during the French Presidency.
A number of positive signs have emerged, such as the ratification of the UN Covenant on Economic, Social, and Cultural Rights on 28 February and the signing, last November, of the outline agreement with the UN High Commission for Human Rights which, we hope, will now be implemented. We are clearly concerned, however, to see more tangible results on the ground.
Our main preoccupations are the same as yours, the continued persecution of political dissidents, the restrictions imposed on religious freedom, the application of the death penalty, the ratification of the UN covenants and their implementation, especially as regards political and civil rights, the treatment of ethnic minorities, arbitrary detention and so on.
As far as the United Nations is concerned, during the General Affairs Council meeting on 19 March, we decided to back the resolution on China tabled by the United States within the Human Rights Commission in Geneva, should that resolution be put to the vote.
We also agreed that the European Members of the Human Rights Commission would vote against any non-action motion that is tabled and would lobby to ensure the other members did the same. We feel that the very notion of non-action is totally opposed to the spirit of dialogue that we have tried to establish. We restated our position in Geneva on 29 March that we take the issue of the violation of human rights seriously wherever it occurs in the world.
As to the question of co-sponsoring the resolution, we feel that the dialogue on human rights between the European Union and China is a privileged channel of communication working to improve the situation in the many spheres of concern to us. This is in fact the position which was endorsed by the Council, because we feel that it may have a positive impact.
As regards this year' s decision, namely that we will support a motion for a resolution which we do not co-sponsor, this does not mean to say that we rule out the possibility of returning to this mechanism at a later date. Dialogue is clearly an acceptable option only if it leads to progress on the ground. This is the position which was adopted in January on the EU-China dialogue and in the conclusions of the General Affairs Council meeting on 19 March. We will therefore support this resolution if it is put to the vote. We will not co-sponsor it since we think that direct dialogue still has potential.
The joint debate is closed.
The vote will take place at 6.30 p.m.
Kyoto Conference objectives
The next item is the joint debate on the following motions for resolutions:
B5-0267/2001 by Mrs Roth-Behrendt, on behalf of the PSE Group;
B5-0270/2001 by Mrs Hautala and others, on behalf of the Verts/ALE Group;
B5-0278/2001 by Mr Wurtz and others, on behalf of the GUE/NGL Group;
B5-0287/2001 by Mr Moreira Da Silva and others, on behalf of the PPE-DE Group;
B5-0291/2001 by Mrs Muscardini, on behalf of the UEN Group;
B5-0295/2001 by Mr Davies and others, on behalf of the ELDR Group,
on the Kyoto Conference objectives.
Mr President, by refusing to implement the Kyoto agreement on climate change, the President of the United States is waging an assault not only on people outside the United States but also on his own citizens. Mr Bush' s decision to withdraw from the Kyoto Protocol is an indication of his immense lack of responsibility regarding the future of humanity.
The Social Democrats also wish to strongly emphasise the fact that his attitude is, more than anything, irresponsible with regard to the developing countries. The USA' s own emissions of carbon dioxide account for around a quarter of those now produced around the world. The USA produces per head of population more than ten times the amount that would represent sustainable development if that were the average figure for everyone on earth.
The unilateral decision taken by the American President will tend to have an adverse effect on dialogue on either side of the Atlantic. To avoid any greater confrontation Bush should reverse his decision and embark on an active dialogue with the EU and other parties to the agreement on climate to ensure that we can together take adequate action to prevent climate change.
However, in any event, the European Union must keep to its obligations. Europe, and presumably the United States also, today have all the technical facilities to ensure that emissions from industry can be reduced by a third from the levels for 1990 by the year 2010. Now enormous effort, greater than ever before, must be made in the energy production and traffic and transport sectors. There is no economic justification either for abandoning the aims and obligations of Kyoto. Sustainable development does not threaten economic prosperity, on the contrary, it promotes the rational use of natural resources and is an assurance of prosperity and jobs for generations to come.
Mr President, the Social Democrats in the European Parliament would like to make a strong plea in favour of strengthening the action to prevent climatic change, ensuring that it does not in any way weaken and that the Gothenburg summit will send a clear message regarding the wishes of Europeans.
Mr President, it is scandalous that President Bush is boycotting the Kyoto Protocol. Major American oil concerns, such as Exxon, Texaco and Chevron have helped Bush into the saddle. Their hand in this boycott is obvious. Bush is not only thick, he is as thick as two short planks.
The EU must respond by ratifying the Kyoto Protocol before the summer of 2002. More than 20 countries have already done just that. The EU can and must ratify Kyoto, together with our Eastern European partners, Russia, Japan and countries such as Brazil. These 55 countries combined account for 55% of emissions. Even without the US, the Kyoto Protocol will be legally valid.
Worldwide negotiations have taken place for nearly ten years. The time has come for action and deeds. Europe must take the lead with energy savings and renewable energy. The new technologies - wind power, biomass and solar energy - will also yield economic benefits for Europe. Windmills are Denmark' s second export product.
European actions should persuade the developing countries to accept the climate objectives in time. Those same developing countries already made it clear at the failed climate summit in The Hague that they did not want nuclear energy, even if it were subsidised. European and American citizens can break Bush' s Kyoto boycott by boycotting fuel and diesel from Exxon, Texaco and Chevron.
The political pleas by Commissioner Wallström and the troika were to no avail. The majority of MEPs refuse, on principle, to sign such a boycott. But MEPs from Sweden and the Netherlands have in the past called for a boycott of the apartheid regime in South Africa. Citizens, show your anger and boycott Bush. Boycott Exxon, Texaco and Chevron. Capital punishment in the US may be ethically unjustified, but in the final analysis it is a matter for the American people. However, the demise of the climate which Bush is bringing about for the whole world is unacceptable.
Mr President, Mrs Myller is the rapporteur in the Committee on the Environment, Public Health and Consumer Policy, for the 6th European Union environmental action programme, which is the environmental strategy for the next ten years. And one of the objectives of this debate is to comply with the decisions made in Kyoto, which we consider to be an unavoidable objective for the European Union.
The European Union set an example when, in Kyoto, it asked for a greater reduction. It is true that later, in the discussion and debate, this reduction ended up lower than we all thought, given that the European Environment Agency said that instead of the 8% reduction from 1990, it should be 30%, if we wanted to go along the right path.
I, therefore, share in the two amendments tabled by my colleagues in the Group of the Greens/European Free Alliance, that is, we have to tell the United States that it is immoral not only for it not to comply with the Kyoto protocol, but also for it to rely on developing countries, saying that only they need to reduce pollution. It is immoral, and we have to say so here loud and clear, because while the annual average CO2 emissions of a European are 10 tonnes, the average for an American is 24 tonnes and developing countries are way below the average.
We need to use this argument in the transatlantic relations that we have with the United States. We need to act unilaterally, not only on the basis that we need to look after the competitiveness of companies, but also on the basis that, from an economic point of view, the most reasonable thing to do is to support the Kyoto Protocol and take specific and clear measures aimed at implementing and ratifying the Kyoto Protocol.
I think that in Europe we can once again set an example if all the European countries ratify the Protocol, if they start to take unilateral measures and if they force the United States, in transatlantic relations, not to continue acting in such an immoral way.
Mr President, there was palpable shock and disappointment at President Bush's recent announcement that the US will not cooperate with efforts to decrease carbon emissions in the endeavour to stave off the real threat of global warming. The US, with 5% of the world's population, produces 25% of the world's greenhouse gases. For President Bush to tell the EU delegation in Washington this week that he acknowledges both the problem and the need to find a solution is hollow rhetoric, when the US distances itself from the only solution on the table, and that a partial solution at best.
Kyoto is only the beginning of the way forward. What is President Bush afraid of? Many of the Kyoto signatories, including my own country, are failing to meet our agreed targets; but we must keep trying, we must keep talking - at Bonn next in June or July - and endeavour to reach the targets set for all the difficulties posed in the short term.
The longer-term consequences will be far more difficult to resolve. It is not a question of the environment, or of employment. The promotion and protection of economic competitiveness is inextricably linked to the protection of the environment. Well-managed environments are themselves a source of wealth creation through agriculture, tourism and the maintenance of assimilative capacity.
Environmental protection is therefore a matter of enlightened self-interest for the future economic wellbeing and competitiveness of Europe, the US and the entire world. Viewed this way, environmental protection becomes part of a virtuous circle whereby a high-quality environment is sustained by wealth, which in turn is sustained by competition, which in turn requires a high-quality environment. Yes, environmental orthodoxies must be constantly scrutinised and re-evaluated to ensure that the protection required is proportionate and effective.
What Kyoto requires of us all is just that: proportionate and effective responses to the global threat of climate change. And developed countries and communities have a particular responsibility. Great sensitivity, tolerance and compassion must be employed when it is proposed to apply the environmental standards of the developed world to the economies and environments of emerging economies. We need to acknowledge the resilience of natural systems and their ability subsequently to recover once a plateau of economic stability has been reached. This has been the pattern over most of the developed world. Productivity and profitability are important prerequisites for environmental protection and enhancement. I acknowledge the need for sustained economic competitiveness to provide the very resources required for a high-quality environment.
President Bush, there does not need to be any contradiction between these two objectives. It is not jobs or the environment. Please come back on board Kyoto, and be sure you do not mortgage all our children's heritage. Environmental pollution, climate change, is no respecter of borders.
Mr President, I have requested the floor first and foremost to express my full support for the resolution that has been tabled by the various groups and for the battle which I hope the European Parliament and the entire European Union will wage firmly and resolutely on this matter.
It is with deep regret that the Europeans and all those who are sincere friends of the United States see a great country, which ought to be the leading light not just of economic progress but also of human civilisation in all fields, abandon one of the fundamental principles: the protection of the environment, of health and of the world that, in years to come, we will be leaving to our children and heirs.
However, the current problem is not just deciding upon a position which, it appears, has been adopted by these bodies with a very wide majority, but how to move forwards. We must, in fact, ask ourselves whether a political position such as that we are adopting, a position putting pressure on the public, is enough in this matter, or whether more tangible action might not be required. Now we come to the question we are already, at this stage, putting to the Commission, to the competent bodies. Certainly, an initial recommendation has already been made: ratify Kyoto, in any case, and assume all our responsibilities before the world. But will all this be enough to make it clear that, without the cooperation of the United States, the battle on the world stage is a difficult one? As of today, therefore, I am posing a question. Will the European Union genuinely stand 100% firm on this issue, or, as I regret to say has happened on other occasions, for example, in certain matters such as the death penalty, will it put up a good fight and then fail to achieve the key objectives at the decisive moment? This, Mr President, is the question we wish to put to the representatives of the Commission today.
Mr President, ladies and gentlemen, even though the worst scenarios involving ongoing climate change are not being depicted, it is the populations of the poorest countries of all that are hit hardest by these changes. It is therefore extremely odd that the country responsible for a good quarter of the earth' s total carbon dioxide emissions should not be contributing to the reduction of such emissions. It is dreadful and a big disappointment, but it is not exactly surprising. It was hardly by chance that President Clinton did not establish the Kyoto Protocol firmly in the American Senate.
Time after time, and most recently at last year' s Climate Conference in The Hague, the United States has shown its unwillingness to negotiate about the American life-style. Now, President Bush has spoken his mind and said openly that the United States does not intend to participate in the Kyoto process because the Protocol, as he puts it, excludes 80 per cent of the world and would seriously damage the American economy. It is deeply shocking to see the world' s largest democracy knowingly sacrifice the long-term interests of the majority of the earth' s population on the altar of its own greed.
Mr President, I wish to express my support for the positions put forward by our fellow Member, Jorge Moreira da Silva, who led our delegation at the Hague Conference on Climate Change and who demonstrated enormous commitment to achieving the compromise that we reached, fortunately, on this resolution. I wish to make four brief points. First of all, I must strongly condemn the unfortunate unilateral decision rejecting the Kyoto Protocol, which warrants our criticism, announced by President Bush. Secondly, although this is a serious development, it comes as no surprise; the Union should have forearmed itself a long time ago with alternative strategies. Thirdly, we must not waver or hesitate over the need to implement the Kyoto Protocol, with or without the United States. My fourth and final point is that the European Union must now redouble its efforts and demonstrate effective leadership, both within the European Union, by fighting against the increase in emissions that we are seeing today in most of our fifteen Member States and beyond the Union, by ensuring that Kyoto is ratified by as many countries as possible so that it can enter into force before 2002.
Mr President, since the Bush administration has taken up office, the entire world is being shaken up by his highly conservative policy. His first action, abolishing aid to third-world countries in the field of birth control, was promptly followed by the transfer of social security in America to the churches. You cannot get any food in America unless you say your prayers.
Subsequently, we witnessed America' s withdrawal from the Middle East peace process. That is literally a life-threatening development. And now, to cap it all, Kyoto. Bush thinks he can afford not to adhere to the worldwide agreements on CO2 reduction. The interests of the American oil industry thus apparently outweigh the environmental interest. All these retrograde steps surprise progressive Europeans and people worldwide. Our group is of the opinion, therefore, that it is of the utmost importance for all European institutions, but also the European Member States, to continue to take a firm stand against this development.
Mr President, Commissioner, although it was distressing to hear in The Hague of the failure of the signatories to the agreement on global warming to implement the Kyoto Protocol, we must nevertheless welcome the healthy political reactions condemning the shameful provocation by President Bush who, by trying to blow the commitments of the fight against greenhouse gas emissions out of the water, is simply rewarding the American oil lobby which financed his electoral campaign.
Commissioner, we must save the Kyoto Protocol. The survival of the planet is at stake. That is why we must set an example. With or without the United States, the European Union must sign the Kyoto Protocol. We must show and we must prove to the whole world that, as one of the parties responsible for currently polluting the planet, we are genuinely committed, in practical terms too, to combating greenhouse gas emissions.
Public opinion supports us in this. We must convince the American public that its President is making an historic mistake.
Mr President, in the light of the unilateral decision made by the United States, I would like to remind you of the conclusions of the intergovernmental group of experts on climate change, which said that if nothing is done to put a brake on the current trend, temperatures may increase by between 1.4 and 5.8 degrees by 2100, which will have disastrous consequences for the planet. Sea levels will rise; there will be more severe droughts and more brutal floods; islands, coastal regions and deltas will disappear; we will see famines and epidemics and entire species will become extinct. The poorest populations will be most affected. And this is not necessarily the worst-case scenario.
That is why Parliament must take a stand on this issue and express, in the strongest terms, its deep indignation at the decision taken by President Bush to reject the Kyoto Protocol. At a time when populations are quite rightly apprehensive about the prospect of climate change, the consequences of which would be disastrous, the United States, the major consumer of energy in the world, has taken a decision which is totally irresponsible and dangerous.
Furthermore, I think that all honourable Members are aware of the fact that the United States has even gone so far as to authorise an oil company to drill for oil in an Alaskan nature reserve. This attitude of allegiance to the interests of multinational companies shows total contempt for both humans and nature. All nations must assume their responsibilities. I welcome the protests made by the European Union, other major countries and Member States. The United States, which signed the Kyoto Protocol in 1998, must be called to account.
We must reject any re-examination of the Kyoto commitments. We must ratify and apply the protocol even without the United States. Commissioner, as we know from past experience that a verbal protest will not be enough, in order to apply effective pressure it would be judicious to include environmental clauses in international commercial negotiations. It is the future of the planet and of our children that is at stake. I do not think it is employment which acts against the environment. Once again, it is the primacy of money that militates against humane and sustainable development, which is the undeniable ambition espoused by the European Union.
Mr President, naturally the blow dealt to us by the US President has affected us deeply. The worst thing would be if we were now to cast doubt on our own objectives in Europe. This must not happen. I would like to remind you that we have a great many documents, such as the White Paper on Renewable Energies, and a great many directives which we have not fully applied and implemented. The more credible we ourselves are, the stronger our arguments will be in relation to the United States.
We must also try, by bypassing the US administration, to convince the American intelligentsia of the benefits, especially the obvious ecological benefits, of reducing pollution. However, there are also massive economic and social advantages. If we open up this channel of communication we have the chance to prove that our economic future also lies in implementing ecological objectives.
Mr President, President Bush' s decision is deeply tragic. For more than ten years, negotiations have been under way concerning measures to protect the climate. The United States has participated the whole time and privately forced compromises, especially on the part of us Europeans. Now that they are jumping ship, it is like throwing ten years of negotiations out of the window. It jeopardises the whole of the international negotiation system in the environmental sphere. President Bush states that the United States' s economy would be damaged. At the same time, we know that the United States consumes more than twice as much energy per produced unit as is on average the case in the EU. The potential for energy saving in the United States is enormous.
What has happened is deeply tragic. The United States' s action means that we Europeans bear that much heavier a responsibility for taking the lead in climate work, for the work must continue, with or without the United States. We must then hope that the United States' s political leadership will listen to reason, for positive cooperation on the part of the United States is crucial in the long run if we are to be able to stabilise the climate. We must not therefore stop at merely criticising and condemning the United States, because we at the same time need a dialogue if we are to succeed in changing President Bush' s decision in the long term.
Mr President, here is the world leader, who has such an irresponsible attitude towards the environment and towards our future; it is completely unacceptable. I would fully support any call for the boycotting of US oil companies right throughout Europe. The only way we are going to have any effect on the United States is if we use bullying tactics. It is clear that President Bush is only representing the interests of US industry. He does not care about the planet, nor about the future for ourselves and our children. Considering that the US is the world's biggest consumer of energy, it is completely unacceptable for it to take this totally irresponsible approach. President Bush is not a world leader, he is actually a prehistoric monster because he cannot understand what is happening in this world. If he does not understand, we are in big trouble because America is the biggest power in the world and, if it has such an irresponsible attitude, what is going to happen with the rest of the world? It is completely unacceptable. He is an absolute disgrace and I pity the American people.
The decision by President of the United States to reject even the cautious commitments of the Kyoto Protocol on emissions of six greenhouse gases into the atmosphere is clearly totally irresponsible from the point of view of the environment and the interests of humanity. However, the verbal clashes on this subject between the United States and the other industrial powers are hypocritical. The behaviour of America' s leaders is only the reflection of the behaviour of an entire social class which monopolises the means of production of the entire planet, in the United States, in Europe and elsewhere. Mr Bush is just doing the dirty work for large US corporations in the oil and coal industry. He is applying the philosophy of an economic order based on the quest for profit.
Were European governments, however, which, by the way, claim to be defenders of the environment, able to prevent the Erika disaster? Were they able to prevent many continental rivers being turned into sewers? Were they able to prevent Seveso? Are they even able to force industrial companies to respect the working environment and the health of their own workers? Just like the Government of the United States, their main concern is to create the political conditions which will enable large companies to maximise their profits and not to curb them, even in the interest of society at large.
For our part, while condemning the Government of the United States, we condemn the governments of all industrial powers and, beyond that, the current economic order, in which profit is everything and human beings count for nothing.
Mr President, it is clear that, like Parliament, the Commission is extremely disappointed by recently announced rejection of the Kyoto Protocol by the United States.
As you know, we took the initiative of condemning this rejection. Mr Prodi and Mr Persson wrote to President Bush on 14 March to voice our indignation. Mrs Wallström and our Council colleagues spent some of this week in the United States with Mrs Wittman and Mr Armitage, who are the competent persons in the American administration.
We are not going to settle for these contacts, and we have also decided that this troika will hold talks with Canada and will initiate talks in the coming weeks with Russia, Iran, China and Japan. We have decided to do everything within our power to keep the Kyoto process on track.
Be that as it may, the American administration has confirmed its unwillingness and hence its refusal to ratify the Kyoto Protocol. It has given no indication of the content of the recently announced re-examination of its policies on climate change or the date on which this information will be made public. The problem is very serious. The only good news, if you can call it that, is that, up to now, nobody has challenged the current state of scientific knowledge on climate change, which is an achievement, and the United States has indicated that it will continue to be involved in future international negotiations.
Mrs Wallström clearly pointed out to our American counterparts that abandoning the Protocol would be a mistake. To start from scratch would not only be a waste of time but would also risk breaking the fragile balance that the Protocol had succeeded in establishing between the industrialised world, which had greatly contributed to the problem, and developing countries whose emissions per inhabitant were far below those of industrialised nations.
At the same time, the European Union declared its intention to continue negotiations within the Kyoto framework, despite the fact that the United States had dropped out. The Protocol could come into effect if the European Union, the applicant countries, Russia and Japan ratified it. Like Mr de Roo, we believe that the impact of the Protocol will be lessened because of the absence of the biggest polluter on the planet, but we cannot, and we must not, wait for the Americans.
So we have clearly reaffirmed our commitment to ratify the Kyoto Protocol in 2002 at the latest and, to this end, preparations are under way. This requires us to adopt a consistent approach, which means continuing our efforts to combat climate change. The European programme on climate change that Mrs González mentioned is now in existence. It is under development. We are going to make every effort to move the Protocol forward. We will ratify it and we will ensure that we are consistent.
You can count on the Commission to continue to fulfil its role as the driving force in matters of climate change, which Mrs Isler-Béguin called for. We will also continue to ensure that the European Union is the driving force at an international level both in terms imparting our values to other countries and also in terms of our own implementation strategy. Like Mrs Myller, I am in no doubt that the two issues will feature on the agenda of the summit between the United States and Europe, which will take place in Gothenburg during the next European Council which, as you know, will be mainly devoted to the environment. This is therefore an important date for us all.
The joint debate is closed.
The vote will take place at 6.30 p.m.
Human rights
The next item is the joint debate on the following motions for resolutions:
Abduction of Mr Tsiakourmas in Cyprus - B5-0266/2001 by Mr Katiforis, on behalf of the PSE Group;
B5-0271/2001 by Mrs Frassoni and Mr Cohn-Bendit, on behalf of the Verts/ALE Group;
B5-0279/2001 by Mr Wurtz and others, on behalf of the GUE/NGL Group;
B5-0286/2001 by Mr Zacharakis and others, on behalf of the PPE-DE Group;
B5-0296/2001 by Mr Davies, on behalf of the ELDR Group,
on the abduction of Mr Tsiakourmas in Cyprus.
Violence towards Catholic nuns- B5-0261/2001 by Mrs Karamanou and others, on behalf of the PSE Group;
B5-0272/2001 by Mrs Sörensen, on behalf of the Verts/ALE Group;
B5-0280/2001 by Mrs Morgantini and others, on behalf of the GUE/NGL Group;
B5-0298/2001 by Mrs Plooij-van Gorsel and others, on behalf of the ELDR Group,
on violence towards Catholic nuns.
Pakistan- B5-0265/2001 by Mr Fruteau and Mrs Erika Mann, on behalf of the PSE Group;
B5-0273/2001 by Mr Rod and Mrs Maes, on behalf of the Verts/ALE Group;
B5-0281/2001 by Mr Cossutta and others, on behalf of the GUE/NGL Group;
B5-0288/2001 by Mrs Martens, on behalf of the PPE-DE Group;
B5-0299/2001 by Mr Van den Bos, on behalf of the ELDR Group;
B5-0302/2001 by Mr Dupuis and others, on behalf of the TDI Group,
on the situation in Pakistan.
Rights of homosexuals in Namibia- B5-0264/2001 by Mrs Swiebel and others, on behalf of the PSE Group;
B5-0274/2001 by Mr Lagendijk and others, on behalf of the Verts/ALE Group;
B5-0282/2001 by Mr Vinci and others, on behalf of the GUE/NGL Group;
B5-0300/2001 by Mrs Van der Laan and Mrs Dybkjær, on behalf of the ELDR Group,
on the rights of homosexuals in Namibia.
Abduction of Mr Tsiakourmas in Cyprus
SE). (EL) Mr President, Commissioner, ladies and gentlemen, Mr Tsiakourmas has been wrongly accused of drug dealing. As far as this accusation is concerned, allow me to read, in English, the report by the police stationed on the British bases, which are British sovereign territory, on the circumstances surrounding his arrest. The British police investigated the matter and they say:
In spite of the statements of the Turkish Cypriot police to the contrary, all other available evidence indicates that Mr Tsiakourmas was taken from his vehicle. The vehicle was abandoned well within the eastern sovereign base areas. There is absolutely no evidence, forensic or historical, to indicate that Mr Tsiakourmas had or has ever had illegal drugs in his motor vehicle, or in his possession.
I think that if the Greek Government had said this, I would believe it, but others might not. If the Government of Cyprus had said this, I would believe it, but others might not. But these are the words of the British police. I think that draws a line under the question of what happened. As to the political significance of what happened, Mr Tsiakourmas was a building contractor who went into the British base, which is close to a Turkish-Cypriot village, and collected Turkish labourers for building work. In other words, this was a man with contacts with both communities, which the Turkish and Turkish-Cypriot leaders wish to keep apart and at loggerheads. It was because he was in the delicate position of dealing with his Turkish counterparts in Cyprus that he became the target of this criminal abduction.
May I say that it is a sorry spectacle to see an arbitrary power which has claimed to be a state for 25 years, which has not been recognised by the international community for 25 years, now trying to impose its de facto presence by engaging in gangster-type abductions.
Commissioner, I turn to you. Concern for the fate of the individual is one of the most noble traditions of France, your country and homeland. We need only think of the Dreyfus case, we need only think of Flaubert' s trial, we need only think of Zola' s 'J' accuse' trial. Tsiakourmas is, of course, no Dreyfus, Zola or Flaubert. But, in his own small way, he represents the very same problem. Which is why I call on you and the Commission to evince an interest in his case. Let me assure you that, in fighting and claiming his freedom, Tsiakourmas is claiming freedom, peace and reconciliation for the two communities in Cyprus.
Mr President, I would like to express my agreement with Mr Katiforis. This is a really bad case of an unjustifiable seizure of a person outside the territory to which he was then taken and in which he has been illegally detained since 13 December last year.
We want to take account of the fact, do we not, that Turkey has advanced towards candidate status for membership of the Union and that so long as we have sores of this kind weeping in the corner of the Mediterranean and problems of this sort, Turkey puts itself outside of reasonable consideration. This is a grievous attack on human rights, it is a totally unacceptable insult to a human being and we call for the President to let us put this resolution forward with the support of the whole of Parliament.
Mr President, the accusations against Mr Tsiakourmas are groundless to the point that they must surely be thrown out even by the kangaroo court in which he is being tried. The question, of course, is where the illegal occupying regime in northern Cyprus finds the nerve to take such action, especially in an area under British sovereignty. Obviously, if the so-called international community wished to put an end to the occupying regime, it would have the means to do so. This comment applies even more so to the European Union, given that Turkey is a candidate country and Cyprus is already engaged in accession negotiations.
The European Union has the means to exert pressure and could use them. At the same time, however, the European Union has huge economic, political and military interests in Turkey and it is obviously these interests that dictate its conduct. Furthermore, it would appear that the very procedure to integrate Cyprus into the European Union is probably complicating the Cyprus question, rather than helping to resolve it. In all events, we call on the European Union and on the Government of the United Kingdom to, at least this once, let Turkey feel the sharp edge of its tongue and ensure that Mr Tsiakourmas is released unconditionally.
Mr President, I should like us all to vigorously support the motion for a resolution on the liberation of Mr Tsiakourmas. This is not the time to confine ourselves to polite recommendations to Turkey, whose forces illegally abducted him from inside the British base at Dhekelia in Cyprus and have been holding him in prison ever since, despite the fact that he is seriously ill and his life is in danger. I honestly wonder how Great Britain can accept this breach of its sovereignty without reacting decisively and effectively, which it is perfectly capable of doing, if it so chooses.
Ladies and gentlemen, the abduction of Mr Tsiakourmas, the incursion of Turkish occupying forces on to neutral soil in Cyprus, the claim on Greek islands and Turkey' s constant threats that, if the Republic of Cyprus becomes a member of the European Union, Turkey will react violently, as the Minister of the Interior, Mr Cem, stated a few days ago, prove that Turkey saw the decision by the Helsinki Summit as an expression of weakness on the part of Europe. That is why, instead of falling into line with the terms laid down for it to become a member, it has become even more audacious. It is time for the European Union to prove that Turkey cannot pour scorn on our courtesy, tolerance and efforts to help it become a true democracy based on the rule of law before we accept it into the European family with impunity.
Mr President, this is a straightforward case of illegal actions. Mr Tsiakourmas should be released and treated properly and his case should not be a weapon in a propaganda war between Greek and Turkish Cypriots, the latest manifestation of which is about which side has destroyed more of the other's culture.
I am pleased to represent both communities as residents of London, and both deserve equal respect for themselves and their culture. I refuse to choose one side or the other. Our interest is in a united European Cyprus. The EU must get more engaged in the search for a political solution and it should press for mutual respect. We could perhaps give some funding to the preservation of both sides' cultural monuments. But in the meantime Mr Tsiakourmas must not be held hostage. Illegal action is illegal wherever it happens and this case must be solved without it becoming a weapon in a propaganda war.
Mr President, the Tsiakourmas case should never have happened and it must quickly be brought to an end. It involves infringement of British sovereign territory and the wrongful arrest of a vulnerable individual who has no record of wrongdoing. It seems to have been an ill conceived tit-for-tat. With some regret, therefore, I have to say that we will support the resolution and I call on the Turkish authorities to release Mr Tsiakourmas now.
I have also to say that it is a pity that the resolution contains some unfortunate language. When I spoke to the Greek Cypriot Foreign Minister, Mr Kasoulides, last week, I said to him that now was the time to build bridges to Turkish Cypriots, to find ways of reducing the economic isolation of northern Cyprus and to use language that might encourage support for Turkish people for genuine bi-communal and bi-zonal Cyprus as called for in the United Nations resolutions. I say to Turkish Cypriots: avoid stupid incidents and get into constructive dialogue. I say to the Greek Cypriots: stop seizing on opportunities for confrontation and stretch out a hand of friendship.
Violence towards Catholic nuns
Mr President, ladies and gentlemen, unfortunately, the truth here is extremely painful. The conspiracy of silence has been broken and it has come to light that Catholic priests and bishops are guilty of criminal acts against nuns in at least 23 countries. The report, which was published in the American periodical 'National Catholic Reporter' , talks of rape, sexual abuse, contamination with AIDS, forced abortions and blackmail and persecution of anyone who has the courage to report these acts of violence to the officials in charge.
However much the Vatican official, Joachim Navarro Vals, has attempted to play down the issue or restrict it solely to Africa, sexual abuse and violation of the fundamental rights of women are a fact of life and, of course, neither bishops nor priests are above the law. That is precisely why my political group is calling for the perpetrators to be handed over to the authorities and for the judicial authorities in the 23 countries in which these crimes were committed to deal with all the cases of violence against women.
For its part, the Holy See should release the five reports on the matter, strip those responsible of all official titles, work with the judicial authorities, restore the expelled nuns to their positions, give the victims the necessary protection and compensation and, above all, take measures to prevent similar situations from arising in the future and, of course, instruct priests in the fundamental rights of women.
Mr President, instead of standing in judgment as a politician, I would like to quote two paragraphs from one of the reports which speak for themselves. Highly placed generals were extremely alarmed about the sexual intimidation to which nuns were subjected in certain regions. One mother superior from a diocese where several nuns became pregnant by priests was unable to find a suitable solution. In another community, 20 nuns had to be dismissed because they had become pregnant, in many cases by priests.
Secondly, nuns have been harmed in various countries. When one sister became pregnant by a priest, she had to leave the community, whilst the priest involved could carry on with his calling. Is this social justice? The sister is being abandoned in a situation in which she has to raise the child as a single parent and is for the most part subject to considerable stigma in deplorable social circumstances.
Examples have been quoted of certain countries where they were obliged to become second and third wives in a family as a result of losing their social status in the local culture. The alternative, in order to survive, is to walk the streets as prostitutes and to expose themselves to the risks of HIV, if they have not already been infected by the priest.
Mr President, I think that we were all shocked when both in the Balkans and in Africa rape was used as yet another weapon of war. However, I must confess my surprise that an organisation respected across the world should have hidden for so many years what happened to the women that were working for it. I am therefore completely in agreement with the resolution that we are going to put forward here today and that those responsible should be tried and punished like any other citizens who infringe people' s dignity.
I think that we all, both men and women, are sorry for what happened, but I also think that as women we understand the degree of pain, humiliation, powerlessness and indignity involved in being forced to keep quiet in the face of such an attack on human dignity.
Therefore, Mr President, I think that this resolution is necessary and that we should send it to all the bodies mentioned at the end of it.
Mr President, the Vatican is not immediately known for its progressive view of sexuality. Not only does contraception give women throughout the world control over their own bodies, but condoms could also save the lives of tens of thousands of people in the African countries hit by AIDS. The Vatican opposes such measures. It is also trying to stop women who have been raped in Bosnia, for example, from having access to abortions. Against this background, it is extremely shocking to study the report showing how Catholic priests have committed acts of cruelty and actually raped nuns and other women. This is something the Vatican has known about since 1994, but it has tried to play down what has happened and silenced the women when they have tried to speak out or been forced to have abortions. A number of them have also reportedly been infected with AIDS. This is no isolated incident. It has happened in at least 23 countries, and there is only one word to summarise what has happened, and that - emphatically - is 'disgraceful' . The Vatican must lose no time in punishing those responsible, apologise to the women affected, investigate properly what happened and publish the report in its entirety.
Mr President, our group has decided against supporting the present resolution. In our opinion, sexual abuse of women is too serious to be used for political ends and for placing religious communities, in this case the Catholic Church, in a bad light.
We consider rape and sexual abuse to be violations of fundamental human rights and of human dignity. We reject any form of aggression against women and are of the opinion that offenders need to be punished, irrespective of their profession. We are united in solidarity with the victims. Our group is expressing grave concern with regard to the sexual abuse committed by priests, medical doctors, politicians and others in positions of trust and moral authority.
The Catholic community of faith and the Holy See have always rejected violence and sexual abuse, both on the basis of Christian values and of international treaties and obligations. Via its official representatives, the Holy See has acknowledged and condemned the actions, and has, in cooperation with the responsible bishops, superiors of religious orders and communities and other competent authorities, taken measures against the priests in question. This was done to support the victims and to prevent these eruptions of violence from being repeated. Sexual abuse by priests must be condemned and penalised without delay.
However, we should not generalise. There are more than 404 000 priests and nearly 820 000 nuns worldwide. The fact that irresponsible members of the clergy have committed these acts of abuse, especially in developing countries where women often play a subordinate role culturally compared to men, does not mean that the majority of nuns and priests in the world are not dedicated: they are often the first to be self-effacing in the fight for peace and justice and against poverty.
Our group welcomes the open debate in this matter and we regret that the response to sexual abuse has hitherto been inadequate. We want an effective response to all incidents and expect churches and other responsible organisations to step up their efforts to do everything in their power to prevent this from happening in future.
Mr President, ladies and gentlemen, this proposal is seriously unfair, poorly thought out and out of all proportion. It shows complete disregard for the victims and is nothing but inappropriate chicanery. In these cases of rape, which are reprehensible, the catholic nuns' suffering was twofold: they suffered both as women and as nuns within a holy order. Their vocation to serve others was offended against, as was the God in whom they believe. The Catholic Church has also been offended by the reprehensible actions of some of its members. When reality is exaggerated, facts are distorted and attempts are made to attack not the rapists but the church to which the nuns belong, many nuns feel violated a second time, now by this grotesque act of political manipulation. In dealing with this matter, understanding and respect for religion are required. Clearly this is not the position of those tabling the motion.
This proposal attacks those who have attacked the problem, betrays a complete ignorance or scorn for the organisation of the Catholic Church itself, which is not the centralised European superstate that many people consider it to be. It is profoundly decentralised, both its Diocesan College and in its numerous institutes and religious congregations, as well as in other areas. This resolution could have attacked those who have violated and betrayed the service of God. But no, in an instant it passes swiftly over these, these few bad examples, and rains blows down on the Church as a whole. It was the Church that discovered these cases, debated them and then dealt with them as soon the facts were known. The Church deserves our appreciation for this as well as for everything else it has done for the communities it helps. It certainly does not deserve this misguided attack. Furthermore, it was the Church that brought these cases to our attention, not the frenzied proponents of a paradoxical text that attacks the solution instead of the problem. I voted against the proposal. It is completely lacking in humanity and is nothing but a monument to cynicism and hypocrisy. I speak on behalf of the Union for Europe of the Nations Group and, particularly on behalf of the Irish delegation, who expressly asked me to do so.
Mr President, the Catholic media are reporting on extremely harrowing incidents. My heart goes out to the abused women within the Roman Catholic Church when I read about their plight. I therefore sincerely hope that this debate will help put an end to these wrongs for good. I assume that this is the intention of those submitting the resolution and that they are not being led by anti-religious feelings.
In my opinion, the resolution not only addresses the Vatican, it also appeals to all church authorities to act in line with Christian ethics. The individual' s responsibility should not disappear in the anonymity of large institutions.
There are no mitigating circumstances for the behaviour of the African priests involved. Neither their young age, nor different cultural notions regarding celibacy could justify these acts of violence. Any Christian denomination based on the Bible knows that abuse of women cannot be covered by the cloak of charity. We dishonour the name of Christ if we deal with these issues in this way.
The joint resolution calls for a judicial procedure to provide a full account of the events - and rightly so. Based on my Christian faith, I should like to give my unqualified support to this appeal.
As to the extent of this problem, we can only guess at the moment. The American magazine 'National Catholic Reporter' lists 23 countries where sexual abuse occurs. In any event, it is more than a marginal phenomenon. As long ago as 1994, there were reports of cases of abuse, but so far it has been unclear as to what action was taken to prevent violence against women. The Vatican must recognise the relevant issue and must give a clear account of the measures which are being taken to ban such practices in future.
Finally, I would like to express my appreciation for the scrapping of recital H from the original resolution. If this had not been done, I would have had no option but to vote against the resolution. However much I denounce the distressing cases of abuse, these should not simply be associated with the Vatican' s policy on women' s reproductive rights. Bringing a pro-life approach to these issues into discredit in this way is inappropriate.
Mr President, naturally we condemn these disgraceful deeds, whoever perpetrates them. But this resolution contains inaccuracies, distortions, lies and half-truths and so cannot be accepted. I believe this issue is too serious to be used as a party-political and ideological football. However, that is exactly what is happening. The Vatican has neither a global police force nor a global court to pursue these matters. But above all this is an issue for the state authorities. Of course, we support the Holy See in its efforts to combat these practices.
We must be clear, however, about one thing. As Mrs Malmström has stated quite openly, this resolution clearly aims to weaken the role of the Holy See in international organisations where it is used on behalf of the family, for the protection of life, and against sexual abuse. This is often not the case with the governments of many Member States. This resolution is hypocritical and unacceptable. I therefore consider it to be dangerous because this issue was all too often abused in the twentieth century by totalitarian powers in order to discredit the Church. We must not go down this path. The people of the Church who lend their support to other people do not deserve such defamation.
Mr President, I and everyone in this House condemns sexual abuse of women, or of anyone for that matter, and any delay in bringing to justice those who perpetrate it, whatever their creed, nationality or profession, should rightly be condemned. I cannot, however, support this resolution which targets one specific church; a church which has acknowledged and condemned the cases in question and which has made clear it is taking measures in cooperation with the competent church representatives and civil authorities against the perpetrators involved. It is also supporting the victims, as it does sexual-abuse victims, through its outreach programmes through the world and it is taking steps to prevent a repetition of these terrible incidents.
Regretfully, it must be said that resolutions of this nature suggest an ulterior motive for political reasons, which appears to be the deliberate discrediting of the Catholic Church and the Holy See on an international level and possibly forcing its removal from international forums, where it is actively promoting the dignity of women and mothers.
Mr President, the declaration by Mrs Martens could be mine entirely. I would, however, like to add the following. This sensitive and appalling issue came to light thanks to the openness of the Catholic press and to Catholic researchers who had drawn up a report. Eventually, the Catholic Church hierarchy reacted to, and condemned, these events. I also remember bishops, from the Netherlands for example, making statements.
So why are we rubbing salt into the wound of the Roman Catholic Church? As a Protestant, I must say that I am very surprised about this, to say the least. I read an interview in the Dutch press with one of the people who started the ball rolling and in which the background was explained. She says: "We are against the Pope visiting the European Parliament. We must make it more difficult in this way. Secondly, we would really like to give as good as we get with regard to all the Pope' s admonitions in the moral sphere." If that is the background, there is so much false fire on the altar, to put it in Protestant terms, that it is absolutely impossible for me to back this resolution. I also think that those nuns who suffered in the course of these events are now also being abused politically, something about which I am ashamed.
Mr President, on such a sensitive issue as that of the urgent subject under consideration, we are genuinely perplexed. There is absolutely no doubt that the act itself is to be utterly condemned. However, to use this to create a theory which is tantamount to a political attack, which, in effect, this is, on the Catholic Church and the Holy See is a wholly inappropriate action in respect of the moral authority exercised by the Holy See throughout the world. What we find even more worrying is the way in which the concept of accountability is being used to state that what happens to a man must be considered to be the moral responsibility of the Holy See. We are truly perplexed because, if such sensitive matters are exploited in this way, we will ultimately lose sight of one of the tasks that the Church is carrying out with such difficulty in the world, the safeguarding of human dignity.
Mr President, I would like to make it quite clear that the way this subject is being exploited for political ends is totally unacceptable, particularly the attempt to undermine the role played by the Catholic Church and the Holy See in those international bodies from which some would like to see it removed in order to further lobbies such as those behind this motion.
I would like, first of all, to point out that the Holy See is one thing and the individual people belonging to the Catholic Church are another. The Holy See is not a State of which every Catholic is a citizen; the Holy See serves the universal community through its authority but it cannot be held responsible for every action of all the Catholics in the world, whether priests or lay people. This must be clearly understood to be a fact when we form opinions in a delicate matter such as this. Therefore, when the motion makes several explicit references to the responsibility of the Holy See, it is entering the realms of political exploitation, which must be totally rejected.
Pakistan
Mr President, Commissioner, ladies and gentlemen, twenty years ago, when the SAARC was established, the South Asian countries and the European Union laid the foundations of an ambitious partnership of development and freedom of expression.
The recent arrests of politicians in Pakistan are, unfortunately, a cruel statement of failure. These mass arrests of more than a thousand people are a good illustration of the determination of the regime of General Musharraf to quell the democratic aspirations of the Pakistani people and to prevent political parties from carrying out their legitimate activities.
In 1999, a few months after the coup, in my capacity as Vice-Chairman of the South East Asia delegation, I met the ambassador of Pakistan, at his request, who ensured me that the military junta which had just snatched power from Prime Minister Nawaz Sharif would quickly prepare the ground for a democratic Pakistan.
We are now, however, witnessing the intolerable radicalisation of this regime and the words 'democracy' , 'human rights' and 'political pluralism' are being written in letters of blood in Pakistan. The inspiration born of democratisation - that we had longed to see - quickly gave way to intolerance and arbitrary arrests.
The European Parliament cannot remain silent when faced with a situation which holds sway in a country with which the European Union has cooperated for so long. We owe it to ourselves to make it clear to General Musharraf that respect for human rights and democracy is what makes a policy of cooperation meaningful. We owe it to ourselves to ask him to organise free, pluralist and transparent elections as soon as possible, which the Supreme Court of Pakistan has also called for.
Mr President, Commissioner, as we heard from our fellow MEPs, such a long time after the military coup in Pakistan, we are further removed from real democracy and rule of law. We also note that the Pakistani military junta is providing active support to the inhumane Taliban regime in Afghanistan. Following Commander Massud' s visit to the European Parliament, the Pakistani Embassy addressed the President of our Parliament with a plea for a negotiated solution in Afghanistan. We too call for a political solution to the Afghan conflict. We too realise that the sanctions against the Taliban regime could end up harming the population and could bring about streams of refugees. We value Pakistan' s condemnation of the destruction of the cultural heritage by the Taliban, but we expect more. The Pakistani Government should put an end to its support for the Taliban regime and the fundamentalist groups. It has to help Pakistan on its way to the rule of law and strive towards a sustainable peace in the region.
Mr President, what an undignified national day it is when the incumbent ruler of Pakistan calls on his own people to actively support the social model when, on the eve of this event, thousands of citizens were incarcerated. The police arrested the very people who fight for solidarity and justice and, instead of arresting activists who have gone underground, they arrest their family members. Among those arrested was Nasrullah Khan, the leader of the democratic renewal movement.
The behaviour of the military regime in Pakistan is absolutely unacceptable. Credence can no longer be given to the reassurances and declarations of intention given by its ruler. Pakistan must fulfil its obligations as a member of the United Nations. These obligations include securing freedom of speech and freedom of assembly. The position of the Group of the European People' s Party (Christian Democrats) and European Democrats is that it is no longer enough for the international community simply to complain. We call on the Commission to exert all its political clout and fight for the early release of the prisoners.
The leader of the military regime, General Musharraf, is responsible for continuing to obstruct a return to democracy and humanity. The stability of the ruler of the Islamic Republic of Pakistan both at home and abroad is just for show. It will only be for real when the ruling of the Supreme Court to allow free national elections is implemented. The deadlines for these elections to take place must be adhered to. Independent parties must be allowed to field candidates. They must stop being exposed to constant pressure. These elections must take place under the supervision of international observers.
In the sphere of human rights, the European Union must be active in Pakistan and must involve people who often risk life and limb in campaigning on behalf of human rights issues, namely the NGOs. We are obliged to do this. This would be our contribution to a great national day in Pakistan. Commissioner, we hope we will succeed.
Mr President, thanks to General Musharraf' s rule, the Pakistani population is jumping out of the frying pan into the fire. There is nothing left of democracy, and the prospects are gloomy. The announcement of elections appears to be no more than a diversion to mislead the international community. Active party members of the opposition are being apprehended. Election campaigns have been rendered impossible, and the independence of the judiciary has been compromised.
Whilst the World Bank is agonising over economic reform in Pakistan, the military regime is wrecking democracy. No democracy means no stability, and no stability means no economic recovery.
Pakistan is becoming increasingly isolated on the world stage. The financial and military support granted by the military regime to the Taliban barbarians in Afghanistan is repugnant. According to the Afghan opposition leader, who is on a visit here today, only political reform in Pakistan can lead to the downfall of the Muslim extremists in the neighbouring country.
The European Union was right to halt the negotiations with Pakistan. As long as democracy has not been fully re-established, there cannot be any hope of a cooperation agreement. The political dialogue can only be continued on an ad hoc basis and, in this connection, the regime has to be put under great pressure to hold fair elections soon.
The Pakistani population must not be left in the lurch. European development aid must remain focused on education and other social programmes. Aid for elections can only be granted if it contributes to a fair course of events. The chance of that happening appears extremely remote for the time being.
Pakistan is an important country in the region but, unfortunately, its Government appears to alternate between corrupt regimes and military juntas. The population must be freed from this. It deserves sunnier prospects.
Rights of homosexuals in Namibia
Mr President, ladies and gentlemen, I would like to read you a newspaper report: Today, President X from country Y has called on that country' s regional authorities to point out Jews and black people in their regions so that they can be arrested. According to this President, Jews and black people have to be arrested, gaoled and exiled. End of quote.
You probably wonder which country this report is about, and the timeframe in which it is set. After all, we are only too aware of the historical examples. Replace Jews and blacks by homosexual men and women, and you will realise that I am referring to the very recent statements by the President of Namibia where it appears, not for the first time, that a witch-hunt is being launched. Namibia' s President made his appeal to cleanse his country, as he said, of homosexuals, on 19 March. Despite numerous protests, both from Namibia and elsewhere, he repeated this appeal earlier this week. It is thus not a slip of the tongue but a deliberate campaign.
On previous occasions, the anti-homosexual rhetoric uttered by the Namibian President could be laughed off. It seemed to be a personal hobbyhorse of a frightened man who was desperate to hold on to traditional village life. The President' s statements conjure up an image of a community which seems to be losing the battle against sexual promiscuity. However, the criminalisation of homosexuals, mixed in with a generous portion of xenophobia, and the call on Namibian women to know their place, do nothing to address the problem. On the contrary, exploiting the fear of AIDS in this manner is playing with fire. Straightforward advice and the distribution of condoms would be a better solution.
Namibia' s anti-homosexual campaign forms a threat, not only to the physical well-being of the potential victims, but also to democracy, the rule of law and human rights. Amnesty International has declared that it considers people who are gaoled on the grounds of their sexual preference or for exercising their right to freedom of expression and assembly to be prisoners of conscience. Namibia must be reminded of its international obligations, which signify that human rights apply to everyone and are universal and indivisible. It is crucial, therefore, for the European Union to ask Namibia, in no uncertain terms, to halt this witch-hunt. Let Namibia follow the lead of its neighbour, South Africa, where the rights of homosexuals are explicitly guaranteed in the constitution. Surely, a country which has fought for its own freedom and against racial discrimination and apartheid cannot embrace sexual discrimination and apartheid.
Mr President, as Mr Swiebel asserted a moment ago, the statements by the Namibian President, Sam Nujoma, regarding homosexuals in Namibia, are nothing short of a witch-hunt. Sexual orientation towards people of the same sex is of all times and all cultures. Discrimination against, and persecution of, people with this orientation who openly acknowledge it are no longer of all times and all cultures.
Fortunately, there is a steady decrease in discrimination in a large number of countries. Incitement to exclude, and use violence against, people of this orientation is increasingly becoming less acceptable. A good example is South Africa. After the apartheid regime was abolished, a clause was included in the constitution which prohibits discrimination on the basis of sexual orientation.
The argument used by the Namibian President that homosexuality is a Western phenomenon, an aberration of the West, is a nonsense argument. He only needs to look at his South African neighbours, something which, in fact, his colleagues Mr Mugabe and Mr Museveni should also do.
Mr President, Europe is not only an economic union, it is also a union of standards and values. According to my group, the protection of human rights inside and outside Europe forms an integral part of this. Homosexual rights are human rights. We in Europe must, therefore, take a firm stand against any development, wherever in the world, which encourages slander against, or the exclusion or persecution of people, on the basis of sexual orientation. I am for that reason proud that my group is one of the initiators of this resolution which is directed against Namibia this time, and which clearly states that the developments in that country are unacceptable in our eyes.
Mr President, while the Netherlands allows homosexuals to marry, Namibia despises them. This is the year 2001. Mr Lagendijk was right to point out that, unfortunately, Namibia is not the only African country which is taking things to such extremes. President Mugabe of Zimbabwe terms homosexuals and lesbians, in his own words: 'animals which have to be exterminated' . His henchmen will take care of the rest.
It is, of course, unacceptable that people should be discriminated against simply on the basis of their sexual preference. However, I appreciate how very delicate and difficult this debate is. In Africa, I found out that many people consider homosexuality as something which goes against their culture. Respect for culture, however, comes up against its own boundaries when fundamental human rights are at risk. Homophobic actions, largely orchestrated by the Government, must be unequivocally condemned. However, this should not be all that is done.
In the spirit of the new Cotonou Agreement, I believe that the persecution of homosexuals should be taken into consideration in the assessment of our cooperation with developing countries. After all, the persecution of homosexuals is often not the only violation of human rights in the countries concerned. Despite their elevated ideals, certain SADEC countries have recently been repeatedly showing their less attractive sides. It is high time that a fresh wind blew through Windhoek and that the homosexual wall in a number of frontline states was razed to the ground.
As regards the first item, which is the abduction of Mr Tsiakourmas, the Commission is familiar with the circumstances surrounding the arrest of this Greek Cypriot citizen last December. It has emerged that Mr Tsiakourmas was abducted on the sovereign territory of a British base in Dhekalia. The British Government raised the issue on a number of occasions both with the leader of the Turkish Cypriot community and with the authorities in Ankara. The General Affairs Council is going to look into this case when it meets next Monday.
For our part, we in the Commission are still keeping a watchful eye on developments in the situation from our delegation office in Nicosia. According to our information, the proceedings which were opened against Mr Tsiakourmas resumed this week in Famagusta and a verdict is expected shortly.
Like Mr Katiforis, I think that this case, like many others, must be seen in the context of the political situation in Cyprus. We are taking every opportunity to contact the parties involved in order, as you know, to try to promote a political solution to the partitioning of the island. As regards the Turkish side, which Mr MacCormick and Mr Alyssandrakis mentioned, you can rest assured that this topic is amongst those we will be dealing with within the framework of the political dialogue between the European Union and Turkey, which was strengthened by the European Council in Helsinki.
Coming to the second item under the heading of human rights, which is your motion for a resolution on violence against nuns, we feel that the case of the Catholic nuns constitutes a serious violation of the fundamental rights of women and is a dreadful example of violence against them. As those who have taken the floor know, the European Union is firmly committed to combating violence against women. In all the institutions we are firmly committed to upholding the principles contained in the United Nations Convention on the Elimination of All Forms of Discrimination Against Women, and, in particular, to working to ensure that the commitments entered into in Beijing not very long ago during the fourth women' s conference are respected.
As far as human rights in Pakistan are concerned, the Commission shares the view of the honourable Members who tabled resolutions on this subject when they state that the recent arrests of so-called political activists belonging to the Alliance for Restoration of Democracy are a major concern. During talks with the Pakistani Government last November, the EU troika called on the administration to lift restrictions on the activities of political parties, in particular, the ban on public demonstrations. Political parties cannot and must not be excluded from political life in Pakistan any more than elsewhere, since it is clear they are called upon to play an important role in the country' s future.
We are expecting to see tangible progress in the restoration of representative democracy at all levels, beginning with the holding of elections in provincial and national assemblies on the basis of a clear and credible timetable. The Pakistani authorities have given a firm commitment to the EU troika that it will respect the timeframe, which was established by the Supreme Court, of three years following the military coup until the organisation of these elections. Although the Government has confirmed that the political parties will be authorised to take part in provincial and national elections, as a number of you have said, it is clear that only the rapid lifting of the ban on public demonstrations will boost confidence in the process to restore democracy in Pakistan.
As far as the last item is concerned, which is the situation of homosexuals in Namibia, like the authors of this resolution, we were amazed and concerned to read the recent statement on homosexuality which was given by the Namibian President, Sam Nujoma, calling for the persecution of people identified as homosexuals.
We have always upheld the position that all individuals are entitled to benefit from human rights and fundamental freedoms. We believe that all nations must protect and promote these rights and actively contribute to abolishing any form of discrimination on grounds of race, gender, political opinion, religious beliefs and so on.
Our position also reflects the position which was publicly adopted by the Government of the Republic of Namibia, evidence of which can be found in its constitution and in all the international conventions on human rights which this country has ratified. As a result, we are in favour of any overtures made to the Namibian authorities to try to clarify this matter and to express the wish that these recent statements do not constitute a repudiation of Namibia' s existing constitutional provisions, which ban such discrimination.
Thank you very much, Commissioner Lamy.
I would like to take this opportunity to announce to our visitors that on Thursday the European Parliament always takes two and a half hours to discuss acute problems and acute violations of human rights around the world. We naturally also discuss many European issues.
The debate is closed.
The vote will take place at 6.30 p.m.
Situation in Mexico
The next item is the joint debate on the following motions for resolutions:
B5-0262/2001 by Mr Seguro and Mr Naïr on behalf of the PSE Group;
B5-0275/2001 by Mr Knörr Borràs and Mr Lipietz on behalf of the Verts/ALE Group;
B5-0283/2001 by Mr Marset Campos and others on behalf of the GUE/NGL Group;
B5-0289/2001 by Mr Salafranca Sánchez-Neyra and others on behalf of the PPE-DE Group;
B5-0297/2001 by Mr Gasòliba i Böhm and others on behalf of the ELDR Group,
on the situation in Mexico.
Mr President, Commissioner Lamy, ladies and gentlemen, I rise to speak in this debate in order to express my agreement with the entire resolution that has been tabled by various political groups and on which I have worked, to say that, on this matter, the European Parliament has followed developments in political relations between Mexico and the European Union very closely.
Parliament did so because it approves and welcomes the conclusion of a global agreement, and I think it is time that the European Union concluded a decent agreement with Mexico, not only on trade issues but also in the fields of cooperation and, most importantly, political concertation. We have maintained good relations with all the non-governmental organisations in Mexico, which is an ally of ours. Obviously, we are paying close attention, as we have always done, to developments in the situation in Chiapas and last year, as chairman of Parliament' s delegation to Central America and Mexico, I myself led a European Parliament delegation that visited Chiapas. We had also hoped to hold a meeting with representatives of the Zapatista movement, which we were not able to do. I wanted to hold this meeting because I feel that, one of the basic principles of this Parliament is to hold dialogue with everyone and, whilst respecting national sovereignty, making our contribution to a positive solution and to an end to disputes. It is in this context that we welcome first of all the attitude of President Fox of Mexico and the way in which he has made himself available. Secondly, I welcome the correctness, the action and the willingness to enter into dialogue demonstrated by the Zapatista movement in the person of Commander Ester in the Mexican Congress. What I particularly want to say for the moment is that we are encouraging and supporting this dialogue, because dialogue undertaken in accordance with the rules of democracy is the only instrument that can help to find a solution to problems. I will say once again that we respect the sovereignty of the Mexican people and that our message is one of support for this dialogue. I shall conclude by saying, with an appeal that I think is important, that talks must continue to persuade the Mexican Congress to support the law on indigenous peoples reached in the San Andrés Agreements. Lastly, Mr President, Commissioner, ladies and gentlemen, I wish to say that only yesterday, the delegation which I chair was bound, after deliberation by the Conference of Presidents, to issue an opinion on a possible visit to this Parliament by representatives of the Zapatista movement. Unanimous approval was given, with all the main political groups present, to this Parliament, through its delegation and as a follow-up to what it did last year, restating its willingness to enter into dialogue within the rules of procedure of this Parliament, with all organisations, including the Zapatista movement.
Mr President, I would also like to highlight the words of Mr Seguro, in that President Fox and the Zapatistas should be congratulated for the dialogue that they have undertaken.
The other day I was in the sitting of the Mexican Congress, an historic sitting - and I should point out that it was also brought about by the votes of a sister group of ours, The Green Ecologist party of Mexico - and a vote that gave rise to a calm, respectful and I would say historical dialogue which demonstrated the maturity of the Mexican people and legislators and also the maturity of the Zapatista movement, which offered peace for peace. This agreement opens the way for dialogue and understanding. It was a great day for Mexico, for the indigenous people within and outside Mexico, and for the establishment of a culture of dialogue, understanding and cooperation between all the political and social forces as a means of solving conflicts.
Our group would also like to make it clear, in line with what was expressed yesterday in the delegation, that we have no hesitations about the indigenous Zapatista movement being present in this House. And it is possible that some of our colleagues in Parliament will throw up their hands in horror, and even say that we need to keep up appearances, and that they are against hooded men and women appearing in Parliament.
But let us see if we can end the great hypocrisy that prevails in international politics, because the same people who go to see Mr Putin, or who sing songs to the Chinese after they have invaded Tibet, cannot throw up their hands in horror. It is not a case of discussing appearances or whether or not they wear hoods. There is no greater hood than that which has been imposed on a people, on the indigenous people in and outside Mexico. They have had more than a hood imposed on them. Millions of people and human beings have been under a yoke of repression, which we are now going to begin to see lifted. Finally they are going to have their rights and they are being recognised in the constitution.
Mr President, an event of such importance for Mexico and Latin America as the presence of the Zapatista commanders and the members of the National Indigenous Congress in the Mexican Congress, with the aim of setting out the reasons for adopting the 'Cocopa Law' and the appropriate constitutional reform, should be supported, without any doubt, by the European Parliament. This was the reason why last week three MEPs, Mr Sami Naïr, Mr Gorka Knörr and I were present in Mexico to support this event by our presence.
This joint resolution that we are putting forward is positive, important, encouraging and also represents support for the actions of President Fox and the ZNLA. We also think that it goes in the direction of the agreement between the European Union and Mexico to promote a series of greater democratic freedoms and support for the political culture in Mexico, which is very important.
We therefore think that this resolution would be improved if two amendments that we propose were accepted: on the one hand, recognising that it is important that the Members from the ZNLA appear in Congress and, on the other hand, inviting representatives of the Zapatista movement to come here, through the delegation for relations with Central America, or also through other committees, such as the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy or the Committee on Development and Cooperation, according to our customs, and to explain their points of view. In that way we can support a great hope for Mexico and Latin America.
Mr President, I join my colleagues who have welcomed the fact that we have come to a time when there is recognition of an indigenous people that for a long time has been isolated and, what is more, in a complex situation, because there were people who considered themselves to be their representatives and who actually were not.
I think that we must congratulate President Fox, his political group and all the Mexican political forces that have been capable of understanding that there needs to be direct understanding with minorities because democracy requires representatives and direct spokespeople and, at the same time, the acceptance of a culture of diversity, something that Europe is defending and which is part of our identity.
I would also like to say in this vein that I think that the climate of dialogue that has been created is one that Europe should generously join in with and, in this respect, I think it is right and proper that whoever necessary should be received, that the Zapatistas should be received, that they should be welcomed in Europe and that we should offer them our hand.
Now what I would not like at all would be for us to understand that we are creating a parallel relationship. I think that the democratic openness that the Mexican Government and the Assembly have shown by receiving the Zapatistas in their symbolic building, Parliament, is an institutional triumph and we should therefore understand that the Zapatistas should also be included with the invitation that has already been extended to President Fox. This is because we consider that we are in favour of strengthening institutions - because without strong institutions there is no democracy - and, at the same time, of the presence of all minorities, groups and associations who wish to knock on our door to ask for our help, to tell us about their specific characteristics and diversity.
Mr President, Commissioner, ladies and gentlemen, I think that the motion for a resolution that we are presenting today is positive from a political point of view, because it fosters the process of integrating more than 10 million Mexican citizens that belong to the indigenous community and who represent 10 % of the population, into the social sphere of present-day Mexico. We therefore trust that living together peacefully will now become the norm for social behaviour, and also that there will be standardisation in Mexican political life.
We must agree that the recent meeting between the indigenous communities and the Mexican politicians is a good example to follow in this political phase which began in July 2000, in which progress is being made, overcoming old contradictions.
On these shores, on the old continent of Europe, many of us are pleased to see this political change that is taking place in Mexico in terms of recognising this minority, which has been historically marginalised. This attitude means that we should thank President Fox and his Government, as well as the Zapatistas and obviously the indigenous communities.
Mr President, the Commission fully supports the opinion of those Members of Parliament who have signed the resolutions you are considering on the recent events in Mexico.
The new Mexican Government and the Zapatista National Liberation Army have confirmed that they are committed to finding a political solution and we believe, as you do, that they have opened up the way to finding a peaceful solution to this conflict.
In this context, we obviously welcome the fact that the new global agreement which was signed by the European Union and Mexico has recently come into force. As Mr Seguro reiterated, this agreement will enable us to continue to support the process that has recently been initiated in Mexico. As you know, this agreement goes well beyond objectives that are related purely to trade and cooperation. This agreement includes a clause entitled 'human rights' , which now stands at the heart of EU-Mexico relations, and also includes a clause on respect for commitments, which enables us to take into consideration developments in the human rights situation in Mexico and its states. In addition, this agreement puts in place a mechanism to allow the parties to take action if the objectives set out contractually are breached.
In addition to cooperation on human rights, democracy and the proper management of public affairs, this agreement also provides us with a legal framework for cooperation in cultural matters, education and training, and which pays particular attention, as is the case given Mexico' s needs, to the most disadvantaged sections of society.
We also have a framework of regional cooperation and, last of all and most importantly, we have a spotlight on social affairs and poverty, which includes vulnerable groups such as the indigenous population, whilst taking into account the need to respect the fundamental rights of these indigenous Mexican people as distinct groups.
Out in Mexico, in order to apply all this in practice, and in line with the Country Strategy Paper for Mexico, which has now been adopted, we are working on an important project to develop the Lacandonia forest, in the state of Chiapas, and the practical aim of this project is both to work with the communities involved, and to seek to enlighten them on the concept of sustainable development, that is, by combining both action to sustain the environment and social action. This is an example of the practical measures we are taking at the moment.
Thank you, Commissioner.
The debate is closed.
The vote will take place today at 6.30 p.m.
Situation in Somalia and attack against "Médecins sans frontières
The next item is the joint debate on the following motions for resolutions:
B5-0263/2001 by Mr van den Berg on behalf of the PSE Group;
B5-0276/2001 by Mrs Maes and others on behalf of the Verts/ALE Group;
B5-0284/2001 by Mrs Morgantini on behalf of the GUE/NGL Group;
B5-0290/2001 by Mr Van Hecke in behalf of the PPE-DE Group;
B5-0292/2001 by Mrs Muscardini on behalf of the UEN Group;
B5-0301/2001 by Mr van den Bos on behalf of the ELDR Group,
on the situation in Somalia and attack against "Médecins sans frontières"
Mr President, I am happy to say that the remaining two hostages, two humanitarian workers, British citizens, were released yesterday. They had been captured on 27 March last together with a further seven westerners and a Somali by the warlord Musse Sudi Yalahow. Of course, we are reassured by their release, but it does not diminish our concern at the failure to respect human rights and our condemnation of the continued acts of violence and banditry perpetrated by the armed militia in Somalia. It is vital that the temporary Somali Government does everything possible to initiate constructive dialogue working towards peace, stability and national reconciliation with all the parties involved, Somali community leaders and the authorities of Somaliland and Puntland. We all need to renounce the use of arms in order to be able to address the country's serious political, social and economic problems, so that all the parties tackle the issues of the management of aid, education, health and the economy together.
The donor countries must all step up humanitarian aid and cooperation activities, ensure that the embargo on arms is fully respected and require all the parties concerned to cooperate to re-establish peace. The European Union, in particular, must provide all the financial and technical assistance necessary to guarantee the success of the peace initiative of the Intergovernmental Development Authority and Djibouti, but, in particular, it must, as it did in the case of the conflict between Ethiopia and Eritrea, undertake a coherent political initiative and speak with one voice to promote dialogue and negotiation to resolve the country's most urgent problems. Civil society, the local communities and the non-governmental organisations, which are fighting for national reconciliation and peace, must be supported. We must disband the armed groups which have caused the death of at least 20 civilians in recent weeks and step up mine-clearance operations. We must also show our complete solidarity with and support for the organisation "Médecins sans frontières", which, as I said, was attacked on 27 March last.
Mr President, Commissioner, ladies and gentlemen, on 26 March, ten humanitarian workers from the United Nations and Médicins sans Frontières were taken hostage by a militia leader in Somalia, which should give the international community some idea of how far into the abyss this country has fallen.
When banditry or acts of war - I am not sure how to distinguish between them in this case - afflict missionaries, even those working for peace and charity, which these Westerners are, and when these become bargaining chips for the warmongers, civilian populations are using this type of violent action to make the most desperate appeal for help to the international community.
What sort of situation can this anonymous mass of people be in, if even those who are helping them are harmed in this way? What can be the cause of their complaints? Were these people not able to contact us in any way other than by kidnapping 10 UN and MSF workers, who are exemplary in their commitment but subjected to intense media coverage simply because they are from the West?
The hostages have now all been released, but this appeal must not be allowed to fade away and we must give the most effective and committed reply in response. In other words, we must take immediate action to ensure that humanitarian workers can work in safety in Somalia, this long-suffering country, and provide a long-term policy of support to democracy and human rights against a background of national reconciliation. Somalia, which is in a desperate situation, must be put at the core of the European ideals of democracy and solidarity.
Mr President, ladies and gentlemen, although, as Mrs Isler Béguin has said, the hostages have been released, I think that what we must consider here is that we can in no way regard the taking of hostages as a political act. I believe that this is above all an act of cowardice, of barbarism, which is unacceptable. The message that should have been given when the hostages were taken must remain exactly the same one now. Therefore, Mr President, we must continue to give our solidarity, with the same conviction, to all those working behind the scenes, to all the NGOs which are easy targets for one simple reason - and that is because they often work in a non-partisan manner. Their members bring relief to all those in need, regardless of their political beliefs, and I think that this is what makes them extremely easy targets -vulnerable targets. We must therefore continue to give them our unwavering support.
Next, Mr President, I believe that we must appoint a permanent representative for this affair who can monitor the situation in Somalia, as we did during the conflict between Ethiopia and Eritrea. Initial progress has been made with the appointment of the interim democratic Government, a Government that is recognised in the international courts and which has managed to quell the unrest throughout the region. I believe that we must now go further by also forcing this Government to take its place around the negotiating table with all the parties, all the political parties, involved in this conflict. Most importantly, we, be it the European Union, the UN or the Organisation for African Unity (OAU), must ensure that there is a total weapons embargo and that this embargo is strictly complied with. We must condemn in the strongest possible terms any supply of illegal weapons.
Somalia is unfortunately experiencing a period of great instability due to all the fighting between various factions, which has caused the deaths of hundreds of thousands of people. It is the people who are paying the price. Violence is bringing about famine, famine brings about wars, and wars are bringing about disease, against a background of general indifference. We must send an equally powerful message.
Mr President, for years, Somalia has been left to fend for itself by the international community. After all, there was no credit to be gained. Today, Somalia is a fragmented country ruled by a fragmented Government. The warlords are those who now wield power. The Arta peace talks brought renewed hope. A national transitional Government was installed, but it struggled to establish any authority. The European Union - and I believe Mr Sylla is right - has no choice but to give its emphatic support to this Government, without, however, misjudging the reality in Somalia. A constructive dialogue between the Government and the other leading figures is the only realistic solution. The Governments of Somaliland and Puntland must also be involved in this, and third countries, such as Ethiopia, must be warned against disturbing the peace process in any way. To be able to play a leading role, the Union must, in my opinion, appoint a special envoy for Somalia as a matter of urgency, just as it has now already done in the cases of Ethiopia and Eritrea. In fact, as far as I am concerned, this could be one and the same person. Now that there is at long last a prospect of sustainable peace between Eritrea and Ethiopia, we must avoid an unstable Somalia at all costs. We must employ all available means to stop the balkanisation of Somalia, and the Union can play an important role in this.
Mr President, I would like to begin what will be a brief speech by clarifying that the Commission roundly condemns all attacks against any member of humanitarian staff and this condemnation is made in similar terms as those used by Mr Sylla.
Having clarified this issue, we are relieved to have learnt, as is Mrs Ghilardotti, that the two remaining hostages have been released. Nevertheless, we believe that these kidnappings highlight the need to bring an end to the violent tensions in central and southern Somalia, as each of the previous speakers have also stressed. You may rely on the Commission to take prompt action in offering aid to help to rebuild the country in every aspect, and God knows that this needs to be done. We are doing this and shall continue to do this in close collaboration with all the other parties involved, whilst making use of aid coordination by the Somalia Aid Coordination Body, which also includes United Nations agencies.
The Commission has granted substantial amounts of humanitarian aid for rehabilitation to Somalia. The aid receives the full support of all the political authorities of the European Union, and the troika mission that the European Union recently sent to Somalia enabled us to witness the extent to which Commission aid is both indispensable and appreciated in the regions that were visited. We have decided to continue to support rehabilitation in all the areas of Somalia where peace has more or less been established, and, in particular, Somaliland and Puntland, by applying the approach that was adopted and which is known as 'dividends of peace' . At the same time, we are supporting the transitional government in its efforts to establish an environment of peace and security in the area of the country that is still affected by the conflict and where there are no administrative structures. There are regions in Somalia where rehabilitation is not possible under the current circumstances, and in these regions, we shall continue to provide humanitarian aid in the form of ECHO, which is working with the NGOs and United Nations agencies.
The European Union has adopted a policy, in particular in the statement made on 8 September 2000, and this policy, I would reiterate, urges the transitional Government to enter into immediate dialogue with the current authorities - I mentioned Somaliland and Puntland earlier - in order to avoid losing the momentum created by the Arta process, in line with the resolutions made at the Summit of East African Heads of State. We would also stress the importance of including all those who did not take part in the Arta conference in this process of national reconciliation, with a view to trying to re-establish national unity.
In any case, and I would reiterate this as far as we are concerned, we shall not support any attempt, from any quarter, which seeks to establish the authority of a government in Somalia through the use of force and which would threaten the situation of peace and stability, albeit fragile, but real nonetheless, that has been attained and which is present in various regions of Somalia. We cannot accept a peace process that leads to further conflict in regions where peace has been established with the active support of the international community, and on this issue, we support the speakers who have called for this resolution.
Thank you, Commissioner Lamy.
Today the Commission was very disciplined and spoke for less than normal. That is why we must have a 20-minute break. According to the agenda, the next two items are to be taken at 5.30 p.m.
(The sitting was suspended at 5.10 p.m. and resumed at 5.30 p.m.)
Fishing accidents
The next item is the report (A5-0087/2001) by Mrs Miguélez Ramos, on behalf of the Committee on Fisheries, on fisheries: safety and causes of accidents (2000/2028(INI)).
Mr President, this report that I am presenting today to this House on safety in fisheries and the causes of fishing accidents analyses, ladies and gentlemen, the reasons for the high accident rate in this sector, and examines aspects such as the European legislative framework, the problems surrounding the work of fishermen and preventing risks.
Although the initiative to deal with this issue in Parliament came from the Group of the Party of the European Socialists, the work that is being presented to you today is the fruit of the work of many, including that of my colleagues, members of the Committee on Fisheries in the European Parliament, who worked very hard with me, and who finally adopted this report unanimously. There was also the hearing with experts in September, the invaluable contributions that I received from officials from the Directorate-General for Employment and Social Affairs and the European Parliament Directorate-General on Research and also the contributions made by the Advisory Committee on Fisheries.
Everyone agreed on describing the job of fisherman (270 000 in the European Union) as a very dangerous profession, and also largely on the analysis of the reasons why fisheries has an accident rate that is up to 25 times higher than other economic sectors, and that one fisherman in seven in the European Union is involved in an occupational accident each year. This very high rate is due to a combination of very different causes: bad weather, long, very intense working days, payment systems, such as the so-called 'catch-share payment' , which are not very comparable, a lack of collective negotiation, difficult working conditions, bad living conditions on board, isolation, separation from families and from the social environment, the remoteness of fishing grounds, the age of the fleet, etc.
I reject the sceptical position and fatalistic view of those who think that fishing accidents are inevitable and that the victims of them are a price we have to pay to the sea. I think that we need to look for the causes of these accidents and deal with them. We need to make safety a priority. We have unacceptable accident rates and we need to step up controls, raise awareness among ship owners and fishermen and, if necessary, encourage legislative changes in order to reduce them. We need to consider the social and labour conditions of seafarers and improve their working conditions, as they endure irregular rest times and working patterns based on working days of more than 14 hours.
This sector needs to be given a right to constant weekly and daily rest and, if necessary, the public authorities should intervene in order to impose what is the fundamental right of any worker. These hard working conditions mean, for example, that young people do not want to join the industry, which prevents the new generation from taking over.
We need to establish social dialogue in the sector, at European level, in order to reach collective agreements incorporating these issues of safety at work, consult more with the sector, provide those working in fisheries with social protection similar to that of other workers and develop a culture of safety among employers and workers.
The European Union does not even have statistical data; only five countries provide figures and they are not comparable. This issue should be taken into account when launching the third phase of the 'European statistics on accidents at work' project so that the Community can have reliable and complete data, harmonised at European level.
My group has always thought that in this House we should talk not only about issues associated with fishing resources, but also about the human problems that affect seafarers. Therefore, my report asks that the conclusions reached should be included in the regulations on the reform of the CFP, so that the triangle made up of legislation, training and social dialogue can be included. I also urge the Member States who have not yet done so to ratify the international conventions and improve the Community directives which at this moment in time do not cover up to 90% of the fleet. I also point out in my report that flags of convenience do not provide work or safety guarantees to their crews, which entails serious risks for fishermen working on board these vessels.
In summary, ladies and gentlemen, this is a report about an issue that has not been dealt with so far. It is the first of these reports and will possibly be followed by second and third reports on accidents in fisheries. I hope that, as it is the first one, you will look tolerantly upon its defects and support it.
Mr President, our Dutch colleague, Mr Maat, is shadow rapporteur for my political group for the report by our distinguished colleague, Mrs Miguélez Ramos. He apologises for his absence and has asked me to step into the breach. I will make his statement in English:
'Mr President, first of all I would like to thank the rapporteur for her report. It is a very important initiative, because safety is a subject of great importance to the fisheries sector as a whole. Mrs Miguélez Ramos says that each year worldwide a great number of accidents take place and many are fatal. In the European Union alone more than 2 000 accidents occur every year. It will be impossible to decrease this number to zero due to the special features of the sector, but at least we should try and decrease the number of accidents as much as possible.
This could be accomplished by improving some preconditions: first of all, better control on working conditions and safety on the fishing vessels that operate in the waters of the European Union. Furthermore, it is important to improve harmonisation and coordination between Member States as a whole. Regular controls on safety and working conditions should take place on all EU fishing vessels regardless of whether they are small, large, old or new. Besides this, further awareness regarding safety in the fisheries sector is necessary. Information campaigns and education are important tools to achieve this. Taking into account the increasing difficulties experienced throughout the EU in attracting young people for jobs at sea, the aspects of safety and working conditions should be given full attention. It is highly necessary to create a safety culture in this sector, so that all the interested parties know about the situation, which is very special, and respect their responsibilities. I, Albert Jan Maat, hope that this initiative report will be integrated in the discussion about the Green Paper and in the proposals for the new fisheries policy after 2002.'
I would like to add a few personal comments. I agree with all these statements. Recently I was on board a shrimp trawler in Greenland. The icy polar wind was blowing and many small one-man boats were lying in the harbour in thick ice. I respect the fishing profession and admire fishermen who go about their daily business under the most impossible and most difficult conditions. Fishermen need our active moral and legislative support especially in the area of safety at work.
Mr President, Commissioner, Mrs Miguélez Ramos, the fisherman' s profession or vocation, call it what you will, has always been one of the toughest and most dangerous in the world. History, chronicles and the literature of all maritime and fishing nations are full of references to acts of heroism, to suffering, to tragedies and shipwrecks at sea involving both small and large fishing boats.
Fishing communities keep alive the memories of tragic events, which they pass on from generation to generation. Today, fortunately, modern technology can substantially reduce the danger, the uncomfortable conditions, accidents and shipwrecks. We now have the means to act, as long as there is the desire to act in this field. Mrs Miguélez Ramos' s report is one of the most useful, appropriate, intelligent and well-drafted own-initiative reports that I have had the task of reading and studying amongst the many own-initiative reports that abound in this Parliament.
This is not an empty rhetorical exercise. It is an exemplary text and the rapporteur deserves our utmost praise and gratitude. I therefore support not only her diagnosis, but also all the proposals, recommendations, encouragement, suggested measures and warnings contained in the report and I fully agree with its motives. If the Commission and the Council give a favourable welcome to the content of the report and put it into practice, in a few years we will have fewer accidents, fewer deaths, fewer shipwrecks and less risk at sea. We will not, of course, be able to eliminate risk entirely, but the accident rate will be greatly reduced, fishing will take on a more human face and its workers will be given more dignity. Congratulations, Mrs Miguélez Ramos.
Mr President, I would like this report to contribute to the Commission giving up once and for all its obsession that a modern fleet runs counter to the protection of resources.
Protection of resources is a priority objective of the CFP, which can under no circumstances be put before any measure that promotes the safety of fishermen, because this is a fundamentally false approach. There are many measures for maintaining and even reducing the fishing effort, while at the same time enabling living and safety conditions for crews to be improved.
The report that we are debating today, like all those that have been drawn up regarding safety, shows that the fact the fleet is so old is the main cause both of accidents on board and of sinking, and that sinking often has very serious consequences. The Commission' s plan to reserve the structural measures for the fleet almost exclusively for destroying it, while the surviving fleet is condemned to sail under increasingly precarious conditions, is therefore ridiculous. The only thing that is unfortunately achieved through this policy is that the Community fleet features more strongly in terms of accidents than in terms of savings.
Also, there is no point in having a battery of safety standards if it is not required that they are complied with. This is doubly concerning because the fact that this compliance has to be monitored and required makes us wonder what perception the sector has of its own safety. The last FAO report on the world state of fisheries and aquaculture says that a safe working environment is not something that can be imposed easily and that measures for improving safety can only be effective if there is the will to put them into practice.
We therefore need to remember the responsibility that we all have as politicians, governments and fishermen, to end the fatalism that seems to surround this sector, a responsibility that cannot of course be escaped by the Commission or its narrow view on the modernisation of the fleet.
Mr President, admittedly, we owe this report to the determination of Parliament' s Committee on Fisheries but also to the tenacity of Mrs Miguélez Ramos who has been able to convince everyone on this subject, because the Committee on Fisheries is often, if not always, obsessed with protecting fishery resources; we should not forget about the lives of our fishermen.
I would reiterate that, according to the International Labour Organisation, 24 000 sea fishermen die every year throughout the world - we do not, admittedly, have a global responsibility - as a result of accidents at sea. As a result of this report and also because of the timetable set out by the new fishing policy, we now have the opportunity to include this point in the Green Paper and we will later be able to include it in the common fisheries policy. This has been mentioned by numerous speakers and I think and hope that the Commission will include it. Since we obviously have no commitment to achieve specific results, we cannot do this, but we do have a commitment to resources in this matter, and we can make use of many of them. For example, I am thinking of direct legislation in the area of fishermen' s safety and safety at work, ship and equipment design or introducing rules for managing resources, which may have, and can have, implications for fishermen' s safety.
We must also urge ship-owners to make use of technological developments. We must always be at hand to help Member States and the fisheries sector to include these requirements in both initial and in on-going vocational training.
Lastly, I shall conclude by repeating the simple terms that Mrs Miguélez Ramos suggested, that is, the safety culture - it should be used to the maximum. In this sector, there is a tradition of fatalism, which is related to the natural elements. We must fight against this tradition, in the name of the safety culture, because there is no reason why, at the beginning of the twenty-first century, we cannot reduce the number of accidents at sea and the number of deaths amongst our fishermen.
Mr President, fishing is an activity which takes place in a naturally hostile environment, and is clearly associated with risk-taking. Risks are inherent in almost every decision made by a skipper or individual fishermen: on when and where to go fishing, what gear to use, when and where to land the catch, and so on. The level of marine accidents is unacceptably high. In the UK, for example, the fatality rate among fishermen is 20 times higher than that for workers in the manufacturing industry. Fishermen work in an unpredictable environment and are confronted with daily challenges from bad weather, fires on board, loss of power, poor vessel construction, poor communications and sometimes out-of-date navigation equipment. Casualties at sea have, unfortunately, become an integral part of the fishing profession. But the accident toll could undoubtedly be reduced if the fishing industry and individual fishermen, national authorities, the EU and international organisations faced this vital issue with enough thought, consideration, political will and economic means. I welcome this initiative, I congratulate the rapporteur and I hope that the Commission will follow up the recommendations in this report with positive action to improve safety and to reduce the number of accidents.
It is also important that safety be one of the key priorities in the forthcoming review of the CFP. It is essential that we do not create a management regime which forces fishermen to go to sea when the weather is bad, for example, in complying with days-at-sea restrictions or attempting to land fish in a designated port cut off by bad weather. High prices in periods of bad weather may also drive fishermen working under quota systems out on risky fishing trips, which may be the only way to obtain the best prices for what they land against their quotas. Such risks are preventable if safety forms an integral part of fisheries management.
I welcome the recent developments in Scotland, where changes in fishermen's safety training mean that an age exemption for older catchers will be a thing of the past and that basic sea survival, first aid and survival training will soon be mandatory for all fishermen.
Finally, although a gradual ban on vessels more than 20 years old can be supported, the latter part of paragraph 4 in the report says, and I quote: ". . . except for those proven to be in perfect condition". It would be better if that section read: ". . . except for those that have passed annual safety tests". It is more practical to use that language than to open up a variable definition of perfect conditions. I therefore urge Members to support Amendment No 6.
Mr President, can I also congratulate Mrs Miguélez Ramos on this own-initiative report. When you read the frightening statistics at the beginning of her report which indicate that some 24 000 fishermen die each year throughout the world, the huge risks involved in working in this industry become apparent.
This report calls for some radical proposals such as the call to introduce a gradual ban on vessels of 20 years of age or over, which my colleague Mr Hudghton has just mentioned, except where they have passed stringent annual safety checks. I support this proposition. Indeed such a policy might encourage participation in scrap-and-build programmes amongst those Member States which have traditionally refused to take advantage of cofinancing for such schemes, and the UK is a case in point. The UK fleet is now approaching an average age of 30 years and our fishermen are being forced to put to sea in vessels which are becoming increasingly risky and accident prone.
I would also like to raise a couple of additional external factors which are not covered by the report but which the Commission may wish to consider. Too often recently, we have seen lives lost when fishing vessels engaged in a trawl have snagged their gear on undersea cables and other foreign objects on the seabed. There must be much more stringent regulation concerning the laying of undersea power and telecommunication cables or any foreign objects on the seabed where the lives of our fishermen might be endangered. Also there have been many cases of fishing vessels being dragged under or rammed by submarines. Only recently we had the tragic accident involving a US submarine and a Japanese training vessel where seven students lost their lives. There have been similar cases in Scottish waters in recent years. There must be better coordination between fishermen and naval personnel to ensure that such accidents can be avoided.
Finally, many fishermen think that learning to swim is a bad omen. Can I suggest that as part of the rigorous training qualifications that are being called for by Mrs Miguélez Ramos in this report, swimming qualifications would be necessary and would save many fishermen's lives every year.
Commission. (DE) Mr President, ladies and gentlemen, on behalf of the Commission, I would first of all like to congratulate the Committee on Fisheries, its chairman and, in particular, you, Mrs Miguélez Ramos, as rapporteur, on this initiative. The Commission entirely agrees with you. The safety of our fishermen must be given top priority. In the Green Paper on the future of the CFP, which I will shortly be presenting to Parliament, we have not forgotten this matter of concern and have thereby met one of your objectives, which you presented under paragraph 32 of the report.
Since 1989, on the initiative of the Commission, the European Union has made every effort to improve the health and safety of workers in the fisheries sector. Framework Directive 89/391/EEC, together with the associated specific directives, offer a solid legal base. The following specific directives have also been issued: Directive 92/29/EEC on medical treatment on board, Directive 93/102/EEC concerning the minimum safety and health requirements for work on board fishing vessels and Directive 97/70/EEC setting up a harmonised safety regime for fishing vessels of 24 metres in length and over.
According to your report, Mrs Miguélez Ramos, there are problems above all in two areas: firstly, the correct maintenance of vessels and, secondly, the working conditions, hygiene and the organisation of work on board. The framework directive and the specific directives cover both these spheres of action. Having said that, we must note that more and more accidents are occurring in the fisheries sector. Just in the last few months, accidents have occurred which have led to a number of deaths. I would at this point like to express my deep condolences to the families affected.
The Commission can agree with you fully. First of all, the Member States must also implement the provisions of the directives. As far as your conclusions are concerned, Madam Rapporteur, I feel there is a need to act in the following areas. The first area has to do with the legal framework, which is covered in paragraphs 1 to 3 and paragraph 27 of your report. The applicable directives are essentially adequate but they are just minimum requirements, and there is nothing to prevent the Member States from issuing stricter rules or establishing special requirements for specific cases.
Moreover, the directives contain a reporting duty for the Member States with different timetables. With the help of these national reports, in 2002 the Commission will compile a summary report and, where necessary, table amendments. In preparation for this, we have started to amend Directive 97/70/EEC to ensure the harmonised interpretation of the Annexe to the Torremolinos International Convention.
The second area relates to the vocational and continuing training of workers, which is covered by paragraphs 7, 10, 11, 15, 16, 20, 26 and 30. The directives already contain articles on the vocational training of workers. Here too, however, we are dealing with minimum requirements. It therefore once again lies with Member States to see to it that they are implemented and, if needs be, to bring about higher standards. I can assure you, however, that the Commission will make the vocational and continuing training of workers in matters of safety one of the central issues in its forthcoming report.
However, the best rules are useless if they are not complied with correctly or at all. Monitoring and control are the main problems. But these fall exclusively within the remit of the Member States. We must therefore urge them to apply the provisions correctly. Moreover, objective, reliable and comparable data on the causes and circumstances of accidents are a prerequisite for successful prevention. In this regard, there is already an initiative on the harmonisation of data in the competent departments of Eurostat and also in the Commission' s Directorate-General for Employment.
As regards fleet renewal, I would like to remind you that one of the objectives of all the structural programmes in the fisheries sector is to modernise fishing vessels. In the context of the financial instrument on structural assistance in the fisheries sector, there are abundant resources available to improve safety on board.
Finally, as regards the international part of the CFP, the Commission has always insisted on compliance with the rules in force. Safety and health on board vessels are part and parcel of our overall strategy both in the bilateral agreements and in the regional fisheries organisations, as well as in the fight against illegal fishing and flying flags of convenience.
By way of conclusion, Mrs Miguélez Ramos, I can agree with you fully. All of us - the European Parliament, the Commission, the Council, the Member States and international organisations - must do our outmost to ensure that the risk for our fishermen is reduced to an absolute minimum. Your initiative is an important step towards achieving this goal.
The debate is closed.
The vote will be taken at 6.30 p.m.
Professional fees
The next item is the Oral Question to the Commission (B5-0164/2001) by Mrs Palacio Vallelersundi, on behalf of the Committee on Legal Affairs and the Internal Market, on compulsory tariffs for certain liberal professions, in particular lawyers.
Mr President, ladies and gentlemen, one normally never gets this amount of time. I have no idea how I am going to fill the seven minutes allotted to me. But this is a very serious matter. Europe is becoming increasingly concerned with the role of the liberal professions. As they are part of the single market it is clear that issues concerning freedom in the single market are also extremely important for the liberal professions. Unfortunately, what one hears in European institutions is not always easy to understand, to interpret properly and to elucidate.
We do know that, a few months ago, the Commissioner for Competition, Mario Monti, made a number of statements in this connection. Mr Monti was attending an international conference when he said that, in his view, setting tariffs for liberal professions, which up to a point is done according to the law in some Member States through such mechanisms as fee scales for lawyers, is not without its problems under competition law. He also announced at this conference that the Commission would look into this problem. We also have the situation in which an Italian court submitted a request to the European Court for an advance determination in relation to which a hearing took place last autumn, and now the European Court will have to rule on the admissibility of Italian fee scales for lawyers under European law.
We have liberalised markets in many areas of the European Union. However, we have not normally liberalised them in such a way that we said from one day to the next, that' s it, we are now releasing you into a world of completely free competition. Usually there are transitional periods, statutory regulations for adjustment and so on, for example in energy policy and many other sectors. Only in the specific area of the liberal professions does it seem that there are no, or not enough, political considerations of this kind at the level of the European Union. I think it is extremely important that, in the future, the Commission takes a closer look at the liberal professions and starts to deal with their specific demands. They must deal not only with the people who work in the liberalised professions but, most decisively, with consumers as well. Fee scales were issued by national legislators in the Member States in order to provide reliable protection for consumers when they made use of the services provided by the liberal professionals. I think this aspect is gaining increasing influence in the policy of the European Union and must be integrated into any strategies that are developed.
We know that the Commission has just presented a paper on the services sector and the problems posed by the single market. This is very much to be welcomed. It just strikes me that this paper follows a completely horizontal approach and does not deal with the specific interests of the individual branches in the services sector, which is very big. In my view, the medical and legal professions, for example, cannot be dealt with according to the same criteria as the supermarket round the corner whose social task is quite different.
We must not forget that the liberal professions are largely subject to specific special provisions attached to their profession in terms of competition, advertising, standards of behaviour and other obligations. Today at midday, we voted in second reading on the money-laundering directive which dealt with such obligations. That is why I believe that a specific political approach for the liberal professions is appropriate. We want Parliament to deal with this issue and we want to force the Commission, by means of this oral question, to tackle the issue of the liberal professions head on, which it has so far failed to do. That is why we have introduced this oral question with the text you have before you, which you are all familiar with and which I do not intend to go into any further.
I would now like to say a few words about the task my political group feels we have to take on, which is the reason why this resolution was introduced. It is not enough just to talk about it; we must take advantage of this part-session to announce our demands in a brief Commission resolution. From our experiences in committee, the Commission normally complies with such requests. On the basis of this resolution, therefore, I expect the Commission to make concrete proposals and statements on the development of policy with regard to the liberal professions. I also expect it to answer the question of how, from a political viewpoint, it intends to deal with the modern developments that society entails. The liberal professions cannot ignore progress; they must of course bear in mind that times change and the world moves on.
I have one final comment. Most liberal professions are also small and medium-sized enterprises. That is why there is special interest in protecting these groups and also a special obligation on the part of the Commission to deal with this issue. I have now spoken for six minutes. I will forego my last minute.
Commission. (DE) Mr President, ladies and gentlemen, promoting competition amongst the liberal professions in the interests of consumers is one of the avowed priorities of my colleague, Mario Monti. I welcome this opportunity to be able to present our policy to Parliament on his behalf and to comment on it.
The Commission agrees with you that guaranteeing the quality of services is of the utmost importance because customers, that is, consumers, are often in a weaker position than those who provide these services. A rule which is solely targeted at guaranteeing top quality services without distorting competition is clearly in the interests of consumers. This holds true regardless of whether the rule is introduced by the state or by a professional organisation.
The Community' s competition rules do not therefore apply to purely professional rules. Whether a rule is a purely professional rule must be determined from one case to the next. In so doing, account must be taken of the impact of the rule on the freedom of action of members of the profession or of professional organisations as well as consumers.
As far as determining compulsory tariffs or rates of charges is concerned, it depends, firstly, on who determines the fees or rates of charges and, secondly, on what interests are taken into consideration. The determining of uniform fees by members of a profession is a fundamental violation of competition rules. Justification on grounds of professional ethics is not recognised. At the same time, Member States only have the right to determine compulsory tariffs if these fees are objectively justified on grounds of the general interest.
The Commission is of the view that this requirement is met if the mandate and the power of the authority issuing the rule in question is sufficiently clearly and unequivocally expressed in the rule itself and if there is no room for unlawful agreements to be reached between members of the profession.
The Commission does, however, have certain reservations concerning the interpretation of the case law referred to in the question, if this interpretation leads one to believe that only fees which are determined by professional bodies or associations of all members of a given profession can be subject to competition law. What is important however is that the existing, clear, objective and justified criteria of general interest, which are determined by the state, are met.
These criteria must include consideration of the interests of consumers and not only consideration of the interests of the profession. The quality of services should be guaranteed through other, less restrictive, means than the determining of fees. It is therefore not enough that a fee agreement is approved or confirmed by the relevant authorities in order for it to be exempt from the applications of competition rules.
A price agreement reached between members of a given profession, that is, between competitors, is a fundamental violation of competition rules. Moreover, a Members State can violate its obligations out of the EC Treaty if the rule in question removes the effectiveness of competition rules. This is the case, for example, when a state obliges the profession to determine uniform fees without specifying the criteria of the common good which have to be met.
A breach of contract takes place if a Member State transfers its power to determine fees to a professional association without reserving the right of supervision. For the sake of completeness, I would like to point out that the Commission does not support the determining of compulsory tariffs but at most tolerates it under certain circumstances.
In areas in which compulsory uniform tariffs apply, competition must result from quality. It is therefore important for members of the profession to publicise their special fields and to be able to advertise. The Court of Justice just recently pointed out that advertising on every market is an important competitiveness factor since, in this way, the advantages of individual market participants, the quality of their services and tariffs are conveyed more clearly.
The Court confirmed the Commission' s opinion that a ban on comparative advertising seriously affected the ability of the most competitive members of the profession to expand their services and also had a negative impact when the customer base was confined to the single market.
Finally, on the question of the country-of-origin principle, it must be noted that this principle helps to bring about a single market. It is anchored in the Parliament and Council Directive 98/5/EEC facilitating the permanent exercise of the lawyer' s profession and guarantees, among other things, that lawyers can establish themselves using the professional title of the Member State in which they completed their training by simply registering in the host country. The directive aims to enable layers who practice under the title given by their country-of-origin to establish branches and subsidiaries.
In general, the Commission continues to ensure that the advantages of freedom of movement, which can be achieved through the country-of-origin principle, are weighed against the general interest, which is protected in the host country and recognised under Community law.
The Commission is currently looking into how it can make further progress concerning the conditions for the cross-border provision of certain services.
Mr President, first may I say that I am speaking on behalf of my colleague, Lord Inglewood, who is an expert on this topic and who has had to return to London at short notice. As a liberal professional myself, in this case a doctor, rather than a lawyer, I have to say that my British experience of fixed professional fees - fixed in this case by government - such as cremation fees and attendances at coroners' courts, is that they are artificially low and have tended to benefit the state rather than the professional concerned.
Politically I have recently been involved with asking the Commission to examine the restrictions applied by British health insurers in only paying the medical fees for treatments provided within the UK and refusing such benefits to British residents who wish to avail themselves of treatment in, for example, France. Last year I lobbied on behalf of a British lawyer wanting to register in France as a notaire, as non-French notaires are currently prohibited by French law, and this is an activity governed in many Member States by fixed fees. Currently I am my group's shadow rapporteur on EMAC on a proposed directive for a single market and free movement for insurance mediators, whose commissions are often fixed. Therefore these concepts apply to a number of different professionals other than lawyers, as I have already mentioned.
The single market is one of the major achievements of the European Community and for that market to be complete it must include services as well as goods. I entirely agree with Commissioner Bolkestein that the services sector in Europe offers huge potential growth for competition and employment which must be to the benefit of all of Europe's citizens. The Commission's initiative in this area is therefore one that I strongly support and in accordance with the so-called single market principles, it should be possible to introduce in one Member State business models providing services pioneered successfully in another, and of course they should be subject to examination under the Treaty rules on competition.
I am conscious of the need for proper consumer protection across a single market, but I also suspect that many practices which have grown up over the years, through tradition and usage, may have outlived some of their original usefulness. It is very important, therefore, that a thorough inquiry be conducted which will lead to a comprehensive debate so that special privileges and practices and exemptions which may be attached to the exercise of the liberal professions - and not just the lawyers - are properly scrutinised. It is necessary to ensure that they will provide a real benefit to the citizen, and are not merely privileges supporting the vested interests of all the professions concerned.
Mr President, having heard Commissioner Fischler' s answer it gives me the impression that at the moment on this matter the Commission is completely unprepared. I think that it is only starting to see the outer layer of the problems.
Because I was thinking a moment ago that in the last part-session, Commissioner Reding, sitting where Commissioner Fischler is sitting now, gave us a detailed explanation of the agreement that had been reached between the Commission, FIFA and UEFA. That is a business worth many billions of euros and in that case it seems that competition gives way to quality. At times it seems that quality is very important, and I agree with this interpretation.
We are talking about a profession, that of a lawyer, which is said to be one of the oldest professions in the world - they say that there is another profession that is older, but I am not going to mention it to avoid being accused of sexism. The law profession is very old and the danger of that is that lawyers deal with quantities. Using the words of Karl Marx, here quality becomes quantity, or the reverse, if you like, because lawyers are defending interests that can be quantified.
In the different countries of the Community, or at least in some of them, there is a system of protection through professional organisations, which is not perfect and could be improved but which at least establishes some guarantees, as there are too many unscrupulous lawyers who, left to the free interaction of supply and demand, could be tempted to act and abuse their position.
I have the impression that the Commission is currently at a very immature time and therefore that we should look at this subject with a degree of calm. I think that we need to start seeing what is happening - I think that Mr Tannock was referring to this - in the different Member States, what makes it difficult for someone to go to a lawyer and, above all, why people are afraid of going to a lawyer.
That is to say, I think that there are real problems, but that those real problems cannot be solved by mathematically applying the rules of Community competition and much less by focusing solely on the criterion of prices. I think that the ideal would be for us to have a professional lawyers' organisation covering the whole Community, not so much in order to protect lawyers but to protect consumers. We have to think about moving towards an area in which there is protection for people who go to lawyers, protection for consumers, protection for clients, and I think that the conclusion that we could therefore draw here is to invite the Commission to continue to look at the issue and, perhaps with the cooperation of Parliament, to see what the sectors involved say, including, of course, the clients, the people who would like to go to a lawyer, but who normally do not go out of fear.
I suppose I should start by declaring an interest as a member of a liberal profession to whom this question applies, being a lawyer. It seems to me that this week in Parliament we have been lobbied hard by lawyers' organisations supporting their professional position. In contrast, last week in the UK we saw the publication of a report by the Office of Fair Trading looking at competition in the professions, the very issue that we are looking at today. That report was based on two premises: first, that the professions are entrusted with the delivery of services of considerable public importance; but second, that any restriction on the supply of professional services will tend to drive up costs and prices and will limit consumer access and choice. That is why the Group of the European Liberal, Democrat and Reform Party in this Parliament has tabled certain amendments. Yes, liberal professions have a special position in society, but that position and the services they offer should be enhanced by more competition and independent scrutiny. That is what we want to see the Commission look at.
Let me give you two UK-based examples. First, price: should this be regulated? Solicitors, my own profession, used to have a monopoly of conveyancing, the buying and selling of land. Competition was introduced, licensed conveyancers allowed, and it drove down prices, but not standards. I experienced this myself the other week. I had to renew the lease of my office. I was bound to use my landlord's solicitors. To set up the original lease they charged me GBP 300; that seemed quite enough to me. But to vary a couple of words in the self-same document, they proposed to charge me GBP 500. That, to me, is licensed robbery by our profession. They need to be challenged.
Secondly, a constituent of mine recently came to me with a history of a dispute over the last 15 years. That dispute had taken him through five law firms, ruined his business and his family life, all about a debt that had actually been acknowledged in writing. He had had no help from my profession's complaints body. These are the kinds of examples that do the liberal professions no service; and sadly they are not limited or isolated. Yes, professional standards can be imposed by professional bodies, but they can only be further enhanced by competition and external scrutiny. That is why I ask colleagues to support the amendments tabled by my group.
Commission. (DE) Mr President, I would like to add just a few more comments. Firstly, I would like to point out that the Commission has been tackling these issues for a long time now. In fact the first rule dates back to 1993. In total, the Commission has issued three resolutions on competition amongst the liberal professions, the fundamental principles of which have been confirmed by the Court of Justice.
Two of the resolutions were directed against uniform tariffs which could not be justified on the grounds of the general interest. In one case, which concerned the procedure to determine lawyers' fees in Italy, the Commission is waiting for the interpretation of Community law by the Court. This ruling will prepare the way for the adoption of further measures.
I would also like to point out that the Commission believes that each of the liberal professions needs to be dealt with separately and not all according to the same pattern. The example the speaker from Great Britain presented concerning doctors is evidence of the need for separate treatment. I believe that, in my introductory comment, I said a great deal about consumer protection being our top priority.
The debate is closed. I have received a motion for a resolution pursuant to Rule (42)5 ()
The vote will be taken at 6.30 p.m.
(The sitting was suspended at 6.25 p.m. and resumed at 6.30 p.m.)()
Adjournment of the session
I declare adjourned the session of the European Parliament.
(The sitting was closed at 6.45 p.m.)